Exhibit 10.2

 

 

 

LOAN AGREEMENT

 

 

Dated as of January 30, 2006

 

 

By and Between

 

 

200 SOUTH WACKER PROPERTY LLC,
as Borrower

 

 

and

 

 

LEHMAN BROTHERS BANK FSB,
as Lender

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

 

 

Section 1.1

 

Definitions

 

1

Section 1.2

 

Principles of Construction

 

17

 

 

 

 

 

II.

THE LOAN

 

 

 

 

 

 

 

Section 2.1

 

The Loan

 

18

2.1.1

 

Agreement to Lend and Borrow

 

18

2.1.2

 

Single Disbursement to Borrower

 

18

2.1.3

 

The Note

 

18

2.1.4

 

Use of Proceeds

 

18

2.1.5

 

Components

 

18

Section 2.2

 

Interest Rate

 

19

2.2.1

 

Interest Rate

 

19

2.2.2

 

Intentionally Omitted

 

19

2.2.3

 

Default Rate

 

19

2.2.4

 

Interest Calculation

 

19

2.2.5

 

Usury Savings

 

19

Section 2.3

 

Loan Payments

 

19

2.3.1

 

Payment Before Maturity Date

 

19

2.3.2

 

Intentionally Omitted

 

19

2.3.3

 

Payment on Maturity Date

 

20

2.3.4

 

Late Payment Charge

 

20

2.3.5

 

Method and Place of Payment

 

20

2.3.6

 

Payments After Event of Default

 

20

Section 2.4

 

Prepayments

 

20

2.4.1

 

Voluntary Prepayments

 

20

2.4.2

 

Mandatory Prepayments

 

21

2.4.3

 

Prepayments After Default

 

21

Section 2.5

 

Release

 

22

2.5.1

 

Release of Property

 

22

Section 2.6

 

Permitted Mezzanine Loan

 

22

2.6.1

 

Mezzanine Loan

 

22

 

 

 

 

 

III.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

Section 3.1

 

Borrower Representations

 

24

3.1.1

 

Organization

 

24

3.1.2

 

Proceedings

 

24

3.1.3

 

No Conflicts

 

24

 

--------------------------------------------------------------------------------


 

3.1.4

 

Litigation

 

25

3.1.5

 

Agreements

 

25

3.1.6

 

Consents

 

25

3.1.7

 

Title

 

25

3.1.8

 

No Plan Assets

 

25

3.1.9

 

Compliance

 

26

3.1.10

 

Financial Information

 

26

3.1.11

 

Condemnation

 

26

3.1.12

 

Utilities and Public Access

 

26

3.1.13

 

Separate Lots

 

26

3.1.14

 

Assessments

 

26

3.1.15

 

Enforceability

 

26

3.1.16

 

Assignment of Leases

 

27

3.1.17

 

Insurance

 

27

3.1.18

 

Licenses

 

27

3.1.19

 

Flood Zone

 

27

3.1.20

 

Physical Condition

 

27

3.1.21

 

Boundaries

 

27

3.1.22

 

Leases

 

28

3.1.23

 

Filing and Recording Taxes

 

28

3.1.24

 

Single Purpose

 

28

3.1.25

 

Tax Filings

 

32

3.1.26

 

Solvency

 

32

3.1.27

 

Federal Reserve Regulations

 

33

3.1.28

 

Organizational Chart

 

33

3.1.29

 

Bank Holding Company

 

33

3.1.30

 

No Other Debt

 

33

3.1.31

 

Investment Company Act

 

33

3.1.32

 

Access/Utilities

 

33

3.1.33

 

No Bankruptcy Filing

 

34

3.1.34

 

Full and Accurate Disclosure

 

34

3.1.35

 

Foreign Person

 

34

3.1.36

 

Fraudulent Transfer

 

34

3.1.37

 

No Change in Facts or Circumstances; Disclosure

 

34

3.1.38

 

Management Agreement

 

34

3.1.39

 

Perfection of Accounts

 

34

Section 3.2

 

Survival of Representations

 

35

 

 

 

 

 

IV.

BORROWER COVENANTS

 

 

 

 

 

 

 

Section 4.1

 

Borrower Affirmative Covenants

 

35

4.1.1

 

Existence; Compliance with Legal Requirements

 

35

4.1.2

 

Taxes and Other Charges

 

36

4.1.3

 

Litigation

 

36

4.1.4

 

Access to Property

 

36

4.1.5

 

Further Assurances; Supplemental Mortgage Affidavits

 

36

 

ii

--------------------------------------------------------------------------------


 

4.1.6

 

Financial Reporting

 

37

4.1.7

 

Title to the Property

 

38

4.1.8

 

Estoppel Statement

 

38

4.1.9

 

Leases

 

39

4.1.10

 

Alterations

 

41

4.1.11

 

Intentionally Omitted

 

41

4.1.12

 

Material Agreements

 

41

4.1.13

 

Performance by Borrower

 

41

4.1.14

 

Costs of Enforcement/Remedying Defaults

 

42

4.1.15

 

Business and Operations

 

42

4.1.16

 

Loan Fees

 

42

4.1.17

 

O&M Program

 

42

4.1.18

 

Intentionally Omitted

 

42

Unfunded Tenant Allowances

 

42

Section 4.2

 

Borrower Negative Covenants

 

42

4.2.1

 

Due on Sale and Encumbrance; Transfers of Interests

 

42

4.2.2

 

Liens

 

43

4.2.3

 

Dissolution

 

43

4.2.4

 

Change in Business

 

43

4.2.5

 

Debt Cancellation

 

43

4.2.6

 

Affiliate Transactions

 

43

4.2.7

 

Zoning

 

43

4.2.8

 

Assets

 

44

4.2.9

 

No Joint Assessment

 

44

4.2.10

 

Principal Place of Business

 

44

4.2.11

 

ERISA

 

44

4.2.12

 

Material Agreements

 

44

 

 

 

 

 

V.

INSURANCE, CASUALTY AND CONDEMNATION

 

 

 

 

 

 

 

 

Section 5.1

 

Insurance

 

45

5.1.1

 

Insurance Policies

 

45

5.1.2

 

Insurance Company

 

49

Section 5.2

 

Casualty and Condemnation

 

49

5.2.1

 

Casualty

 

49

5.2.2

 

Condemnation

 

50

5.2.3

 

Casualty Proceeds

 

50

Section 5.3

 

Delivery of Net Proceeds

 

51

5.3.1

 

Minor Casualty or Condemnation

 

51

5.3.2

 

Major Casualty or Condemnation

 

51

 

 

 

 

 

VI.

RESERVE FUNDS

 

 

 

 

 

 

 

 

Section 6.1

 

Intentionally Omitted

 

54

Section 6.2

 

Tax Funds

 

54

6.2.1

 

Deposits of Tax Funds

 

54

 

iii

--------------------------------------------------------------------------------


 

6.2.2

 

Release of Tax Funds

 

55

Section 6.3

 

Insurance Funds

 

55

6.3.1

 

Deposits of Insurance Funds

 

55

6.3.2

 

Release of Insurance Funds

 

55

6.3.3

 

Waiver of Insurance Funds

 

55

Section 6.4

 

Capital Expenditure Funds

 

56

6.4.1

 

Deposits of Capital Expenditure Funds

 

56

6.4.2

 

Release of Capital Expenditure Funds

 

56

Section 6.5

 

Intentionally Omitted

 

57

Section 6.6

 

Lease Termination Rollover Funds

 

57

6.6.1

 

Deposits of Lease Termination Rollover Funds

 

57

6.6.2

 

Release of Lease Termination Rollover Funds

 

58

Section 6.7

 

Unfunded Tenant Allowances Fund

 

59

Section 6.8

 

Intentionally Omitted

 

60

Section 6.9

 

Application of Reserve Funds

 

60

Section 6.10

 

Security Interest in Reserve Funds

 

60

6.10.1

 

Grant of Security Interest

 

60

6.10.2

 

Income Taxes

 

60

6.10.3

 

Prohibition Against Further Encumbrance

 

60

Section 6.11

 

Letters of Credit

 

60

6.11.1

 

Delivery of Letters of Credit

 

60

Section 6.12

 

Provisions Regarding Letters of Credit

 

61

6.12.1

 

Security for Debt

 

61

6.12.2

 

Additional Rights of Lender

 

61

 

 

 

 

 

VII.

PROPERTY MANAGEMENT

 

 

 

 

 

 

 

 

Section 7.1

 

The Management Agreement

 

62

Section 7.2

 

Prohibition Against Termination or Modification

 

62

Section 7.3

 

Replacement of Manager

 

63

 

 

 

 

 

VIII.

PERMITTED TRANSFERS

 

 

 

 

 

 

 

 

Section 8.1

 

Permitted Transfer of the Property

 

63

Section 8.2

 

Permitted Transfers of Interest in Borrower

 

64

 

 

 

 

 

IX.

SALE AND SECURITIZATION OF MORTGAGE

 

 

 

 

 

 

 

 

Section 9.1

 

Sale of Mortgage and Securitization

 

65

Section 9.2

 

Securitization Indemnification

 

68

 

 

 

 

 

X.

DEFAULTS

 

 

 

 

 

 

 

 

Section 10.1

 

Event of Default

 

70

Section 10.2

 

Remedies

 

72

Section 10.3

 

Right to Cure Defaults

 

73

 

iv

--------------------------------------------------------------------------------


 

Section 10.4

 

Remedies Cumulative

 

74

 

 

 

 

 

XI.

MISCELLANEOUS

 

 

 

 

 

 

 

 

Section 11.1

 

Successors and Assigns

 

74

Section 11.2

 

Lender’s Discretion

 

74

Section 11.3

 

Governing Law

 

74

Section 11.4

 

Modification, Waiver in Writing

 

76

Section 11.5

 

Delay Not a Waiver

 

76

Section 11.6

 

Notices

 

76

Section 11.7

 

Trial by Jury

 

77

Section 11.8

 

Headings

 

77

Section 11.9

 

Severability

 

78

Section 11.10

 

Preferences

 

78

Section 11.11

 

Waiver of Notice

 

78

Section 11.12

 

Remedies of Borrower

 

78

Section 11.13

 

Expenses; Indemnity

 

78

Section 11.14

 

Schedules Incorporated

 

79

Section 11.15

 

Offsets, Counterclaims and Defenses

 

79

Section 11.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

 

80

Section 11.17

 

Publicity

 

80

Section 11.18

 

Waiver of Marshalling of Assets

 

80

Section 11.19

 

Waiver of Offsets/Defenses/Counterclaims

 

80

Section 11.20

 

Conflict; Construction of Documents; Reliance

 

80

Section 11.21

 

Brokers and Financial Advisors

 

81

Section 11.22

 

Exculpation

 

81

Section 11.23

 

Prior Agreements

 

83

Section 11.24

 

Servicer

 

83

Section 11.25

 

Joint and Several Liability

 

84

Section 11.26

 

Creation of Security Interest

 

84

Section 11.27

 

Assignments and Participations

 

84

Section 11.28

 

Security Interest in Parking Lease

 

84

 

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

–

Rent Roll

 

 

Schedule II

–

Intentionally Omitted

 

 

Schedule III

–

Organizational Chart

 

 

Schedule IV

–

Form of Subordination, Non-Disturbance and Attornment Agreement

 

 

Schedule V

–

Intentionally Omitted

 

 

Schedule VI

–

Unfunded Tenant Allowances

 

 

Schedule VII

–

Physical Condition Report

 

 

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of January 30, 2006 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), by and between LEHMAN BROTHERS BANK FSB, a federal stock savings
bank, having an address at 399 Park Avenue, 8th Floor, New York, New York 10022
(“Lender”), and 200 SOUTH WACKER PROPERTY LLC, a Delaware limited liability
company, having an address c/o Beacon Capital Partners, LLC at One Federal
Street, 26th Floor, Boston, Massachusetts 02110 (“Borrower”).

 

All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.

 

W I T N E S S E T H :

 

WHEREAS, Borrower desires to obtain the Loan from Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the conditions and terms of this Agreement and the other Loan
Documents.

 

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

 

I.                                         DEFINITIONS; PRINCIPLES OF
CONSTRUCTION

 

Section 1.1            Definitions.  For all purposes of this Agreement, except
as otherwise expressly provided:

 

“Accounts” shall have the meaning ascribed thereto in the Cash Management
Agreement.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, (i) owns more than forty percent (40%) of such Person or (ii) is in
control of, is controlled by or is under common ownership or control with such
Person. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.

 

“Agent” shall mean the agent under the Cash Management Agreement and any
successor Eligible Institution thereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Security” shall have the meaning set forth in Section 4.1.10.

 

--------------------------------------------------------------------------------


 

“Alteration Threshold” shall mean three percent (3%) of the outstanding
principal amount of the Loan.

 

“Annual Budget” shall mean the operating and capital budget for the Property
setting forth Borrower’s good faith estimate of Gross Revenue, Operating
Expenses, and Capital Expenditures for the applicable Fiscal Year.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and, to the extent applicable, any comparable foreign laws relating to
bankruptcy, insolvency or creditors’ rights.

 

“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the relevant Fiscal Year or payment period: (i) Taxes and (ii)
Insurance Premiums.

 

“Beacon Entity” shall mean Beacon Capital Strategic Partners IV, L.P., a
Delaware limited partnership.

 

“Borrower” shall have the meaning set forth in the preamble to this Agreement,
together with its permitted successors and assigns.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.

 

“Capital Expenditures” for any period shall mean amounts expended for or in
connection with replacements and alterations to the Property and required to be
capitalized according to GAAP.

 

“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1.

 

“Capital Expenditures Work” shall mean any labor performed or materials
installed in connection with any Capital Expenditure.

 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Lender, Borrower, Manager and Agent.

 

2

--------------------------------------------------------------------------------


 

“Casualty” shall mean the occurrence of any casualty, damage or injury, by fire
or otherwise, to the Property or any part thereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c).

 

“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d).

 

“Clearing Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement dated as of the date hereof among Lender, Borrower and Clearing Bank.

 

“Clearing Bank” shall mean Bank of America, N.A. and any successor Eligible
Institution thereto.

 

“Closing Date” shall mean the date of funding the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Debt” shall mean the outstanding principal amount of the Loan together with all
interest accrued and unpaid thereon and all other sums (including the Yield
Maintenance Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Mortgage, the Environmental Indemnity or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if any) and interest payments under the Note and the
Mezzanine Note, if any.

 

“Debt Service Coverage Ratio” shall mean the ratio of (i) Net Operating Income
for the twelve (12) calendar month period immediately preceding the date of
calculation to (ii) the projected Debt Service that would be due for the twelve
(12) calendar month period immediately following such calculation; provided,
that the “Debt Service Coverage Ratio” (x) with respect to the quarter ending
March 31, 2006, shall be calculated by annualizing Net Operating Income for the
three (3) calendar month period immediately preceding the date of calculation,
(y) with respect to the quarter ending June 30, 2006, shall be calculated by
annualizing Net Operating Income for the six (6) calendar month period
immediately preceding the date of calculation and (z) with respect to the
quarter ending September 30, 2006, shall be calculated by annualizing Net
Operating Income for the nine (9) calendar month period immediately preceding
the date of calculation.

 

3

--------------------------------------------------------------------------------


 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (i) the
maximum rate permitted by applicable law, or (ii) three percent (3%) above the
Interest Rate.

 

“Deposit Account” shall have the meaning set forth in the Cash Management
Agreement.

 

“Disclosure Document” shall have the meaning set forth in Section 9.2(a).

 

“DSCR Trigger Event” shall mean that the Debt Service Coverage Ratio has dropped
below 1.10:1.00.

 

“Elevator Renovation Program” shall mean the elevator modernization program for
the elevators at the Property, which may include, among other things,
replacement or upgrades of elevator cabs and controls.

 

“Eligible Account” shall mean an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts (or subaccounts thereof) maintained with a federal or state-chartered
depository institution or trust company which complies with the definition of
Eligible Institution or (b) a segregated trust account or accounts (or
subaccounts thereof) maintained with the corporate trust department of a federal
or state chartered depository institution or trust company acting in its
fiduciary capacity which, in the case of a state chartered depository
institution or trust company is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital and surplus of at
least $50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a federal or state chartered depository
institution or trust company insured by the Federal Deposit Insurance
Corporation the short term unsecured debt obligations or commercial paper of
which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch in the
case of accounts in which funds are held for thirty (30) days or less or, in the
case of Letters of Credit or accounts in which funds are held for more than
thirty (30) days, the long term unsecured debt obligations of which are rated at
least “AA” by Fitch and S&P and “Aa2” by Moody’s.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Report” shall mean that certain Report on ASTM Phase I
Environmental Site Assessment, Drinking Water Sampling, Asbestos Survey and IAQ
Assessment, 200 South Wacker Drive, Chicago, Illinois, prepared by Haley &
Aldrich, Inc., File No. 32879-000, dated December 13, 2005.

 

4

--------------------------------------------------------------------------------


 

“Equipment” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“ERISA” shall have the meaning set forth in Section 4.2.11.

 

“Escrow Reserve Period” means any period commencing on the first Business Day
after the occurrence of the Escrow Reserve Trigger Event through (i) if the
Escrow Reserve Trigger Event was the occurrence of an Event of Default, the
first Business Day after Lender’s determination, in its reasonable judgment,
that such Event of Default no longer exists, and/or (ii) if the Escrow Reserve
Trigger Event was a DSCR Trigger Event, the first Business Day after the Debt
Service Coverage Ratio becomes equal to or greater than 1.10:1.00.

 

“Escrow Reserve Trigger Event” shall mean the occurrence and continuance of any
one or more of the following events: (i) an Event of Default or (ii) a DSCR
Trigger Event.

 

“Event of Default” shall have the meaning set forth in Section 10.1.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a).

 

“Exchange Act Filing” shall have the meaning set forth in Section 9.1(c).

 

“Excusable Delay” shall mean a delay due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but lack of funds in and
of itself shall not be deemed a cause beyond the control of Borrower.

 

“Extraordinary Expense” shall mean an extraordinary operating expense or
extraordinary capital expenditure incurred by Borrower which is not set forth in
the Annual Budget.

 

“Fiscal Year” shall mean each twelve month period commencing on January 1 and
ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.

 

5

--------------------------------------------------------------------------------


 

“Gross Revenue” shall mean, as calculated in accordance with GAAP, all revenue,
derived from the ownership and operation of the Property from whatever source,
including, but not limited to, Rents (excluding Rents from Tenants more than
ninety (90) days in arrears under their respective Leases), but excluding sales,
use and occupancy or other taxes on receipts required to be accounted for by
Borrower to any Governmental Authority, non-recurring revenues as determined by
Lender, proceeds from the sale or refinancing of the Property, security deposits
(except to the extent reasonably determined by Lender to be properly utilized to
offset a loss of Rent), refunds and uncollectible accounts, proceeds of casualty
insurance and Awards (other than business interruption or other loss of income
insurance related to business interruption or loss of income for the period in
question), and any disbursements to Borrower from the Reserve Funds or any other
reserve fund established by the Loan Documents.

 

“Guarantor” shall mean Beacon Entity in its capacity as guarantor under the
Guaranty and as the indemnitor under the Environmental Indemnity, or any other
Person approved by Lender (or, if a Securitization has occurred, approved by the
Rating Agencies and reasonably approved by Lender).

 

“Guaranty” shall mean, collectively, the Guaranty of Recourse Obligations and
the Limited Guaranty.

 

“Guaranty of Recourse Obligations” shall mean that certain Guaranty of Recourse
Obligations, dated as of the date hereof, from Guarantor for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Health Club Documents” shall have the meaning set forth in Section 3.1.24(c).

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners, including any mandatory
redemption of shares or interests but excluding any preferred return or special
dividend paid solely from, and to the extent of, excess cash flow after the
payment of operating expenses, capital improvements and debt service on all
indebtedness, (iv) all indebtedness guaranteed by such Person, directly or
indirectly, (v) all obligations under leases that constitute capital leases for
which such Person is liable, and (vi) all obligations of such Person under
interest rate swaps, caps, floors, collars and other interest hedge agreements,
in each case whether such Person is liable contingently or otherwise, as
obligor, guarantor or otherwise, or in respect of which obligations such Person
otherwise assures a creditor against loss.

 

“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b).

 

“Independent Director” shall have the meaning set forth in Section 3.1.24(p).

 

6

--------------------------------------------------------------------------------


 

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof and delivered by Goulston & Storrs, P.C.,
in connection with the Loan.

 

“Insurance Funds” shall have the meaning set forth in Section 6.3.1.

 

“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b).

 

“Interest Rate” shall mean a rate per annum equal to 5.525%.

 

“Investment Grade Rating” shall mean a long-term unsecured debt rating of at
least “BBB-” by Fitch and S&P and “Baa3” by Moody’s.

 

“Late Payment Charge” shall have the meaning set forth in Section 2.3.4.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Real Property, and every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and every guarantee
of the performance and observance of the covenants, conditions and agreements to
be performed and observed by the other party thereto, other than (i) subleases
or sub-subleases in which Borrower has no interest and (ii) easements,
reciprocal easement agreements and similar agreements.

 

“Lease Termination Fee” shall have the meaning set forth in Section 6.6.1.

 

“Lease Termination Rollover Funds” shall have the meaning set forth in
Section 6.6.1.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Americans with Disabilities Act of 1990, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower as being intended to be of
record, at any time in force affecting the Property or any part thereof,
including, without limitation, any which may (i) require repairs, modifications
or alterations in or to the Property or any part thereof, or (ii) in any way
limit the use and enjoyment thereof.

 

“Lehman Brothers” shall have the meaning set forth in Section 9.2(b).

 

“Lehman Brothers Group” shall have the meaning set forth in Section 9.2(b).

 

“Lender” shall mean Lehman Brothers Bank FSB, together with its successors and
assigns.

 

7

--------------------------------------------------------------------------------


 

“Lender Indemnitees” shall have the meaning set forth in Section 11.13(b).

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit acceptable to Lender (either an evergreen letter of
credit or one which does not expire until at least thirty (30) Business Days
after the Maturity Date) in favor of Lender and entitling Lender to draw thereon
in New York, New York, issued by a domestic Eligible Institution or the U.S.
agency or branch of a foreign Eligible Institution. If at any time the bank
issuing any such Letter of Credit shall cease to be an Eligible Institution,
Lender shall provide notice thereof to Borrower and if Borrower shall fail to
provide Lender a replacement Letter of Credit from an Eligible Institution
within ten (10) days from receipt of such written notice from Lender, Lender
shall have the right immediately to draw down the same in full and hold the
proceeds of such draw in accordance with the applicable provisions hereof.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b).

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge of, on or
affecting the Property or any portion thereof, or any interest therein or
Borrower or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

 

“Limited Guaranty” shall mean that certain Limited Guaranty, dated as of the
date hereof, from Guarantor for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Loan” shall mean the loan in the original principal amount of Ninety-Five
Million Five Hundred Thousand and No/100 Dollars ($95,500,000.00) made by Lender
to Borrower pursuant to this Agreement.

 

“Loan Amount” shall mean $95,500,000.00.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreement, the Environmental Indemnity, the Guaranty, the Subordination
of Management Agreement and any other documents now or hereafter executed and/or
delivered by Borrower or its Affiliates in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Major Lease” shall mean any Lease (i) covering more than 30,000 square feet at
the Property or (ii) made with a Tenant that is a Tenant under another Lease at
the Property or that is an Affiliate of any other Tenant under a Lease at the
Property, if the Leases together cover more than 30,000 square feet.

 

“Management Agreement” shall mean that certain Management Agreement dated as of
January 18, 2006, by and between Borrower and Manager, pursuant to which Manager
is to provide management and other services with respect to the Property.

 

8

--------------------------------------------------------------------------------


 

“Manager” shall mean BCSP IV Illinois Property Manager LLC, a Delaware limited
liability company, or a wholly owned subsidiary thereof or any other manager
approved in accordance with the terms and conditions of Section 7.3 hereof.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the business, prospects, profits, operations or financial
condition of Borrower, (ii) the ability of Borrower to perform its obligations
under each Loan Document and to repay the principal and interest of the Debt as
it becomes due and/or (iii) the enforceability or validity of any Loan Document
or the perfection or priority of any Lien created under any of the Loan
Documents.

 

“Material Agreements” means each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property other than (i) the Management Agreement, (ii) the
Leases, (iii) contracts or agreements for tenant improvements at the Property,
provided such contracts or agreements are on commercially reasonable terms, (iv)
service contracts, and (v) contracts and agreements (x) which are terminable on
thirty (30) days’ or less notice without payment of any material termination fee
or penalty, (y) under which Borrower is not obligated to pay more than $500,000
per annum or (z) under which Lender or its designee would not be directly or
indirectly bound in the event that Lender or its designee succeeded to the
ownership of the Property as the result of a foreclosure or a deed in lieu
thereof.

 

“Maturity Date” shall mean February 11, 2011 or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Borrower” shall mean the borrower under the Mezzanine Loan.

 

“Mezzanine Collection Account” shall have the meaning set forth in the Cash
Management Agreement.

 

“Mezzanine Lender” shall mean the lender or lenders which may hereafter make the
Mezzanine Loan to Mezzanine Borrower. The Mezzanine Lender shall at all times be
a Qualified Mezzanine Lender.

 

“Mezzanine Loan” shall mean the mezzanine loan, if any, made by Mezzanine Lender
to Mezzanine Borrower pursuant to the terms of Section 2.6 hereof, which
Mezzanine Loan shall only be permitted in accordance with the terms of Section
2.6 hereof.

 

“Mezzanine Loan Agreement” shall mean the mezzanine loan agreement which
evidences and governs the Mezzanine Loan between Mezzanine Lender and Mezzanine

 

9

--------------------------------------------------------------------------------


 

Borrower, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Minimum Disbursement Amount” shall mean Twenty Five Thousand and No/100 Dollars
($25,000).

 

“Monthly Capital Expenditures Deposit” shall have the meaning set forth in
Section 6.4.1.

 

“Monthly Debt Service Payment Amount” shall have the meaning set forth in
Section 2.3.1.

 

“Monthly Payment Date” shall mean the eleventh (11th) day of every calendar
month occurring during the term of the Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean that certain first priority Mortgage, Assignment of Leases
and Rents and Security Agreement, dated as of the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

 

“Net Operating Income” shall mean Gross Revenues less Operating Expenses.

 

“Net Proceeds” shall mean: (i) the net amount of all insurance proceeds payable
as a result of a Casualty to the Property, after deduction of reasonable costs
and expenses (including, but not limited to, reasonable attorneys’ fees), if
any, in collecting such insurance proceeds, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f).

 

“Non-Reporting Event” shall mean the entire principal balance of the Loan has
been placed into one or more Securitizations, and the issuers of all such
Securitizations are no longer required to file periodic reports under the
Exchange Act.

 

“Note” shall have the meaning set forth in Section 2.1.3.

 

“Notice” shall have the meaning set forth in Section 11.6.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower.

 

“Operating Agreements” shall mean any covenants, restrictions or agreements of
record relating to the construction, operation or use of the Property.

 

“Operating Expenses” shall mean, as calculated in accordance with GAAP, all
costs and expenses relating to the operation, maintenance and management of the
Property,

 

10

--------------------------------------------------------------------------------


 

including, without limitation, utilities, repairs and maintenance, insurance,
property taxes and assessments, advertising expenses, payroll and related taxes,
equipment lease payments and the annual management fee, but excluding actual
Capital Expenditures, leasing costs, depreciation, amortization, Extraordinary
Expenses, deposits required to be made to the Reserve Funds and Debt Service;
provided, however, such costs and expenses shall be subject to adjustment by
Lender to normalize such costs and expenses.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Parking Lease” shall mean that certain Lease dated as of May 28, 1981, as
amended by that certain First Amendment to Lease dated as of June 6, 1991,
between Borrower and Mercantile Financial Center, LLC, an Illinois limited
liability company (successor in interest to LaSalle National Bank, not
personally, but as Trustee under Trust Agreement dated May 15, 1981 and known as
Trust No. 103973 and LaSalle National Bank, not personally, but as Trustee under
Trust Agreement dated May 10, 1981 and known as Trust No. 104020), relating to a
certain garage space located at 250 South Wacker Drive, Chicago, Illinois.

 

“Otherwise Rated Insurer” shall have the meaning set forth in Section 5.1.2.

 

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
or Other Charges imposed by any Governmental Authority not yet due or
delinquent, (iv) Leases and equipment leases (or equipment lease financings)
existing as of the date hereof, (v) Leases and equipment leases (or equipment
lease financings) entered into after the date hereof in accordance with the
terms of the Loan Documents, and (vi) such other title and survey exceptions as
Lender has approved or may approve in writing in Lender’s reasonable discretion.

 

“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.

 

“Permitted Transferee” shall mean any of the following entities (for purposes of
this definition, “control” means the ability to control the day to day and
general management decisions regarding the Property):

 

(I)            A PENSION FUND, PENSION TRUST OR PENSION ACCOUNT THAT IMMEDIATELY
PRIOR TO SUCH TRANSFER (A) OWNS, DIRECTLY OR INDIRECTLY, TOTAL REAL ESTATE
ASSETS OF AT LEAST $800,000,000 AND (B) IS MANAGED BY A PERSON WHO CONTROLS AT
LEAST $800,000,000 OF REAL ESTATE ASSETS;

 

(II)           A PENSION FUND ADVISOR WHO (A) IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY, AT LEAST $800,000,000 OF REAL ESTATE
ASSETS AND (B) IS ACTING ON BEHALF OF ONE OR MORE PENSION FUNDS THAT, IN THE
AGGREGATE, SATISFY THE REQUIREMENTS OF CLAUSE (I) OF THIS DEFINITION;

 

11

--------------------------------------------------------------------------------


 

(III)          AN INSURANCE COMPANY WHICH IS SUBJECT TO SUPERVISION BY THE
INSURANCE COMMISSIONER, OR A SIMILAR OFFICIAL OR AGENCY, OF A STATE OR TERRITORY
OF THE UNITED STATES (INCLUDING THE DISTRICT OF COLUMBIA) (A) WITH A NET WORTH,
DETERMINED AS OF A DATE NO MORE THAN SIX (6) MONTHS PRIOR TO THE DATE OF THE
TRANSFER OF AT LEAST $400,000,000 AND (B) WHO, IMMEDIATELY PRIOR TO SUCH
TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY, REAL ESTATE ASSETS OF AT LEAST
$800,000,000;

 

(IV)          A CORPORATION ORGANIZED UNDER THE BANKING LAWS OF THE UNITED
STATES OR ANY STATE OR TERRITORY OF THE UNITED STATES (INCLUDING THE DISTRICT OF
COLUMBIA) (A) WITH A COMBINED CAPITAL AND SURPLUS OF AT LEAST $400,000,000 AND
(B) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY,
REAL ESTATE ASSETS OF AT LEAST $800,000,000;

 

(V)           ANY PERSON (A) WITH AN INVESTMENT GRADE RATING FROM EACH OF THE
RATING AGENCIES, (B) WHO HAS A NET WORTH, DETERMINED AS OF A DATE NO MORE THAN
SIX (6) MONTHS PRIOR TO THE DATE OF SUCH TRANSFER, OF AT LEAST $400,000,000 AND
(C) WHO, IMMEDIATELY PRIOR TO SUCH TRANSFER, CONTROLS, DIRECTLY OR INDIRECTLY,
REAL ESTATE ASSETS OF AT LEAST $800,000,000; OR

 

(VI)          ANY PERSON IN WHICH FIFTY ONE PERCENT (51%) OF THE OWNERSHIP
INTERESTS ARE OWNED DIRECTLY OR INDIRECTLY BY ANY OF THE ENTITIES LISTED IN
SUBSECTIONS (I) THROUGH (V) OF THIS DEFINITION OF “PERMITTED TRANSFEREE”, OR ANY
COMBINATION OF MORE THAN ONE SUCH ENTITY, AND WHICH IS CONTROLLED DIRECTLY OR
INDIRECTLY BY SUCH ENTITY OR ENTITIES.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Physical Condition Report” shall mean that certain physical condition report
set forth on Schedule VII hereto.

 

“Policies” shall have the meaning specified in Section 5.1.1(b).

 

“Prepayment Date” shall mean the date on which the Loan is fully or partially
prepaid in accordance with the terms hereof.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

 

“Property” shall mean the parcel of real property located at 200 S. Wacker Drive
in Chicago, Illinois, the Improvements thereon and all personal property owned
by Borrower,

 

12

--------------------------------------------------------------------------------


 

and encumbered by the Mortgage, together with all rights pertaining to such
property and Improvements, all as more particularly described on the Granting
Clause of the Mortgage.

 

“Purchase Agreement” shall mean that certain Purchase and Sale Agreement, dated
as of November 23, 2005, between 200 South Wacker Drive, L.L.C., as seller, and
Borrower, as purchaser, as amended by four (4) amendments dated as of December
13, 2005, December 21, 2005, January 9, 2006, and January 17, 2006.

 

“Qualified Manager” shall mean a property manager which manages at least
6,000,000 square feet of Class A office space in major metropolitan areas, at
least 1,500,000 square feet of which shall be located in the Chicago
Metropolitan area (excluding the Property).

 

“Qualified Mezzanine Lender” shall mean one or more of the following: (i) a real
estate investment trust, bank, saving and loan association, investment bank,
insurance company, trust company, commercial credit corporation, pension plan,
pension fund or pension advisory firm, mutual fund, government entity or plan,
(ii) investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, which is regularly
engaged in the business of making or owning loans of similar types to the
Mezzanine Loan or the Loan, (iii) a Qualified Trustee in connection with a
securitization of, or the creation of collateralized debt obligations (“CDO”)
secured by or financing through an “owner trust” of, the Mezzanine Loan, so long
as (A) the special servicer or manager of such securitization, CDO or trust has
the Required Special Servicer Rating, (B) the “controlling class” of such
securitization vehicle is held by a Qualified Mezzanine Lender and (C) the
operative documents of the related securitization vehicle, CDO or financing must
require that (1) the “controlling class” or “equity interest” in such
securitization vehicle or CDO are owned by a Qualified Transferee or a Permitted
Investment Fund and (2) if any of the relevant trustee, special servicer,
manager or controlling class fails to meet the requirements of such clause, such
entity must be replaced by a qualifying entity within 30 days, (iv) an
investment fund, limited liability company, limited partnership or general
partnership (a “Permitted Investment Fund”) where a Qualified Mezzanine Lender
or a Permitted Fund Manager acts as the general partner, managing member or fund
manager and at least 50% of the equity interests in such Permitted Investment
Fund are owned, directly or indirectly, by one or more of the following: a
Qualified Mezzanine Lender, an institutional “accredited investor”, within the
meaning of Regulation D promulgated under the Securities Act of 1933, as
amended, and/or a “qualified institutional buyer” or both within the meaning of
Rule 144A promulgated under the Securities Exchange Act of 1934 (provided each
institutional “accredited investor” or “qualified institutional buyer” meets the
test set forth in clause (vi) (A) below), as amended, (v) any other lender or
entity (including any opportunity funds) regularly engaged in the business of
making mezzanine loans which has been approved as a Qualified Mezzanine Lender
hereunder by the Rating Agencies, or (vi) an institution substantially similar
to any of the foregoing entities described in clauses (i) or (ii) of this
definition, and as to each of the entities described in clauses (i), (ii) and
(vi) provided such entity (A) has total assets (in name or under management) in
excess of $1,000,000,000 and (except with respect to a pension advisory firm or
similar fiduciary) capital/statutory surplus or shareholder’s equity of
$500,000,000; and (B) is regularly engaged in the business of making or owning
commercial real estate loans or commercial loans secured by a pledge of
interests in a

 

13

--------------------------------------------------------------------------------


 

mortgage borrower or owning and operating commercial real property or (vii) any
entity controlled (as defined below) by any one or more of the entities
described in clause (i) through (vi) of this definition. For purposes of this
definition only, “control” means the ownership, directly or indirectly, in the
aggregate of more than fifty percent (50%) of the beneficial ownership interest
of an entity and the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of an entity, whether
through the ability to exercise voting power, by contract or otherwise. A
“Qualified Trustee” means (i) a corporation, national bank, national banking
association or a trust company, organized and doing business under the laws of
any state or the United States of America, authorized under such laws to
exercise corporate trust powers and to accept the trust conferred, having a
combined capital and surplus of at least $100,000,000 and subject to supervision
or examination by federal or state authority, (ii) an institution insured by the
Federal Deposit Insurance Corporation or (iii) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of S&P and either Fitch or Moody’s (provided, however, if the Loan
has been securitized, the rating requirement of any agency not a Rating Agency
will be disregarded). “Required Special Servicer Rating” means a special
servicer rating of “CSS1” in the case of Fitch, a servicer on its approved list
of special servicers in the case of S&P and, in the case of Moody’s, a special
servicer that is acting as special servicer in a commercial mortgage loan
securitization that was rated by Moody’s within the six month period prior to
the date of determination and Moody’s has not downgraded or withdrawn the
then-current rating on any class of commercial mortgage securities or placed any
class of commercial mortgage securities on watch citing the continuation of such
special servicer as special servicer of such commercial mortgage securities
(provided, however, the requirement of any agency not a Rating Agency shall be
disregarded). “Permitted Fund Manager” means any entity which is not subject to
a bankruptcy proceeding and (a) as determined by Lender has been approved from
time to time by the Rating Agencies as the general partner, managing member or
fund manager of a Permitted Investment Fund, or (b) is a nationally - recognized
manager of investment funds investing in debt or equity interests relating to
commercial real estate which is investing through a fund which has committed
capital of at least $500,000,000.

 

“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s and Fitch, or any other nationally recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that have rated any
of the Securities.

 

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that the credit rating of the Securities by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event.

 

“Real Property” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Registration Statement” shall have the meaning set forth in Section 9.2(b).

 

14

--------------------------------------------------------------------------------


 

“Regulation AB” means Regulation AB under the Securities Act and the Exchange
Act, as such Regulation may be amended from time to time.

 

“Related Loan” means a loan made to an Affiliate of Borrower or secured by a
Related Property, that is included in a Securitization with the Loan.

 

“Related Property” means a parcel of real property, together with improvements
thereon and personal property related thereto, that is “related”, within the
meaning of the definition of Significant Obligor, to one or more Properties.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rent Deficiency” shall have the meaning set forth in Section 6.6.2.

 

“Rents” shall mean all rents, moneys payable as damages or in lieu of rent,
revenues, deposits (including, without limitation, security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or Manager from any and all sources arising
from or attributable to the Property.

 

“Replacement Lease” shall have the meaning set forth in Section 6.6.2.

 

“Reserve Funds” shall mean, collectively, Capital Expenditure Funds, the
Insurance Funds, the Tax Funds, the Lease Termination Rollover Funds and
Unfunded Tenant Allowance Funds.

 

“Restoration” shall have the meaning set forth in Section 5.2.1.

 

“Restoration Threshold” shall mean three percent (3%) of the outstanding
principal amount of the Loan.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of the
McGraw-Hill Companies, Inc.

 

“Secondary Market Transaction” shall have the meaning set forth in
Section 9.1(a).

 

“Securities” shall have the meaning set forth in Section 9.1(a).

 

“Securities Act” shall have the meaning set forth in Section 9.2(a).

 

“Securitization” shall have the meaning set forth in Section 9.1(a).

 

“Servicer” shall have the meaning set forth in Section 11.24.

 

“Servicing Agreement” shall have the meaning set forth in Section 11.24.

 

“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c).

 

15

--------------------------------------------------------------------------------


 

“Significant Obligor” has the meaning set forth in Item 1101(k) of Regulation AB
under the Securities Act.

 

“Specified Sections” shall have the meaning set forth in Section 9.2(b).

 

“SPC Party” shall have the meaning set forth in Section 3.1.24(o).

 

“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.

 

“Subordination of Management Agreement” shall mean that certain Subordination of
Property Management Agreement and Management Fees, dated as of the date hereof,
among Borrower, Manager and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Survey” shall mean the survey of the Property prepared by a surveyor licensed
in the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Tax Funds” shall have the meaning set forth in Section 6.2.1.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof, together with all interest and penalties
thereon.

 

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.

 

“Termination Space” shall have the meaning set forth in Section 6.6.1.

 

“Terrorism Coverage Amount” shall have the meaning set forth in
Section 5.1.1(a)(xi).

 

“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender issued with respect to the Property and insuring
the lien of the Mortgage.

 

“Transfer” shall have the meaning set forth in the Mortgage.

 

“Trustee” shall mean any trustee holding the Loan in a Securitization.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Underwriter Group” shall have the meaning set forth in Section 9.2(b).

 

16

--------------------------------------------------------------------------------


 

“Unfunded Tenant Allowances” shall mean the amounts specifically set forth in
any Lease as a payment to or on behalf of, or a reimbursement due to, a tenant
from Borrower, and specifically set forth on Schedule VI.

 

“Unfunded Tenant Allowance Account” shall have the meaning set forth in
Section 6.7 hereof.

 

“Unfunded Tenant Allowance Reserve Funds” shall have the meaning set forth in
Section 6.7 hereof.

 

“Updated Information” shall have the meaning set forth in Section 9.1(b)(i).

 

“U.S. Obligations” shall mean direct full faith and credit obligations of the
United States of America that are not subject to prepayment, call or early
redemption.

 

“UTA Leases” shall have the meaning set forth in Section 6.7.

 

“Yield Maintenance Premium” shall mean an amount equal to the present value as
of the Prepayment Date of the Calculated Payments from the Prepayment Date
through November 11, 2010 determined by discounting such payments at the
Discount Rate. As used in this definition, the term “Calculated Payments” shall
mean the monthly payments of interest only which would be due based on the
principal amount of the Loan being prepaid on the Prepayment Date and assuming
an interest rate per annum equal to the difference (if such difference is
greater than zero) between (y) the Interest Rate and (z) the Yield Maintenance
Treasury Rate. As used in this definition, the term “Discount Rate” shall mean
the rate which, when compounded monthly, is equivalent to the Yield Maintenance
Treasury Rate, when compounded semi-annually. As used in this definition, the
term “Yield Maintenance Treasury Rate” shall mean the yield calculated by Lender
by the linear interpolation of the yields, as reported in the Federal Reserve
Statistical Release H.15-Selected Interest Rates under the heading U.S.
Government Securities/Treasury Constant Maturities for the week ending prior to
the Prepayment Date, of U.S. Treasury Constant Maturities with maturity dates
(one longer or one shorter) most nearly approximating November 11, 2010. In the
event Release H.15 is no longer published, Lender shall select a comparable
publication to determine the Yield Maintenance Treasury Rate. In no event,
however, shall Lender be required to reinvest any prepayment proceeds in U.S.
Treasury obligations or otherwise.

 

Section 1.2            Principles of Construction.  All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified. Unless otherwise specified, the words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

17

--------------------------------------------------------------------------------


 

II.                                     THE LOAN

 

Section 2.1            The Loan.

 

2.1.1       Agreement to Lend and Borrow.  Subject to and upon the terms and
conditions set forth herein, Lender has made the Loan to Borrower and Borrower
has accepted the Loan from Lender.

 

2.1.2       Single Disbursement to Borrower.  Borrower shall receive no further
borrowings hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.

 

2.1.3       The Note.  The Loan shall be evidenced by that certain Promissory
Note of even date herewith, in the stated principal amount of Ninety-Five
Million Five Hundred Thousand and No/100 Dollars ($95,500,000.00) executed by
Borrower and payable to the order of Lender in evidence of the Loan (as the same
may hereafter be amended, supplemented, restated, increased, extended or
consolidated from time to time, the “Note”) and shall be repaid in accordance
with the terms of this Agreement and the Note.

 

2.1.4       Use of Proceeds.  Borrower shall use proceeds of the Loan to (i)
acquire the Property, including, without limitation, acquisition transaction
costs, (ii) pay and discharge any existing loans relating to the Property, (iii)
pay all past-due Basic Carrying Costs, if any, in respect of the Property, (iv)
deposit the Reserve Funds, to the extent applicable, (v) pay costs and expenses
incurred in connection with the closing of the Loan incurred by Lender, (vi)
fund any working capital requirements of the Property, as approved by Lender and
(vii) retain the balance, if any.

 

2.1.5       Components.  Lender shall have the right from time to time prior to
a Securitization to modify the Loan in order to create components of the Note
and/or component notes, to reduce the number of components and/or component
notes, to reallocate the principal balances of the components and/or the
component notes or to eliminate any component structure of the Loan provided
that (a) the total principal balance of the Loan immediately after the effective
date of such modification equals the outstanding principal balance of the Loan
immediately prior to such modification, (b) the weighted average of the interest
rates for all components of the Loan at all times after the effective date of
such modification equals the weighted average of the interest rates for all
components immediately prior to such modification (except following the
application of Net Proceeds as provided in Section 2.4.2 below), and (c) there
are no other changes to the economic terms of the Loan Documents, or any
increase in Borrower’s obligations or decrease in Borrower’s rights under the
Loan Documents. Lender shall have the right to modify the Note and the
components in accordance with this Section 2.1.5 upon prior notice to Borrower
(in which event such modification shall then be deemed effective). Lender shall
provide certified copies of any modification of the Note and the components to
Borrower. If requested by Lender, Borrower shall promptly execute an amendment
to this Agreement and the Note to evidence such modification.

 

18

--------------------------------------------------------------------------------


 

Section 2.2            Interest Rate.

 

2.2.1       Interest Rate.  Interest on the outstanding principal balance of the
Loan shall accrue from the date hereof up to but excluding the Maturity Date at
the Interest Rate.

 

2.2.2       Intentionally Omitted.

 

2.2.3       Default Rate.  In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, overdue interest in respect of
the Loan, shall accrue interest at the Default Rate, calculated from the date
such payment was due without regard to any grace or cure periods contained
herein.

 

2.2.4       Interest Calculation.  Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
or the Default Rate, as then applicable, expressed as an annual rate divided by
360) by (c) the outstanding principal balance. The accrual period for
calculating interest due on each Monthly Payment Date shall be the period from
the eleventh (11th) day of the calendar month immediately prior to such Monthly
Payment Date through and including the tenth (10th) day of the calendar month in
which such Monthly Payment Date occurs.

 

2.2.5       Usury Savings.  This Agreement and the other Loan Documents are
subject to the express condition that at no time shall Borrower be required to
pay interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Interest Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate from time to time in
effect and applicable to the Loan for so long as the Loan is outstanding.

 

Section 2.3            Loan Payments.

 

2.3.1       Payment Before Maturity Date.  Commencing on the Monthly Payment
Date occurring in March 2006 and on each Monthly Payment Date thereafter to and
including the Maturity Date, Borrower shall make a payment (the “Monthly Debt
Service Payment Amount”) to Lender of interest only in arrears at the Interest
Rate based on the outstanding amount of the Loan. Provided no Event of Default
shall have occurred and be continuing, each payment shall be applied to the
accrued and unpaid interest on the Loan.

 

2.3.2       Intentionally Omitted.

 

19

--------------------------------------------------------------------------------


 

2.3.3       Payment on Maturity Date.  Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and the other Loan Documents.

 

2.3.4       Late Payment Charge.  If any principal, interest or any other sum
due Lender under the Loan Documents, other than the payment of principal due on
the Maturity Date, is not paid by Borrower on the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the maximum amount permitted by applicable
law (a “Late Payment Charge”) in order to defray the expense incurred by Lender
in handling and processing such delinquent payment and to compensate Lender for
the loss of the use of such delinquent payment. Any such amount shall be secured
by the Mortgage and the other Loan Documents.

 

2.3.5       Method and Place of Payment.  (a)  Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 1:00 p.m., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office, and any funds received by
Lender after such time shall, for all purposes hereof, be deemed to have been
paid on the next succeeding Business Day. Solely for purposes of determining
whether an Event of Default has occurred or a Late Payment Charge is payable,
payments from the Accounts shall be deemed to be made, provided sufficient funds
are on deposit in the Accounts for the purposes intended on the date such
payments are due and Borrower has not attempted to prevent or delay any
disbursement by Agent of any such amounts from the Accounts.

 

(B)           WHENEVER ANY PAYMENT TO BE MADE HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE STATED TO BE DUE ON A DAY WHICH IS NOT A BUSINESS DAY, THE DUE
DATE THEREOF SHALL BE THE BUSINESS DAY IMMEDIATELY PRECEDING SUCH DAY.

 

(C)           ALL PAYMENTS REQUIRED TO BE MADE BY BORROWER HEREUNDER OR UNDER
THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT
DEDUCTION FOR, ANY SETOFF, CLAIM OR COUNTERCLAIM AND SHALL BE MADE IRRESPECTIVE
OF ANY DEFENSE THERETO.

 

2.3.6       Payments After Event of Default.  Any amounts received by Lender
following the occurrence and continuance of an Event of Default shall be applied
by Lender toward the payment of interest and/or principal of Loan and/or any
other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall deem proper.

 

Section 2.4            Prepayments.

 

2.4.1       Voluntary Prepayments.  Except as otherwise provided herein,
Borrower shall not have the right to prepay the Loan in whole or in part.
Borrower may, at its option, prepay the Debt in whole (but not in part),
provided the following conditions are satisfied: (a) no Event of Default has
occurred and is continuing; (b) Borrower provides Lender with not less than
fifteen (15) days prior notice of the date of such prepayment (or such shorter
period of time as

 

20

--------------------------------------------------------------------------------


 

may be permitted by Lender in its sole discretion); (c) such prepayment is made
on a Monthly Payment Date; (d) if such prepayment is made prior to the Monthly
Payment Date in November 2010, Borrower shall also pay to Lender the Yield
Maintenance Premium; provided, however, if such prepayment is made on or after
the Monthly Payment Date in November 2010, no Yield Maintenance Premium shall be
payable by Borrower to Lender; and (e) if any prepayment is received by Lender
on a date other than a Monthly Payment Date, such prepayment shall include
interest which would have accrued thereon to the next Monthly Payment Date and
such amounts (i.e., principal and interest prepaid by Borrower) shall be held by
Lender as collateral security for the Loan in an interest bearing account at an
Eligible Institution, with interest accruing on such amounts to the benefit of
Borrower, and such amounts prepaid shall be applied to the Loan on the next
Monthly Payment Date, with any interest on such funds paid to Borrower on such
date provided no Event of Default then exists.

 

2.4.2       Mandatory Prepayments.  On each date on which Lender actually
receives a distribution of Net Proceeds, and if Lender is not required to make
such Net Proceeds available to Borrower for a Restoration in accordance with
Section 5.3 hereof, Borrower shall, at Lender’s option, prepay the outstanding
principal balance of the Loan in an amount equal to one hundred percent (100%)
of such Net Proceeds together with interest that would have accrued on such
amounts through the next Monthly Payment Date and shall have the option to
prepay the remaining outstanding principal balance of the Loan together with
accrued interest thereon within 180 days of Lender’s determination to apply Net
Proceeds to the Loan. The full amount of any such prepayment shall be applied to
the Loan and any amount of such prepayment in excess of that required to pay the
Debt in full shall be distributed in the following order of priority: (i) if any
portion of the Mezzanine Loan, if any, is outstanding, to the Mezzanine Lender
to be applied in accordance with the Mezzanine Loan Agreement, and (ii) if no
portion of any Mezzanine Loan is outstanding, to Borrower. No Yield Maintenance
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2. Any prepayment received by Lender pursuant to this Section 2.4.2
on a date other than a Monthly Payment Date shall be held by Lender as
collateral security for the Loan in an interest bearing account, with such
interest accruing to the benefit of Borrower, and shall be applied by Lender on
the next Monthly Payment Date.

 

2.4.3       Prepayments After Default.  If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the principal
of the Loan is tendered by Borrower, a purchaser at foreclosure or any other
Person, such tender shall be deemed an attempt to circumvent the prohibition
against prepayment set forth in Section 2.4.1 and Borrower, such purchaser at
foreclosure or other Person shall pay to Lender the outstanding principal
balance of the Loan, all accrued and unpaid interest thereon, all other amounts
payable under the Loan Documents, plus, if any such prepayment is made prior to
November 11, 2010, a payment equal to the greater of (a) one percent (1%) of the
outstanding principal amount being prepaid or (b) the Yield Maintenance Premium.
The full amount of any such prepayment shall be applied by Lender toward the
payment of interest and/or principal of the Loan and/or any other amounts due
under the Loan Documents in such order, priority and proportions as Lender in
its sole discretion shall deem proper.

 

21

--------------------------------------------------------------------------------


 

Section 2.5            Release.

 

2.5.1       Release of Property.  Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Note shall cause, give rise
to a right to require, or otherwise result in, the release of any Lien of the
Mortgage on the Property. Lender shall, upon the written request and at the
expense of Borrower, upon payment in full of all principal and interest on the
Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note, this Agreement and the
other Loan Documents, release or assign (without recourse, representation or
warranty) the Liens of the Mortgage and other Loan Documents on the Property.

 

Section 2.6            Permitted Mezzanine Loan.

 

2.6.1       Mezzanine Loan.  Notwithstanding anything to the contrary contained
herein or in any other Loan Document, on or after February 11, 2008, Mezzanine
Borrower shall be permitted to incur the Mezzanine Loan provided the following
conditions are satisfied:

 

(I)            LENDER RECEIVES WRITTEN NOTICE FROM BORROWER THAT MEZZANINE
BORROWER INTENDS TO INCUR THE MEZZANINE LOAN AT LEAST THIRTY (30) DAYS PRIOR TO
THE CLOSING OF SUCH MEZZANINE LOAN.

 

(II)           NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON THE DATE
LENDER RECEIVES NOTICE OF SUCH MEZZANINE LOAN AND ON THE DATE THAT MEZZANINE
LENDER MAKES THE MEZZANINE LOAN TO MEZZANINE BORROWER.

 

(III)          THE PRINCIPAL AMOUNT OF THE MEZZANINE LOAN SHALL NOT EXCEED TEN
MILLION DOLLARS ($10,000,000), AND THE FULL AMOUNT OF THE PROCEEDS FROM THE
MEZZANINE LOAN SHALL BE USED SOLELY TO IMPROVE THE PROPERTY.

 

(IV)          THE MEZZANINE LENDER THAT MAKES THE MEZZANINE LOAN SHALL BE A
QUALIFIED MEZZANINE LENDER.

 

(V)           THE DEBT SERVICE COVERAGE RATIO, CALCULATED AS OF THE LAST DAY OF
THE MONTH IMMEDIATELY PRECEDING THE DATE OF THE CLOSING OF THE MEZZANINE LOAN,
WILL NOT BE LESS THAN 1.25:1.00 (WHICH CALCULATION SHALL INCLUDE THE PROSPECTIVE
DEBT SERVICE ON THE MEZZANINE LOAN).

 

(VI)          THE LOAN-TO-VALUE RATIO, THE NUMERATOR OF WHICH IS THE SUM OF (A)
THE OUTSTANDING PRINCIPAL AMOUNT OF THE LOAN AND (B) THE PRINCIPAL AMOUNT OF THE
MEZZANINE LOAN, AND THE DENOMINATOR OF WHICH IS EQUAL TO THE THEN CURRENT
APPRAISED VALUE OF THE PROPERTY (BASED ON UPDATED APPRAISAL OBTAINED BY BORROWER
AT BORROWER’S SOLE COST AND EXPENSE AND REASONABLY ACCEPTABLE TO LENDER), SHALL
BE NO GREATER THAN EIGHTY PERCENT (80%).

 

(VII)         THE MEZZANINE LOAN SHALL BE SUBJECT TO THE APPROVAL OF THE LENDER,
NOT TO BE UNREASONABLY WITHHELD, AND, IF ALL OR ANY PORTION OF THE LOAN HAS BEEN
INCLUDED IN A SECURITIZATION, BORROWER SHALL HAVE DELIVERED TO LENDER A RATING
AGENCY CONFIRMATION WITH RESPECT TO THE MEZZANINE LOAN.

 

22

--------------------------------------------------------------------------------


 

(VIII)        THE COLLATERAL FOR THE MEZZANINE LOAN SHALL INCLUDE ONLY PLEDGES
OF THE EQUITY INTERESTS IN BORROWER, ANY ACCOUNTS ESTABLISHED UNDER A SEPARATE
MEZZANINE CASH MANAGEMENT ARRANGEMENT (WHICH SHALL NOT INCLUDE THE ACCOUNTS, AND
SHALL NOT INCLUDE ANY PORTION OF THE PROPERTY OR ANY OTHER COLLATERAL SECURING
THE LOAN), AND ONE OR MORE GUARANTIES (OTHER THAN FROM BORROWER).

 

(IX)           THE MEZZANINE LOAN SHALL BE SUBORDINATE IN ALL RESPECTS TO THE
LOAN.

 

(X)            THE MEZZANINE LOAN SHALL NOT BE CROSS-DEFAULTED OR
CROSS-COLLATERALIZED WITH ANY OTHER PROPERTIES OR LOANS (OTHER THAN THE LOAN).

 

(XI)           MEZZANINE LENDER SHALL ENTER INTO AN INTERCREDITOR AGREEMENT WITH
LENDER IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO LENDER AND MEETING THEN
CURRENT RATING AGENCY CRITERIA.

 

(XII)          THE MEZZANINE LOAN SHALL BE COTERMINOUS WITH THE LOAN.

 

(XIII)         IF THE MEZZANINE LOAN BEARS INTEREST AT A VARIABLE RATE, THE
MEZZANINE BORROWER SHALL HAVE OBTAINED AND SHALL MAINTAIN DURING THE TERM OF THE
LOAN AN INTEREST RATE CAP FROM A COUNTERPARTY REASONABLY ACCEPTABLE TO LENDER
AND THE RATING AGENCIES WITH A FIXED STRIKE PRICE AND AN INTEREST RATE SPREAD
SUCH THAT THE BLENDED, WEIGHTED AVERAGE INTEREST RATE OF (A) THE AGGREGATE OF
SUCH STRIKE PRICE AND SUCH SPREAD AND (B) THE INTEREST RATE IS NO GREATER THAN
EIGHT AND A QUARTER PERCENT (8.25%) PER ANNUM.

 

(XIV)        IF THE MEZZANINE LOAN BEARS INTEREST AT A FIXED RATE, THE BLENDED,
WEIGHTED AVERAGE INTEREST RATE OF (A) SUCH FIXED RATE AND (B) THE INTEREST RATE
SHALL BE NO GREATER THAN EIGHT AND A QUARTER PERCENT (8.25%) PER ANNUM.

 

(XV)         INTEREST SHALL BE DUE AND PAYABLE MONTHLY IN THE SAME MANNER AS THE
LOAN AND, IF THE MEZZANINE LOAN IS A VARIABLE RATE LOAN, SUCH SPREAD SHALL NOT
BE SUBJECT TO ADJUSTMENT, OR, IF THE MEZZANINE LOAN IS A FIXED RATE LOAN, SUCH
INTEREST RATE SHALL NOT BE SUBJECT TO ADJUSTMENT.

 

(XVI)        MEZZANINE BORROWER SATISFIES SUCH OTHER CONDITIONS AS ARE CUSTOMARY
IN CONNECTION WITH MEZZANINE LOANS AND DELIVERS SUCH OTHER DOCUMENTS,
AGREEMENTS, CERTIFICATES AND LEGAL OPINIONS (INCLUDING BUT NOT LIMITED TO A
REVISED INSOLVENCY OPINION WHICH SHALL BE IN FORM, SCOPE AND SUBSTANCE
REASONABLY ACCEPTABLE IN ALL RESPECTS TO LENDER AND THE RATING AGENCIES) AS
LENDER SHALL REASONABLY REQUEST;

 

(XVII)       BORROWER SHALL EXECUTE ANY AMENDMENTS TO THE LOAN DOCUMENTS THAT
LENDER SHALL REASONABLY REQUIRE IN ORDER TO EVIDENCE THE MEZZANINE LOAN AND ANY
OPINIONS THAT LENDER SHALL REASONABLY REQUIRE IN CONNECTION WITH SUCH
AMENDMENTS, INCLUDING, WITHOUT LIMITATION, APPLICABLE DUE EXECUTION AND
ENFORCEABILITY OPINIONS.

 

(XVIII)      THE MEZZANINE BORROWER AND ANY OTHER PLEDGORS, IF ANY, OF INTERESTS
IN BORROWER, SHALL BE STRUCTURED INTO THE ORGANIZATIONAL STRUCTURE OF BORROWER
IN A MANNER SUCH AS NOT TO ADVERSELY AFFECT THE BANKRUPTCY REMOTE NATURE OF
BORROWER AND SHALL COMPLY WITH RATING

 

23

--------------------------------------------------------------------------------


 

AGENCY CRITERIA, AND ALL ORGANIZATIONAL DOCUMENTS OF BORROWER SHALL BE REVISED
TO THE REASONABLE SATISFACTION OF LENDER.

 

(XIX)         ALL REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND ANY FEES CHARGED BY THE RATING AGENCIES AND ANY SERVICERS) INCURRED BY
LENDER IN CONNECTION WITH THIS SECTION 2.6 SHALL BE PAID BY BORROWER.

 

III.                                 REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Borrower Representations.  Borrower represents and
warrants that:

 

3.1.1       Organization.  (a) Borrower is duly organized, validly existing and
in good standing with full power and authority to own its assets and conduct its
business, and is duly qualified in all jurisdictions in which the ownership or
lease of its property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not have a
material adverse effect on its ability to perform its obligations hereunder, and
Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents by it, and has the
power and authority to execute, deliver and perform under this Agreement, the
other Loan Documents and all the transactions contemplated hereby.

 

(B)           BORROWER’S EXACT LEGAL NAME IS CORRECTLY SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT. BORROWER IS AN ORGANIZATION OF THE TYPE SPECIFIED
IN THE FIRST PARAGRAPH OF THIS AGREEMENT. BORROWER IS INCORPORATED OR ORGANIZED
UNDER THE LAWS OF THE STATE SPECIFIED IN THE FIRST PARAGRAPH OF THIS AGREEMENT.
BORROWER’S PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE, AND THE PLACE
WHERE BORROWER KEEPS ITS BOOKS AND RECORDS, INCLUDING RECORDED DATA OF ANY KIND
OR NATURE, REGARDLESS OF THE MEDIUM OF RECORDING, INCLUDING SOFTWARE, WRITINGS,
PLANS, SPECIFICATIONS AND SCHEMATICS, HAS BEEN FOR THE PRECEDING FOUR (4) MONTHS
(OR, IF LESS THAN FOUR (4) MONTHS, THE ENTIRE PERIOD OF THE EXISTENCE OF
BORROWER) AND WILL CONTINUE TO BE THE ADDRESS OF BORROWER SET FORTH IN THE FIRST
PARAGRAPH OF THIS AGREEMENT (UNLESS BORROWER NOTIFIES LENDER IN WRITING AT LEAST
THIRTY (30) DAYS PRIOR TO THE DATE OF SUCH CHANGE). BORROWER’S ORGANIZATIONAL
IDENTIFICATION NUMBER, IF ANY, ASSIGNED BY THE STATE OF ITS INCORPORATION OR
ORGANIZATION IS 4073309. BORROWER’S FEDERAL TAX IDENTIFICATION NUMBER IS
57-1227334. BORROWER IS NOT SUBJECT TO BACK-UP WITHHOLDING TAXES.

 

3.1.2       Proceedings.  This Agreement and the other Loan Documents to which
Borrower or any of its Affiliates is a party have been duly authorized, executed
and delivered by Borrower and/or any such Affiliates and constitute a legal,
valid and binding obligation of Borrower and/or any such Affiliates, enforceable
against Borrower and/or any such Affiliates in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally, and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

3.1.3       No Conflicts.  The execution and delivery of this Agreement and the
other Loan Documents by Borrower and the performance of its obligations
hereunder and thereunder

 

24

--------------------------------------------------------------------------------


 

will not conflict with any provision of any law or regulation to which Borrower
is subject, or conflict with, result in a breach of, or constitute a default
under, any of the terms, conditions or provisions of any of Borrower’s
organizational documents or any agreement or instrument to which Borrower is a
party or by which it is bound, or any order or decree applicable to Borrower, or
result in the creation or imposition of any lien on any of Borrower’s assets or
property (other than pursuant to the Loan Documents).

 

3.1.4       Litigation.  There is no action, suit, proceeding or investigation
pending or, to Borrower’s knowledge, threatened against Borrower in any court or
by or before any other Governmental Authority which would materially and
adversely affect the ability of Borrower to carry out the transactions
contemplated by this Agreement.

 

3.1.5       Agreements.  To the best of Borrower’s knowledge, Borrower is not in
default with respect to any order or decree of any court or any order,
regulation or demand of any Governmental Authority, which default might have
consequences that would materially and adversely affect the condition (financial
or other) or operations of Borrower or its properties or might have consequences
that would materially adversely affect its performance hereunder.

 

3.1.6       Consents.  No consent, approval, authorization or order of any court
or Governmental Authority is required for the execution, delivery and
performance by Borrower of, or compliance by Borrower with, this Agreement or
the consummation of the transactions contemplated hereby, other than those which
have been obtained by Borrower or those, the failure to obtain, would not have a
Material Adverse Effect.

 

3.1.7       Title.  Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of the Property owned by it, free and clear of all Liens whatsoever
except the Permitted Encumbrances. The Mortgage and Assignment of Leases, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, first priority, perfected lien on the Real
Property, subject only to Permitted Encumbrances and (ii) perfected security
interests in and to, and perfected collateral assignments of, all Leases and, to
the extent such security interests may be perfected by the filing of financing
statements, all personalty, all in accordance with the terms thereof, in each
case subject only to any Permitted Encumbrances. There are no mechanics’,
materialman’s or other similar liens or claims which have been filed for work,
labor or materials affecting the Property which are or may be liens prior to, or
equal or coordinate with, the lien of the Mortgage. None of the Permitted
Encumbrances, individually or in the aggregate, materially interfere with the
benefits of the security intended to be provided by the Mortgage and this Loan
Agreement, materially and adversely affect the value of the Property, materially
impair the use or operations of the Property or impair Borrower’s ability to pay
its obligations in a timely manner.

 

3.1.8       No Plan Assets.  As of the date hereof and throughout the term of
the Loan (a) Borrower is not and will not be an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, (b) none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101, (c) Borrower is
not and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA, and (d) transactions by or with Borrower are not and will

 

25

--------------------------------------------------------------------------------


 

not be subject to any state statute regulating investments of, or fiduciary
obligations with respect to, governmental plans.

 

3.1.9       Compliance.  To the best of Borrower’s knowledge, Borrower and the
Property and the use thereof comply in all material respects with all applicable
Legal Requirements, including, without limitation, building and zoning
ordinances and codes and Prescribed Laws. Borrower is not in default or
violation of any order, writ, injunction, decree or demand of any Governmental
Authority, the violation of which might materially adversely affect the
condition (financial or otherwise) or business of Borrower. Borrower has not
committed any act which may give any Governmental Authority the right to cause
Borrower to forfeit the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.

 

3.1.10     Financial Information.  To the best of Borrower’s knowledge, all
financial data, including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered to Lender, in its
capacity as “lender” hereunder, by Borrower in respect of the Property are true,
complete and correct in all material respects. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and reasonably likely to have a materially adverse
effect on the Property or the operation thereof, except as referred to or
reflected in said financial statements. Since the date of the financial
statements, there has been no material adverse change in the financial
condition, operations or business of Borrower or the Property from that set
forth in said financial statements.

 

3.1.11     Condemnation.  To the best of Borrower’s knowledge, no Condemnation
or other proceeding has been commenced or, to Borrower’s knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

 

3.1.12     Utilities and Public Access.  The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities reasonably adequate to service the Property for its intended uses.

 

3.1.13     Separate Lots.  The Property is comprised of one (1) or more parcels
which constitute separate tax lots and do not constitute a portion of any other
tax lot not a part of the Property.

 

3.1.14     Assessments.  To the best of Borrower’s knowledge, there are no
pending or proposed special or other assessments for public improvements or
otherwise affecting the Property, nor are there any contemplated improvements to
the Property that may result in such special or other assessments.

 

3.1.15     Enforceability.  The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right

 

26

--------------------------------------------------------------------------------


 

thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.

 

3.1.16     Assignment of Leases.  The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to Permitted Encumbrances and a license granted to Borrower to
exercise certain rights and to perform certain obligations of the lessor under
the Leases, including, without limitation, the right to operate the Property. No
Person other than Borrower and Lender has any interest in or assignment of the
Leases or any portion of the Rents due and payable or to become due and payable
thereunder.

 

3.1.17     Insurance.  Borrower has obtained and has delivered to Lender
certificates of insurance, with all premiums paid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made under any of the Policies with respect to the Property
or Borrower, and none of Borrower, its Affiliates or, to the best of Borrower’s
knowledge, any other Person, has done, by act or omission, anything which would
impair the coverage of any of the Policies.

 

3.1.18     Licenses.  To the best of Borrower’s knowledge, all material permits
and approvals, including without limitation, certificates of occupancy (if
applicable) required by any Governmental Authority for the use, occupancy and
operation of the Property in the manner in which the Property is currently being
used, occupied and operated have been obtained and are in full force and effect.

 

3.1.19     Flood Zone.  None of the Improvements on the Property is located in
an area identified by the Federal Emergency Management Agency as a special flood
hazard area.

 

3.1.20     Physical Condition.  Except as may otherwise be disclosed in the
Physical Condition Report and the Environmental Report delivered to Lender in
connection with the underwriting of the Loan, to the best of Borrower’s
knowledge, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property, whether latent or otherwise, and Borrower has not
received written notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

3.1.21     Boundaries.  Except as may otherwise be shown on the Survey, all of
the Improvements which were included in determining the appraised value of the
Property lie wholly within the boundaries and building restriction lines of the
Property, and no improvements on adjoining properties encroach upon the
Property, and no easements or other encumbrances affecting the Property encroach
upon any of the improvements, so as to affect the value or marketability of the
Property except those which are insured against by title insurance.

 

27

--------------------------------------------------------------------------------


 

3.1.22     Leases.  Borrower represents and warrants to Lender with respect to
the Leases (except as may otherwise be disclosed in any Tenant or seller
estoppel certificate delivered to Lender on or prior to the date hereof) that:
(a) the rent roll with respect to the Property attached hereto as Schedule I is
true, complete and correct and the Property is not subject to any Leases other
than the Leases described in Schedule I, (b) the Leases identified on Schedule I
are in full force and effect and, to the best of Borrower’s knowledge and except
as set forth on Schedule I, there are no material defaults thereunder by either
party, (c) the copies of the Leases delivered to Lender are true and complete,
(d) except as set forth on Schedule I, no Rent (including security deposits) has
been paid more than one (1) month in advance of its due date, (e) all work to be
performed by Borrower under each Lease has been performed as required (other
than work which is not required to be completed as of the Closing Date) and, to
the best of Borrower’s knowledge, has been accepted by the applicable Tenant,
(f) except as set forth on Schedule I, any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to any Tenant has already been received by such Tenant, and
(g) all security deposits are being held in accordance with Legal Requirements.

 

3.1.23     Filing and Recording Taxes.  All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under applicable Legal Requirements in connection with the transfer of the
Property to Borrower have been paid or are being paid simultaneously herewith.
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid under applicable Legal Requirements in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or are being paid simultaneously herewith. All taxes
and governmental assessments due and owing in respect of the Property have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established hereunder or are insured against by the title insurance policy
to be issued in connection with the Mortgage.

 

3.1.24     Single Purpose.  Borrower hereby represents and warrants to, and
covenants with, Lender that as of the date hereof and until such time as the
Debt shall be paid in full:

 

(A)           BORROWER DOES NOT OWN AND WILL NOT OWN ANY ASSET OR PROPERTY OTHER
THAN (I) THE PROPERTY, (II) INCIDENTAL PERSONAL PROPERTY NECESSARY FOR THE
OWNERSHIP OR OPERATION OF THE PROPERTY AND (III) PERMITTED INVESTMENTS, CASH AND
CASH EQUIVALENTS.

 

(B)           BORROWER WILL NOT ENGAGE IN ANY BUSINESS OTHER THAN THE OWNERSHIP,
MANAGEMENT AND OPERATION OF THE PROPERTY AND BORROWER WILL CONDUCT AND OPERATE
ITS BUSINESS AS PRESENTLY CONDUCTED AND OPERATED.

 

(C)           BORROWER WILL NOT ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY
AFFILIATE OF BORROWER, ANY CONSTITUENT PARTY OF BORROWER OR ANY AFFILIATE OF ANY
SUCH CONSTITUENT PARTY, EXCEPT UPON TERMS AND CONDITIONS THAT ARE COMMERCIALLY
REASONABLE AND SUBSTANTIALLY SIMILAR TO THOSE THAT WOULD BE AVAILABLE ON AN
ARMS-LENGTH BASIS WITH THIRD PARTIES OTHER THAN ANY SUCH PARTY, AND BORROWER
REPRESENTS AND WARRANTS THAT THE TERMS AND CONDITIONS OF THE LEASE AND MASTER
SUPERVISORY AGREEMENT ENTERED INTO BETWEEN BORROWER AND ONE OR MORE OF ITS
AFFILIATES

 

28

--------------------------------------------------------------------------------


 

RELATING TO THE HEALTH CLUB FACILITIES AT THE PROPERTY (COLLECTIVELY, THE
“HEALTH CLUB DOCUMENTS”) MEET THE REQUIREMENTS OF THIS CLAUSE (C) IN LIGHT OF
THE ECONOMICS OF THE HEALTH CLUB FACILITIES AT THE PROPERTY AND THE REIT RULES
AFFECTING (DIRECTLY OR INDIRECTLY) BORROWER.

 

(D)           BORROWER HAS NOT INCURRED AND WILL NOT INCUR ANY INDEBTEDNESS
OTHER THAN (I) THE DEBT, (II) UNSECURED TRADE PAYABLES AND OPERATIONAL DEBT NOT
EVIDENCED BY A NOTE AND (III) INDEBTEDNESS INCURRED IN THE FINANCING OF
EQUIPMENT AND OTHER PERSONAL PROPERTY USED ON THE PROPERTY; PROVIDED THAT ANY
INDEBTEDNESS INCURRED PURSUANT TO SUBCLAUSES (II) AND (III) SHALL BE (X) NOT
MORE THAN SIXTY (60) DAYS PAST DUE, (Y) INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND (Z) NOT MORE THAN THREE PERCENT (3%) OF THE OUTSTANDING PRINCIPAL
AMOUNT OF THE LOAN AT ANY ONE TIME. NO INDEBTEDNESS OTHER THAN THE DEBT MAY BE
SECURED (SUBORDINATE OR PARI PASSU) BY THE PROPERTY, EXCEPT THAT ANY PERMITTED
EQUIPMENT FINANCING OR EQUIPMENT LEASE MAY BE SECURED BY SUCH EQUIPMENT.

 

(E)           BORROWER HAS NOT MADE AND WILL NOT MAKE ANY LOANS OR ADVANCES TO
ANY OTHER PERSON (INCLUDING ANY AFFILIATE OR CONSTITUENT PARTY), AND SHALL NOT
ACQUIRE OBLIGATIONS OR SECURITIES OF ITS AFFILIATES OR OWNERS.

 

(F)            BORROWER IS AND WILL REMAIN SOLVENT AND BORROWER WILL PAY ITS
DEBTS AND LIABILITIES (INCLUDING, AS APPLICABLE, SHARED PERSONNEL AND OVERHEAD
EXPENSES) FROM ITS ASSETS AS THE SAME SHALL BECOME DUE.

 

(G)           BORROWER HAS DONE OR CAUSED TO BE DONE AND WILL DO ALL THINGS
NECESSARY TO OBSERVE ALL APPLICABLE ORGANIZATIONAL FORMALITIES AND PRESERVE ITS
EXISTENCE, AND BORROWER WILL NOT, NOR WILL BORROWER PERMIT ANY CONSTITUENT PARTY
TO AMEND, MODIFY OR OTHERWISE CHANGE THE PARTNERSHIP CERTIFICATE, PARTNERSHIP
AGREEMENT, ARTICLES OF INCORPORATION AND BYLAWS, OPERATING AGREEMENT, TRUST OR
OTHER ORGANIZATIONAL DOCUMENTS OF BORROWER WITHOUT THE PRIOR CONSENT OF LENDER
IN ANY MANNER THAT (I) VIOLATES OR IS INCONSISTENT WITH ANY OF THE SINGLE
PURPOSE COVENANTS SET FORTH IN THIS SECTION 3.1.24, OR (II) AMENDS, MODIFIES OR
OTHERWISE CHANGES ANY PROVISION THEREOF THAT BY ITS TERMS CANNOT BE MODIFIED AT
ANY TIME WHEN THE LOAN IS OUTSTANDING OR BY ITS TERMS CANNOT BE MODIFIED WITHOUT
LENDER’S CONSENT.

 

(H)           BORROWER WILL MAINTAIN ALL OF ITS BOOKS, RECORDS, FINANCIAL
STATEMENTS AND BANK ACCOUNTS SEPARATE FROM THOSE OF ITS AFFILIATES AND ANY OTHER
PERSON. BORROWER’S ASSETS WILL NOT BE LISTED AS ASSETS ON THE FINANCIAL
STATEMENT OF ANY OTHER PERSON, PROVIDED, HOWEVER, BORROWER’S ASSETS MAY BE
INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT OF ANY AFFILIATE PROVIDED THAT
(I) INCLUSION ON SUCH CONSOLIDATED FINANCIAL STATEMENT IS IN ACCORDANCE WITH THE
REQUIREMENTS OF GAAP (OR SUCH OTHER ACCOUNTING METHOD REASONABLY ACCEPTABLE TO
LENDER), (II) SUCH CONSOLIDATED FINANCIAL STATEMENT SHALL CONTAIN A FOOTNOTE TO
THE EFFECT THAT BORROWER’S ASSETS ARE OWNED BY BORROWER AND (III) SUCH ASSETS
ARE LISTED ON BORROWER’S OWN SEPARATE BALANCE SHEET. BORROWER WILL FILE ITS OWN
TAX RETURNS UNLESS BORROWER IS A TAX-DISREGARDED ENTITY NOT REQUIRED TO FILE TAX
RETURNS UNDER APPLICABLE LAW AND IF BORROWER IS A CORPORATION WILL NOT FILE A
CONSOLIDATED FEDERAL INCOME TAX RETURN WITH ANY OTHER PERSON. BORROWER SHALL
MAINTAIN ITS BOOKS, RECORDS, RESOLUTIONS AND AGREEMENTS AS OFFICIAL RECORDS.

 

(I)            BORROWER WILL BE, AND AT ALL TIMES WILL HOLD ITSELF OUT TO THE
PUBLIC AS, A LEGAL ENTITY SEPARATE AND DISTINCT FROM ANY OTHER ENTITY (INCLUDING
ANY AFFILIATE OF BORROWER OR

 

29

--------------------------------------------------------------------------------


 

ANY CONSTITUENT PARTY OF BORROWER), SHALL CORRECT ANY KNOWN MISUNDERSTANDING
REGARDING ITS STATUS AS A SEPARATE ENTITY, SHALL CONDUCT BUSINESS IN ITS OWN
NAME, SHALL NOT IDENTIFY ITSELF OR ANY OF ITS AFFILIATES AS A DIVISION OR PART
OF THE OTHER AND SHALL MAINTAIN AND UTILIZE SEPARATE STATIONERY, INVOICES AND
CHECKS BEARING ITS OWN NAME.

 

(J)            BORROWER WILL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL
OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND
IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS.

 

(K)           NEITHER BORROWER NOR ANY CONSTITUENT PARTY WILL SEEK OR EFFECT THE
LIQUIDATION, DISSOLUTION, WINDING UP, CONSOLIDATION OR MERGER, IN WHOLE OR IN
PART, OF BORROWER.

 

(L)            BORROWER WILL NOT COMMINGLE THE FUNDS AND OTHER ASSETS OF
BORROWER WITH THOSE OF ANY AFFILIATE OR CONSTITUENT PARTY OR ANY OTHER PERSON,
AND WILL HOLD ALL OF ITS ASSETS IN ITS OWN NAME.

 

(M)          BORROWER HAS AND WILL MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT
WILL NOT BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY AFFILIATE OR CONSTITUENT PARTY OR ANY OTHER
PERSON.

 

(N)           BORROWER WILL NOT GUARANTEE OR BECOME OBLIGATED FOR THE DEBTS OF
ANY OTHER PERSON AND DOES NOT AND WILL NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR
OR HAVE ITS CREDIT AVAILABLE TO SATISFY THE DEBTS OR OBLIGATIONS OF ANY OTHER
PERSON.

 

(O)           (I) IF BORROWER IS A LIMITED PARTNERSHIP OR A LIMITED LIABILITY
COMPANY (OTHER THAN A SINGLE MEMBER LIMITED LIABILITY COMPANY), EACH GENERAL
PARTNER OR MANAGING MEMBER (EACH, AN “SPC PARTY”) SHALL BE A CORPORATION WHOSE
SOLE ASSET IS ITS INTEREST IN BORROWER AND EACH SUCH SPC PARTY WILL AT ALL TIMES
COMPLY, AND WILL CAUSE BORROWER TO COMPLY, WITH EACH OF THE REPRESENTATIONS,
WARRANTIES, AND COVENANTS CONTAINED IN THIS SECTION 3.1.24 AS IF SUCH
REPRESENTATION, WARRANTY OR COVENANT WAS MADE DIRECTLY BY SUCH SPC PARTY. UPON
THE WITHDRAWAL OR THE DISASSOCIATION OF AN SPC PARTY FROM BORROWER, BORROWER
SHALL IMMEDIATELY APPOINT A NEW SPC PARTY WHOSE ARTICLES OF INCORPORATION ARE
SUBSTANTIALLY SIMILAR TO THOSE OF SUCH SPC PARTY AND DELIVER A NEW
NON-CONSOLIDATION OPINION TO THE RATING AGENCY OR RATING AGENCIES, AS
APPLICABLE, WITH RESPECT TO THE NEW SPC PARTY AND ITS EQUITY OWNERS.

 

(II)           IF BORROWER IS A SINGLE MEMBER DELAWARE LIMITED LIABILITY
COMPANY, BORROWER SHALL AT ALL TIMES HAVE EITHER A DELAWARE CORPORATION OR TWO
(2) INDEPENDENT DIRECTORS AS BORROWER’S SPRINGING MEMBER(S) WHICH, UPON THE
DISSOLUTION OF THE SOLE MEMBER OF BORROWER OR THE WITHDRAWAL OR THE
DISASSOCIATION OF THE SOLE MEMBER FROM BORROWER, SHALL IMMEDIATELY BECOME THE
SOLE MEMBER(S) OF BORROWER.

 

(P)           BORROWER SHALL AT ALL TIMES CAUSE THERE TO BE AT LEAST TWO DULY
APPOINTED MEMBERS OF THE BOARD OF DIRECTORS OF EACH SPC PARTY (IF ANY) OR, IF
BORROWER IS A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY, AT LEAST TWO
DULY APPOINTED MANAGERS OF BORROWER WHO IN EACH CASE ARE PROVIDED BY A
NATIONALLY RECOGNIZED COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS
(EACH, AN “INDEPENDENT DIRECTOR”) WHO SHALL NOT HAVE BEEN AT THE TIME OF SUCH
INDIVIDUAL’S APPOINTMENT OR AT ANY TIME WHILE SERVING AS A DIRECTOR OF SUCH SPC
PARTY OR MANAGER OF SUCH BORROWER, AND MAY NOT HAVE BEEN AT ANY TIME DURING THE
PRECEDING FIVE YEARS

 

30

--------------------------------------------------------------------------------


 

(I) A STOCKHOLDER, DIRECTOR (OTHER THAN AS AN INDEPENDENT DIRECTOR OF SUCH SPC
PARTY), OFFICER, MANAGER (OTHER THAN AS INDEPENDENT DIRECTOR OF BORROWER, IF
BORROWER IS A SINGLE MEMBER LIMITED LIABILITY COMPANY), EMPLOYEE, PARTNER,
MEMBER, ATTORNEY OR COUNSEL OF SUCH SPC PARTY, BORROWER OR ANY AFFILIATE OF ANY
OF THEM, (II) A CREDITOR, CUSTOMER, SUPPLIER OR OTHER PERSON WHO DERIVES ANY OF
ITS PURCHASES OR REVENUES FROM ITS ACTIVITIES WITH SUCH SPC PARTY, BORROWER OR
ANY AFFILIATE OF EITHER OF THEM (OTHER THAN A PERSON PROVIDED TO SERVE AS
INDEPENDENT DIRECTOR BY A COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT
DIRECTORS OR OTHER GENERAL CORPORATE SERVICES TO BORROWER, SUCH SPC PARTY OR ANY
AFFILIATE OF EITHER OF THEM), (III) A PERSON OR OTHER ENTITY CONTROLLING OR
UNDER COMMON CONTROL WITH ANY SUCH STOCKHOLDER, PARTNER, CUSTOMER, SUPPLIER OR
OTHER PERSON, OR (IV) A MEMBER OF THE IMMEDIATE FAMILY OF ANY SUCH STOCKHOLDER,
DIRECTOR, OFFICER, EMPLOYEE, PARTNER, CUSTOMER, SUPPLIER OR OTHER PERSON. AS
USED IN THIS DEFINITION, THE TERM “CONTROL” MEANS THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE MANAGEMENT,
POLICIES OR ACTIVITIES OF A PERSON, WHETHER THROUGH OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE. A NATURAL PERSON WHO SATISFIES THE
FOREGOING DEFINITION EXCEPT FOR BEING THE INDEPENDENT DIRECTOR OR MANAGER OF AN
AFFILIATE OF BORROWER AND/OR OF A SPC PARTY SHALL NOT BE DISQUALIFIED FROM
SERVING AS AN INDEPENDENT DIRECTOR OF BORROWER OR SPC PARTY, AS APPLICABLE, IF
SUCH AFFILIATE IS A SPECIAL PURPOSE ENTITY THAT DOES NOT OWN A DIRECT OR
INDIRECT EQUITY INTEREST IN BORROWER OR ANY CO-BORROWER WITH BORROWER, IF ANY,
AND IF SUCH INDIVIDUAL IS AN INDEPENDENT DIRECTOR PROVIDED BY A
NATIONALLY-RECOGNIZED COMPANY THAT PROVIDES PROFESSIONAL INDEPENDENT DIRECTORS.
FOR PURPOSES OF THIS PARAGRAPH, A “SPECIAL PURPOSE ENTITY” IS AN ENTITY, WHOSE
ORGANIZATIONAL DOCUMENTS CONTAIN RESTRICTIONS ON ITS ACTIVITIES SUBSTANTIALLY
SIMILAR TO THOSE SET FORTH IN THIS SECTION 3.1.24.

 

(Q)           BORROWER SHALL NOT CAUSE OR PERMIT THE BOARD OF DIRECTORS OF ANY
SPC PARTY OR BORROWER TO TAKE ANY ACTION WHICH, UNDER THE TERMS OF ANY
CERTIFICATE OF INCORPORATION, BY-LAWS OR ANY VOTING TRUST AGREEMENT WITH RESPECT
TO ANY COMMON STOCK OR UNDER ANY ORGANIZATIONAL DOCUMENT OF BORROWER OR SPC
PARTY, REQUIRES A UNANIMOUS VOTE OF THE BOARD OF DIRECTORS OF SPC PARTY AND/OR
BORROWER UNLESS AT THE TIME OF SUCH ACTION THERE SHALL BE AT LEAST TWO MEMBERS
WHO ARE EACH AN INDEPENDENT DIRECTOR.

 

(R)            BORROWER SHALL CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS MADE
WITH RESPECT TO BORROWER IN THE INSOLVENCY OPINION SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS. IN CONNECTION WITH THE FOREGOING, BORROWER HEREBY
COVENANTS AND AGREES THAT IT WILL COMPLY WITH OR CAUSE THE COMPLIANCE WITH, (I)
ALL OF THE FACTS AND ASSUMPTIONS (WHETHER REGARDING BORROWER OR ANY OTHER
PERSON) SET FORTH IN THE INSOLVENCY OPINION, (II) ALL THE REPRESENTATIONS,
WARRANTIES AND COVENANTS IN THIS SECTION 3.1.24, AND (III) ALL THE
ORGANIZATIONAL DOCUMENTS OF BORROWER AND ANY SPC PARTY.

 

(S)           BORROWER WILL NOT PERMIT ANY AFFILIATE OR CONSTITUENT PARTY
INDEPENDENT ACCESS TO ITS BANK ACCOUNTS, OTHER THAN MANAGER (INCLUDING ITS
AUTHORIZED EMPLOYEES) IN ACCORDANCE WITH THE MANAGEMENT AGREEMENT.

 

(T)            BORROWER SHALL PAY THE SALARIES OF ITS OWN EMPLOYEES (IF ANY)
FROM ITS OWN FUNDS AND MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES (IF ANY) IN
LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS.

 

31

--------------------------------------------------------------------------------


 

(U)           BORROWER SHALL COMPENSATE EACH OF ITS CONSULTANTS AND AGENTS FROM
ITS FUNDS FOR SERVICES PROVIDED TO IT AND PAY FROM ITS OWN ASSETS ALL
OBLIGATIONS OF ANY KIND INCURRED.

 

(V)           BORROWER SHALL ALLOCATE FAIRLY AND REASONABLY ANY OVERHEAD
EXPENSES THAT ARE SHARED WITH ANY AFFILIATE, INCLUDING FOR SHARED OFFICE SPACE
AND FOR SERVICES PERFORMED BY ANY EMPLOYEE OF AN AFFILIATE.

 

(W)          BORROWER SHALL NOT PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY OTHER
PERSON (OTHER THAN (X) TO LENDER WITH RESPECT TO THE LOAN AND (Y) EQUIPMENT
SECURED BY PERMITTED EQUIPMENT FINANCINGS OR EQUIPMENT LEASES) AND BORROWER
SHALL NOT ENGAGE IN ANY SALE OR TRANSFER OF ITS ASSETS OUTSIDE THE ORDINARY
COURSE OF ITS BUSINESS OR IN VIOLATION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

(X)            BORROWER SHALL NOT BUY OR HOLD EVIDENCE OF INDEBTEDNESS ISSUED BY
ANY OTHER PERSON (OTHER THAN CASH AND INVESTMENT-GRADE SECURITIES).

 

(Y)           BORROWER SHALL NOT FORM, ACQUIRE OR HOLD ANY SUBSIDIARY OR OWN ANY
EQUITY INTEREST IN ANY OTHER ENTITY.

 

(Z)            NEITHER BORROWER NOR SPC PARTY SHALL, WITHOUT THE AFFIRMATIVE
VOTE OF THE MANAGING MEMBER AND THE BOARD OF DIRECTORS OF BORROWER OR OF SUCH
SPC PARTY, AS APPLICABLE, INCLUDING BOTH INDEPENDENT DIRECTORS OF BORROWER OR OF
SPC PARTY, AS APPLICABLE:

 

(I)            FILE OR CONSENT TO THE FILING OF ANY BANKRUPTCY, INSOLVENCY OR
REORGANIZATION CASE OR PROCEEDING; INSTITUTE ANY PROCEEDINGS UNDER ANY
APPLICABLE INSOLVENCY LAW OR OTHERWISE SEEK RELIEF UNDER ANY LAWS RELATING TO
THE RELIEF FROM DEBTS OR THE PROTECTION OF DEBTORS GENERALLY, ON BEHALF OF
BORROWER OR OF SPC PARTY;

 

(II)           SEEK OR CONSENT TO THE APPOINTMENT OF A RECEIVER, LIQUIDATOR,
ASSIGNEE, TRUSTEE, SEQUESTRATOR, CUSTODIAN OR ANY SIMILAR OFFICIAL FOR SPC PARTY
OR BORROWER OR A SUBSTANTIAL PORTION OF EITHER OF THEIR PROPERTIES;

 

(III)          MAKE ANY ASSIGNMENT FOR THE BENEFIT OF THE CREDITORS OF SPC PARTY
OR BORROWER; OR

 

(IV)          TAKE ANY ACTION IN FURTHERANCE OF ANY OF THE FOREGOING.

 

3.1.25     Tax Filings.  To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and has paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower. Borrower believes that its tax returns (if any) properly reflect
the income and taxes of Borrower for the periods covered thereby, subject only
to adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

3.1.26     Solvency.  Borrower (a) has not entered into this transaction or any
Loan Document with the actual intent to hinder, delay, or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under the Loan Documents. Giving effect to the Loan, the fair saleable value of
Borrower’s assets exceeds and will, immediately

 

32

--------------------------------------------------------------------------------


 

following the making of the Loan, exceed Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Indebtedness and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Indebtedness and liabilities as they
mature (taking into account the timing and amounts of cash to be received by
Borrower and the amounts to be payable on or in respect of obligations of
Borrower).

 

3.1.27     Federal Reserve Regulations.  No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

 

3.1.28     Organizational Chart.  The organizational chart attached as Schedule
III hereto, relating to Borrower and certain Affiliates and other parties, is
true, complete and correct on and as of the date hereof.

 

3.1.29     Bank Holding Company.  Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.

 

3.1.30     No Other Debt.  Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.

 

3.1.31     Investment Company Act.  Borrower is not (1) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (2) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (3) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

3.1.32     Access/Utilities.  All public utilities necessary to the continued
use and enjoyment of the Property as presently used and enjoyed are located in
the public right-of-way abutting the Property or are the subject of recorded
access easements for the benefit of the Property. All roads necessary for the
full utilization of the Property for its current purpose have been completed and
dedicated to public use and accepted by all governmental authorities or are the
subject of access easements for the benefit of the Property.

 

33

--------------------------------------------------------------------------------


 

3.1.33     No Bankruptcy Filing.  Borrower is not contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and Borrower does not have
any knowledge of any Person contemplating the filing of any such petition
against it.

 

3.1.34     Full and Accurate Disclosure.  To the best of Borrower’s knowledge,
no information contained in this Agreement, the other Loan Documents, or any
written statement furnished by or on behalf of Borrower pursuant to the terms of
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
There is no fact or circumstance presently known to Borrower which has not been
disclosed to Lender and which materially adversely affects, or is reasonably
likely to materially adversely affect, the Property, Borrower or its business,
operations or condition (financial or otherwise).

 

3.1.35     Foreign Person.  Borrower is not a “foreign person” within the
meaning of Section 1445(f)(3) of the Code.

 

3.1.36     Fraudulent Transfer.  Borrower (a) has not entered into the Loan or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (b) has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. The assets of Borrower do not and,
immediately following the execution and delivery of the Loan Documents will not,
constitute unreasonably small capital to carry out its business as conducted or
as proposed to be conducted. Borrower does not intend to, and does not believe
that it will, incur debts and liabilities (including contingent liabilities and
other commitments) beyond its ability to pay such debts as they mature (taking
into account the timing and amounts reasonably expected to be payable on or in
respect of its obligations).

 

3.1.37     No Change in Facts or Circumstances; Disclosure.  To the best of
Borrower’s knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrower or the Property.

 

3.1.38     Management Agreement.  All of the representations and warranties with
respect to the Management Agreement set forth in Article VII of this Agreement
are true and correct in all respects.

 

3.1.39     Perfection of Accounts.  Borrower hereby represents and warrants to
Lender that upon the execution and delivery of the Cash Management Agreement by
all parties thereto:

 

(A)           THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS, CREATE A
VALID AND CONTINUING SECURITY INTEREST (AS DEFINED IN THE UNIFORM COMMERCIAL
CODE) IN THE ACCOUNTS (AS DEFINED IN THE CASH MANAGEMENT AGREEMENT) IN FAVOR OF
LENDER, WHICH SECURITY INTEREST IS PRIOR TO ALL OTHER LIENS, OTHER THAN
PERMITTED ENCUMBRANCES, AND IS ENFORCEABLE AS SUCH AGAINST

 

34

--------------------------------------------------------------------------------


 

CREDITORS OF AND PURCHASERS (OTHER THAN AS EXPRESSLY PROVIDED IN SECTION 9-320
OF THE UCC) FROM BORROWER. OTHER THAN IN CONNECTION WITH THE LOAN DOCUMENTS AND
EXCEPT FOR PERMITTED ENCUMBRANCES, BORROWER HAS NOT SOLD OR OTHERWISE CONVEYED
THE ACCOUNTS;

 

(B)           THE ACCOUNTS CONSTITUTE “DEPOSIT ACCOUNTS” OR “SECURITIES
ACCOUNTS” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE, AS SET FORTH IN THE
CASH MANAGEMENT AGREEMENT;

 

(C)           PURSUANT AND SUBJECT TO THE TERMS OF THE CASH MANAGEMENT
AGREEMENT, AGENT HAS AGREED TO COMPLY WITH ALL INSTRUCTIONS ORIGINATED BY
LENDER, WITHOUT FURTHER CONSENT BY BORROWER, DIRECTING DISPOSITION OF THE
ACCOUNTS AND ALL CASH, SECURITIES, INSTRUMENTS OR OTHER FINANCIAL ASSETS AT ANY
TIME HELD, DEPOSITED OR INVESTED THEREIN, TOGETHER WITH ANY INTEREST OR OTHER
EARNINGS THEREON, AND ALL PROCEEDS THEREOF (INCLUDING PROCEEDS OF SALES AND
OTHER DISPOSITIONS), WHETHER ACCOUNTS, GENERAL INTANGIBLES, CHATTEL PAPER,
DEPOSIT ACCOUNTS, INSTRUMENTS, DOCUMENTS OR SECURITIES; AND

 

(D)           THE ACCOUNTS ARE NOT IN THE NAME OF ANY PERSON OTHER THAN
BORROWER, AS PLEDGOR, OR LENDER, AS PLEDGEE. BORROWER HAS NOT CONSENTED TO
AGENT’S COMPLYING WITH INSTRUCTIONS WITH RESPECT TO THE ACCOUNTS FROM ANY PERSON
OTHER THAN LENDER.

 

Section 3.2            Survival of Representations.

 

The representations and warranties set forth in Section 3.1 shall survive, and
any covenants contained in Section 3.1 shall continue, for so long as any amount
remains payable to Lender under this Agreement or any of the other Loan
Documents.

 

IV.                                BORROWER COVENANTS

 

Section 4.1            Borrower Affirmative Covenants.  Borrower hereby
covenants and agrees with Lender from and after the date hereof and until the
full payment and performance of all obligations under the Loan Documents, that:

 

4.1.1       Existence; Compliance with Legal Requirements.  Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply in
all material respects with all Legal Requirements applicable to it and the
Property, including, without limitation, Prescribed Laws. Notwithstanding the
foregoing, after prior notice to Lender, Borrower, at its own expense, may
suspend such compliance and contest by appropriate legal proceeding, conducted
in good faith and with due diligence, the validity or applicability of any Legal
Requirements to Borrower and/or the Property, provided that (i) no Event of
Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with all applicable statutes,
laws and ordinances; (iii) Borrower shall establish to Lender’s reasonable
satisfaction that neither the Property nor any part thereof or interest therein
will be in imminent danger of being sold, forfeited, terminated, canceled or
lost; (iv) Borrower shall promptly upon final determination thereof comply with
such resulting Legal Requirements, and shall pay all costs, interest and
penalties which may be payable in connection therewith; and (v) Borrower shall
deposit with Lender cash, or other security as may be approved by Lender, in an
amount equal to 100% of the amount of all damages, costs, interest and penalties
that may be assessed against

 

35

--------------------------------------------------------------------------------


 

Borrower as a result of such non-compliance, as reasonably determined by Lender,
less any amount that Borrower has paid to any Governmental Authority in
connection with such contest as security for the payment of such damages, costs,
interest and penalties.

 

4.1.2       Taxes and Other Charges.  Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 6.2 hereof. Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall become delinquent; provided, however,
that Borrower is not required to furnish such receipts for payment of Taxes in
the event that such Taxes have been paid by Lender pursuant to Section 6.2
hereof. Borrower shall not permit or suffer and shall promptly discharge any
lien or charge against the Property other than Permitted Encumbrances. After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, conducted in good faith and with due diligence, the amount or
validity of any Taxes or Other Charges, provided that (i) no Event of Default
has occurred and remains uncured; (ii) such proceeding shall be permitted under
and be conducted in accordance with all applicable statutes, laws and
ordinances; (iii) neither the Property nor any part thereof or interest therein
will be in danger of being sold, forfeited, terminated, canceled or lost; (iv)
Borrower shall promptly upon final determination thereof pay the amount of any
such Taxes or Other Charges, together with all costs, interest and penalties
which may be payable in connection therewith; (v) such proceeding shall suspend
the collection of Taxes or Other Charges from the Property; and (vi) to the
extent that Borrower has not paid to the applicable taxing authority the full
amount of the contested Taxes or Other Charges or if Borrower is paying Taxes to
Lender pursuant to Section 6.2 hereof and has requested Lender to not pay the
contested amount of the Taxes during the continuance of the legal proceeding (in
which event Lender shall not pay such amount of the Taxes during the continuance
of such proceeding), Borrower shall deposit with Lender cash, or other security
as may be approved by Lender, in an amount equal to one hundred twenty-five
percent (125%) of the unpaid contested amount, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon, but no
such security shall be required if Borrower is paying Taxes to Lender pursuant
to Section 6.2 hereof. Lender may pay over any such cash or other security held
by Lender to the claimant entitled thereto at any time when, in the judgment of
Lender, the entitlement of such claimant is established.

 

4.1.3       Litigation.  Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which might materially adversely affect the Property or Borrower’s
ability to perform its obligations hereunder or under the other Loan Documents.

 

4.1.4       Access to Property.  Borrower shall permit agents, representatives
and employees of Lender to inspect the Property or any part thereof at
reasonable hours upon reasonable advance notice, subject to the rights of
Tenants under their applicable Leases.

 

4.1.5       Further Assurances; Supplemental Mortgage Affidavits.  Borrower
shall, at Borrower’s sole cost and expense:

 

36

--------------------------------------------------------------------------------


 

(A)           EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE OBLIGATIONS OF BORROWER UNDER THE LOAN
DOCUMENTS, AS LENDER MAY REASONABLY REQUIRE; AND

 

(B)           DO AND EXECUTE ALL AND SUCH FURTHER LAWFUL AND REASONABLE ACTS,
CONVEYANCES AND ASSURANCES FOR THE BETTER AND MORE EFFECTIVE CARRYING OUT OF THE
INTENTS AND PURPOSES OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS LENDER
SHALL REASONABLY REQUIRE FROM TIME TO TIME.

 

4.1.6       Financial Reporting.  (a)  Borrower shall keep and maintain or will
cause to be kept and maintained proper and accurate books and records, in
accordance with GAAP (or such accounting method reasonably acceptable to
Lender), reflecting the financial affairs of Borrower. Lender shall have the
right from time to time during normal business hours upon reasonable notice to
Borrower to examine such books and records at the office of Borrower or other
Person maintaining such books and records and to make such copies or extracts
thereof as Lender shall desire.

 

(B)           BORROWER SHALL FURNISH LENDER ANNUALLY, WITHIN NINETY (90) DAYS
FOLLOWING THE END OF EACH FISCAL YEAR, A COMPLETE COPY OF EITHER (I) BORROWER’S
ANNUAL FINANCIAL STATEMENTS AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER AND
PREPARED IN ACCORDANCE WITH GAAP (OR SUCH ACCOUNTING METHOD REASONABLY
ACCEPTABLE TO LENDER) OR (II) IF A MEZZANINE LOAN IS OUTSTANDING, A CONSOLIDATED
AND ANNOTATED ANNUAL FINANCIAL STATEMENT OF BORROWER AND MEZZANINE BORROWER
AUDITED BY A “BIG FOUR” ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT REASONABLY ACCEPTABLE TO LENDER AND PREPARED IN ACCORDANCE WITH GAAP
(OR SUCH ACCOUNTING METHOD REASONABLY ACCEPTABLE TO LENDER), PROVIDED SUCH
CONSOLIDATED FINANCIAL STATEMENT COMPLIES WITH SECTION 3.1.24(H) AND IS REQUIRED
OR PERMITTED BY GAAP (OR SUCH ACCOUNTING METHOD REASONABLY ACCEPTABLE TO
LENDER). IN ADDITION, IF A MEZZANINE LOAN IS OUTSTANDING, BORROWER SHALL FURNISH
LENDER ANNUALLY, WITHIN NINETY (90) DAYS FOLLOWING THE END OF EACH FISCAL YEAR,
UNAUDITED STATEMENTS OF INCOME AND EXPENSE AND CASH FLOW FOR THE PROPERTY, WHICH
UNAUDITED STATEMENTS SHALL ACCOUNT FOR THE LOAN SEPARATELY FROM THE MEZZANINE
LOAN, IF ANY, AND, IF BORROWER FURNISHED LENDER CONSOLIDATED STATEMENTS PURSUANT
TO SUBSECTION (II) OF THE PREVIOUS SENTENCE, AN UNAUDITED SEPARATE BALANCE SHEET
FOR BORROWER, WHICH BALANCE SHEET SHALL ACCOUNT FOR THE LOAN SEPARATELY FROM THE
MEZZANINE LOAN, IF ANY. BORROWER’S ANNUAL FINANCIAL STATEMENTS SHALL BE
ACCOMPANIED BY A CERTIFICATE EXECUTED BY AN AUTHORIZED OFFICER OF BORROWER
STATING THAT SUCH ANNUAL FINANCIAL STATEMENT PRESENTS FAIRLY THE FINANCIAL
CONDITION AND THE RESULTS OF OPERATIONS OF BORROWER AND THE PROPERTY. TOGETHER
WITH BORROWER’S ANNUAL FINANCIAL STATEMENTS, BORROWER SHALL FURNISH TO LENDER AN
OFFICER’S CERTIFICATE CERTIFYING AS OF THE DATE THEREOF WHETHER TO THE BEST OF
BORROWER’S KNOWLEDGE THERE EXISTS AN EVENT OR CIRCUMSTANCE WHICH CONSTITUTES A
DEFAULT OR EVENT OF DEFAULT BY BORROWER UNDER THE LOAN DOCUMENTS AND IF SUCH
DEFAULT OR EVENT OF DEFAULT EXISTS, THE NATURE THEREOF, THE PERIOD OF TIME IT
HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY THE SAME.

 

(C)           BORROWER WILL FURNISH LENDER ON OR BEFORE THE FORTY-FIFTH (45TH)
DAY AFTER THE END OF EACH FISCAL QUARTER (BASED ON BORROWER’S FISCAL YEAR), THE
FOLLOWING ITEMS, ACCOMPANIED BY CERTIFICATE FROM AN AUTHORIZED OFFICER OF
BORROWER, CERTIFYING THAT SUCH ITEMS ARE

 

37

--------------------------------------------------------------------------------


 

TRUE, CORRECT, ACCURATE AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION
AND RESULTS OF THE OPERATIONS OF BORROWER AND THE PROPERTY IN ACCORDANCE WITH
GAAP (OR SUCH ACCOUNTING METHOD REASONABLY ACCEPTABLE TO LENDER) AS APPLICABLE:

 

(I)        QUARTERLY AND YEAR-TO-DATE STATEMENTS OF INCOME AND EXPENSE AND CASH
FLOW PREPARED FOR SUCH QUARTER WITH RESPECT TO THE PROPERTY, WITH A BALANCE
SHEET FOR SUCH QUARTER FOR BORROWER;

 

(II)       A CALCULATION REFLECTING THE DEBT SERVICE COVERAGE RATIO AS OF THE
LAST DAY OF SUCH QUARTER, FOR SUCH QUARTER AND THE LAST FOUR QUARTERS;

 

(III)      A CURRENT RENT ROLL FOR THE PROPERTY;

 

(IV)     A COMPARISON OF THE BUDGETED INCOME AND EXPENSES AND THE ACTUAL INCOME
AND EXPENSES FOR SUCH QUARTER AND YEAR TO DATE FOR THE PROPERTY, TOGETHER WITH A
DETAILED EXPLANATION OF ANY VARIANCES OF MORE THAN FIVE PERCENT (5%) BETWEEN
BUDGETED AND ACTUAL AMOUNTS YEAR TO DATE; AND

 

(V)     ANY WRITTEN NOTICE RECEIVED FROM A TENANT THREATENING NON-PAYMENT OF
RENT OR OTHER DEFAULT, ALLEGING OR ACKNOWLEDGING A DEFAULT BY LANDLORD,
REQUESTING A TERMINATION OF A LEASE OR A MATERIAL MODIFICATION OF ANY LEASE OR
NOTIFYING BORROWER OF THE EXERCISE OR NON-EXERCISE OF ANY OPTION PROVIDED FOR IN
SUCH TENANT’S LEASE, OR ANY OTHER SIMILAR MATERIAL CORRESPONDENCE RECEIVED BY
BORROWER FROM TENANTS DURING THE SUBJECT QUARTER.

 

(D)           INTENTIONALLY OMITTED.

 

(E)           BORROWER SHALL SUBMIT THE ANNUAL BUDGET TO LENDER NOT LATER THAN
THIRTY (30) DAYS PRIOR TO THE COMMENCEMENT OF EACH FISCAL YEAR.

 

(F)            BORROWER SHALL FURNISH TO LENDER, WITHIN TEN (10) DAYS AFTER
REQUEST (OR AS SOON THEREAFTER AS MAY BE REASONABLY POSSIBLE), SUCH FURTHER
DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTY AND THE
FINANCIAL AFFAIRS OF BORROWER AS MAY BE REASONABLY REQUESTED BY LENDER,
INCLUDING, WITHOUT LIMITATION, A COMPARISON OF THE BUDGETED INCOME AND EXPENSES
AND THE ACTUAL INCOME AND EXPENSES YEAR TO DATE FOR THE PROPERTY, TOGETHER WITH
A DETAILED EXPLANATION OF ANY VARIANCES OF MORE THAN THE GREATER OF FIVE PERCENT
(5%) OR $100,000 BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR SUCH YEAR TO DATE.

 

4.1.7       Title to the Property.  Borrower will warrant and defend the
validity and priority of the Liens of the Mortgage and the Assignment of Leases
on the Property against the claims of all Persons whomsoever, subject only to
Permitted Encumbrances.

 

4.1.8       Estoppel Statement.  (a)  After request by Lender, Borrower shall
within five (5) Business Days furnish Lender with a statement, duly acknowledged
and certified, stating (i) the unpaid principal amount of the Note, (ii) the
Interest Rate of the Note, (iii) the date installments of interest were last
paid, (iv) any offsets or defenses to the payment of the Debt, if any, and (v)
that this Agreement and the other Loan Documents have not been modified or if
modified, giving particulars of such modification.

 

38

--------------------------------------------------------------------------------


 

(B)           AFTER REQUEST BY BORROWER, LENDER SHALL WITHIN TEN (10) BUSINESS
DAYS FURNISH BORROWER WITH A STATEMENT, DULY ACKNOWLEDGED AND CERTIFIED, STATING
(I) THE UNPAID PRINCIPAL AMOUNT OF THE NOTE, (II) THE INTEREST RATE OF THE NOTE,
(III) THE DATE INSTALLMENTS OF INTEREST WERE LAST PAID AND (IV) WHETHER OR NOT
LENDER HAS SENT ANY NOTICE OF DEFAULT UNDER THE LOAN DOCUMENTS WHICH REMAINS
UNCURED IN THE OPINION OF LENDER.

 

(C)           BORROWER SHALL DELIVER TO LENDER, UPON REQUEST, AN ESTOPPEL
CERTIFICATE FROM EACH TENANT UNDER ANY LEASE (PROVIDED THAT BORROWER SHALL ONLY
BE REQUIRED TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AN ESTOPPEL
CERTIFICATE FROM ANY TENANT NOT REQUIRED TO PROVIDE AN ESTOPPEL CERTIFICATE
UNDER ITS LEASE); PROVIDED THAT SUCH CERTIFICATE MAY BE IN THE FORM REQUIRED
UNDER SUCH LEASE; PROVIDED FURTHER THAT BORROWER SHALL NOT BE REQUIRED TO
DELIVER SUCH CERTIFICATES MORE FREQUENTLY THAN TWO (2) TIMES IN ANY CALENDAR
YEAR.

 

4.1.9       Leases.  (a)  All Leases and all renewals of Leases (other than
renewals exercised pursuant to Leases which existed (including the renewal
terms) on the Closing Date and (A) for which Borrower has no discretion as to
the terms of such renewal and (B) which renewal terms have not been modified
since the Closing Date) executed after the date hereof shall (i) be the product
of an arm’s-length transaction (other than the Health Club Documents), (ii) be
on commercially reasonable terms, (iii) provide that such Lease is subordinate
to the Mortgage and that the lessee will attorn to Lender and any purchaser at a
foreclosure sale and (iv) not contain any terms which would materially adversely
affect Lender’s rights under the Loan Documents or the Property. All Major
Leases and all renewals (other than renewals exercised pursuant to Major Leases
which existed (including the renewal terms) on the Closing Date and (A) for
which Borrower has no discretion as to the terms of such renewal and (B) which
renewal terms have not been modified since the Closing Date), amendments and
modifications thereof executed after the date hereof shall be subject to
Lender’s prior approval, which approval shall not be unreasonably withheld or
delayed. Lender shall execute and deliver a Subordination Non-Disturbance and
Attornment Agreement in the form annexed as Schedule IV to Tenants under future
Major Leases approved or deemed approved by Lender promptly upon request (and,
if requested by any Tenants under Leases other than Major Leases, Lender shall
use reasonable efforts to execute and deliver such Subordination Non-Disturbance
and Attornment Agreements to such Tenants) with such commercially reasonable
changes as may be requested by Tenants, from time to time, and which are
reasonably acceptable to Lender.

 

(B)     BORROWER (I) SHALL OBSERVE AND PERFORM THE OBLIGATIONS IMPOSED UPON THE
LESSOR UNDER THE LEASES IN A COMMERCIALLY REASONABLE MANNER; (II) SHALL ENFORCE
THE TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES UPON THE PART OF THE
LESSEE THEREUNDER TO BE OBSERVED OR PERFORMED IN A COMMERCIALLY REASONABLE
MANNER, PROVIDED, HOWEVER, BORROWER SHALL NOT TERMINATE (OTHER THAN DUE TO A
MONETARY DEFAULT BY THE TENANT UNDER A MAJOR LEASE) OR ACCEPT A SURRENDER OF A
MAJOR LEASE WITHOUT LENDER’S PRIOR APPROVAL, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED; (III) SHALL NOT COLLECT ANY OF THE RENTS MORE
THAN ONE (1) MONTH IN ADVANCE (OTHER THAN SECURITY DEPOSITS), EXCEPT AS APPROVED
BY LENDER OR AS PROVIDED IN LEASES THAT EXIST AS OF THE DATE HEREOF AND, IF THE
AMOUNT OF ANY SUCH PREPAID RENT SHALL EQUAL OR EXCEED $250,000 FOR ANY LEASE,
THEN AS A CONDITION TO ANY APPROVAL BY LENDER FOR BORROWER TO COLLECT SUCH RENTS
MORE THAN ONE (1) MONTH IN ADVANCE, LENDER MAY REQUIRE THAT BORROWER DEPOSIT ALL
SUCH PREPAID RENTS WITH LENDER TO BE HELD IN AN INTEREST-BEARING ACCOUNT AND
APPLIED TO THE DEBT AS IT COMES DUE AND PAYABLE PURSUANT TO THE LOAN DOCUMENTS
DURING THE PERIOD

 

39

--------------------------------------------------------------------------------


 

REPRESENTED BY THE PREPAID RENT; (IV) SHALL NOT EXECUTE ANY ASSIGNMENT OF
LESSOR’S INTEREST IN THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN
DOCUMENTS); AND (V) SHALL HOLD ALL SECURITY DEPOSITS UNDER ALL LEASES IN
ACCORDANCE WITH LEGAL REQUIREMENTS. UPON REQUEST, BORROWER SHALL FURNISH LENDER
WITH EXECUTED COPIES OF ALL LEASES.

 

(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 4.1.9:

 

(I)            WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9, BORROWER SHALL HAVE THE RIGHT TO SUBMIT A TERM
SHEET OF SUCH TRANSACTION TO LENDER FOR LENDER’S APPROVAL, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR DELAYED. ANY SUCH TERM SHEET SUBMITTED TO LENDER
SHALL SET FORTH ALL MATERIAL TERMS OF THE PROPOSED TRANSACTION INCLUDING,
WITHOUT LIMITATION, IDENTITY OF TENANT, SQUARE FOOTAGE, TERM, RENT, RENT
CREDITS, ABATEMENTS, WORK ALLOWANCES AND TENANT IMPROVEMENTS TO BE CONSTRUCTED
BY BORROWER. LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN EIGHT (8)
BUSINESS DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR APPROVAL
OR CONSENT OF SUCH TERM SHEET. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN
EIGHT (8) BUSINESS DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND
IN BOLD LETTERS STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5)
BUSINESS DAYS SHALL BE DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO
HAVE APPROVED OR CONSENTED TO SUCH TERM SHEET IF LENDER FAILS TO RESPOND TO SUCH
SECOND WRITTEN REQUEST BEFORE THE EXPIRATION OF SUCH FIVE (5) BUSINESS DAY
PERIOD;

 

(II)           WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9 FOR ANY MATTER THAT LENDER HAS NOT PREVIOUSLY
APPROVED (OR DEEMED APPROVED) A TERM SHEET PURSUANT TO SECTION 4.1.9(C)(I)
ABOVE, LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN EIGHT (8) BUSINESS
DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR SUCH APPROVAL OR
CONSENT. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN EIGHT (8) BUSINESS
DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND IN BOLD LETTERS
STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL BE
DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO HAVE APPROVED OR CONSENTED
TO THE MATTER FOR WHICH LENDER’S CONSENT OR APPROVAL WAS SOUGHT IF LENDER FAILS
TO RESPOND TO SUCH SECOND WRITTEN REQUEST BEFORE THE EXPIRATION OF SUCH FIVE (5)
BUSINESS DAY PERIOD;

 

(III)          WHENEVER LENDER’S APPROVAL OR CONSENT IS REQUIRED PURSUANT TO THE
PROVISIONS OF THIS SECTION 4.1.9 FOR ANY MATTER THAT LENDER HAS PREVIOUSLY
APPROVED (OR DEEMED APPROVED) A TERM SHEET PURSUANT TO SECTION 4.1.9(C)(I)
ABOVE, LENDER SHALL USE GOOD FAITH EFFORTS TO RESPOND WITHIN FIVE (5) BUSINESS
DAYS AFTER LENDER’S RECEIPT OF BORROWER’S WRITTEN REQUEST FOR SUCH APPROVAL OR
CONSENT. IF LENDER FAILS TO RESPOND TO SUCH REQUEST WITHIN FIVE (5) BUSINESS
DAYS, AND BORROWER SENDS A SECOND REQUEST CONTAINING A LEGEND IN BOLD LETTERS
STATING THAT LENDER’S FAILURE TO RESPOND WITHIN FIVE (5) BUSINESS DAYS SHALL BE
DEEMED CONSENT OR APPROVAL, LENDER SHALL BE DEEMED TO HAVE APPROVED OR CONSENTED
TO THE MATTER FOR WHICH LENDER’S CONSENT OR APPROVAL WAS SOUGHT IF LENDER FAILS
TO RESPOND TO SUCH SECOND WRITTEN REQUEST BEFORE THE EXPIRATION OF SUCH FIVE (5)
BUSINESS DAY PERIOD, PROVIDED THAT THERE HAVE BEEN NO MATERIAL DEVIATIONS FROM
THE TERM SHEET AND THAT THE AGGREGATE ECONOMICS OF THE TRANSACTION ARE NOT
MATERIALLY LESS FAVORABLE TO BORROWER THAN AS SET FORTH IN THE TERM SHEET;

 

(IV)          IN THE EVENT THAT LENDER SHALL HAVE APPROVED (OR BE DEEMED TO HAVE
APPROVED) A TERM SHEET SUBMITTED BY BORROWER WITH RESPECT TO A CERTAIN LEASE,
LENDER SHALL NOT

 

40

--------------------------------------------------------------------------------


 

WITHHOLD ITS APPROVAL OR CONSENT WITH RESPECT TO SUCH LEASE ON THE BASIS OF ANY
PROVISIONS OF SUCH LEASE DEALING WITH THE ITEMS CONTAINED IN THE APPROVED TERM
SHEET; AND

 

(V)           BORROWER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OR APPROVAL OF
LENDER IN ANY INSTANCE, TO TERMINATE OR ACCEPT A SURRENDER OF ANY LEASE THAT IS
NOT A MAJOR LEASE.

 

4.1.10     Alterations.  Except for the Elevator Renovation Program, the
Lender’s prior approval shall be required in connection with any alterations to
any Improvements (except tenant improvements under any Lease approved or deemed
approved by Lender or under any Lease for which approval was not required by
Lender under this Agreement) (a) that may have a material adverse effect on
Borrower’s financial condition, the value of the Property or the ongoing
revenues and expenses of the Property or (b) the cost of which (including any
related alteration, improvement or replacement) is reasonably anticipated to
exceed the Alteration Threshold, which approval may be granted or withheld in
Lender’s reasonable discretion. If the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements shall at any time
exceed the Alteration Threshold (except for the Elevator Renovation Program),
Borrower shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following (such security, “Alteration Security”): (i) cash,
(ii) Letters of Credit (iii) U.S. Obligations, (iv) other securities acceptable
to Lender, provided that Lender shall have received a Rating Agency Confirmation
as to the form and issuer of same, or (v) a completion bond, provided that
Lender shall have received a Rating Agency Confirmation as to the form and
issuer of same. Such security shall be in an amount equal to the excess of the
total unpaid amounts incurred and to be incurred with respect to such
alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases) over the Alteration Threshold. Provided
that no Event of Default shall have occurred and be continuing, any Alteration
Security held by Lender in accordance with this Section 4.1.10 shall be returned
to Borrower in the event that Borrower provides Lender with reasonably
satisfactory evidence that (x) the aggregate unpaid amount with respect to the
alteration to which such Alteration Security relates is less than the Alteration
Threshold and (y) after the release of such Alteration Security, adequate
Alteration Security shall remain on deposit with Lender with respect any other
alterations then undertaken by Borrower in accordance with this Section 4.1.10.

 

4.1.11     Intentionally Omitted.

 

4.1.12     Material Agreements.  Borrower shall (a) promptly perform and/or
observe all of the material covenants and agreements required to be performed
and observed by it under each Material Agreement to which it is a party, and do
all things necessary to preserve and to keep unimpaired its rights thereunder,
(b) promptly notify Lender in writing of the giving of any notice of any default
by any party under any Material Agreement of which it is aware and (c) promptly
enforce the performance and observance of all of the material covenants and
agreements required to be performed and/or observed by the other party under
each Material Agreement to which it is a party in a commercially reasonable
manner.

 

4.1.13     Performance by Borrower.  Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower, and shall not enter into or
otherwise suffer or permit any

 

41

--------------------------------------------------------------------------------


 

amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by Borrower without the prior consent of Lender.

 

4.1.14     Costs of Enforcement/Remedying Defaults.  In the event (a) that the
Mortgage is foreclosed in whole or in part or the Note or any other Loan
Document is put into the hands of an attorney for collection, suit, action or
foreclosure, (b) of the foreclosure of any Lien or mortgage prior to or
subsequent to the Mortgage in which proceeding Lender is made a party, (c) of
the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower or Guarantor or an assignment by Borrower or Guarantor for
the benefit of its creditors, or (d) Lender shall remedy or attempt to remedy
any Event of Default hereunder, Borrower shall be chargeable with and agrees to
pay all costs incurred by Lender as a result thereof, including costs of
collection and defense (including reasonable attorneys’, experts’, consultants’
and witnesses’ fees and disbursements) in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, which
shall be due and payable on demand, together with interest thereon from the date
incurred by Lender at the Default Rate, and together with all required service
or use taxes.

 

4.1.15     Business and Operations.  Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership and leasing of the Property. Borrower will qualify to do
business and will remain in good standing under the laws of each jurisdiction as
and to the extent the same are required for the ownership and leasing of the
related Property. Borrower shall at all times cause the Property to be
maintained as an office building.

 

4.1.16     Loan Fees.  Borrower shall pay all fees and costs (including, without
limitation, all origination and commitment fees) required of Borrower pursuant
to the terms of that certain term sheet between Borrower and Lender dated
January 6, 2006.

 

4.1.17     O&M Program.  Borrower will comply with all existing (if any) and
future operations and maintenance programs related to asbestos and asbestos
containing materials and will maintain such programs as are reasonably necessary
at the Property.

 

4.1.18     Intentionally Omitted.

 

Unfunded Tenant Allowances.  There are no Unfunded Tenant Allowances except as
set forth on Schedule VI.

 

Section 4.2            Borrower Negative Covenants.  Borrower covenants and
agrees with Lender that:

 

4.2.1       Due on Sale and Encumbrance; Transfers of Interests.  Without the
prior written consent of Lender and except as otherwise specifically provided in
Article VIII hereof, neither Borrower nor any other Person having a direct or
indirect ownership or beneficial interest in Borrower shall sell, convey,
mortgage, grant, bargain, encumber, pledge, assign or transfer any interest,
direct or indirect, in Borrower, the Property or any part thereof, whether
voluntarily or involuntarily, in violation of the covenants and conditions set
forth in the Mortgage and this Agreement. Notwithstanding the foregoing,
provided the Mezzanine Loan is

 

42

--------------------------------------------------------------------------------


 

outstanding, Mezzanine Borrower shall be permitted to pledge its direct or
indirect equity interests in Borrower to Mezzanine Lender.

 

4.2.2       Liens.  Subject to Section 3.6(b) of the Mortgage, Borrower shall
not create, incur, assume or suffer to exist any Lien on any portion of the
Property except for Permitted Encumbrances, unless such Lien is discharged or
otherwise removed as a Lien from the Property within thirty (30) days after
Borrower first has knowledge of such Lien; provided, however, that the existence
of liens resulting from mechanics or materialmen hired by a Tenant shall not
constitute a Default or an Event of Default hereunder provided such lien is
subordinate to the Mortgage and so long as Borrower is diligently taking all
commercially reasonable action to enforce the obligation of such Tenant to cause
such lien to be removed.

 

4.2.3       Dissolution.  Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership, operation and
refinancing of the Property, (iii) transfer, lease or sell, in one transaction
or any combination of transactions, all or substantially all of the property or
assets of Borrower except to the extent expressly permitted by the Loan
Documents, or (iv) cause, permit or suffer any SPC Party to (A) dissolve, wind
up or liquidate or take any action, or omit to take an action, as a result of
which such SPC Party would be dissolved, wound up or liquidated in whole or in
part, or (B) amend, modify, waive or terminate the certificate of incorporation
or bylaws of such SPC Party, in each case without obtaining the prior consent of
Lender.

 

4.2.4       Change in Business.  Borrower shall not enter into any line of
business other than the ownership and operation of the Property.

 

4.2.5       Debt Cancellation.  Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

 

4.2.6       Affiliate Transactions.  Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners
of Borrower except in the ordinary course of business and on terms which are
fully disclosed to Lender in advance and are no less favorable to Borrower or
such Affiliate than would be obtained in a comparable arm’s-length transaction
with an unrelated third party.

 

4.2.7       Zoning.  Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender; provided, however, that the
foregoing shall not prohibit the continued use of the Property in its then
current manner if such use becomes a permitted non-conforming use by virtue of a
change in zoning or other land use laws which was not initiated by Borrower.

 

43

--------------------------------------------------------------------------------


 

4.2.8       Assets.  Borrower shall not purchase or own any property other than
the Property and any property necessary or incidental for the operation of the
Property.

 

4.2.9       No Joint Assessment.  Borrower shall not suffer, permit or initiate
the joint assessment of the Property (i) with any other real property
constituting a tax lot separate from the Property, and (ii) with any portion of
the Property which may be deemed to constitute personal property, or any other
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.

 

4.2.10     Principal Place of Business.  Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days prior notice.

 

4.2.11     ERISA.  (a)  Borrower shall not engage in any transaction which would
cause any obligation, or action taken or to be taken, hereunder (or the exercise
by Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).

 

(B)           BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR OTHER
EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM OF THE LOAN, AS REQUESTED BY
LENDER IN ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT AN “EMPLOYEE BENEFIT
PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I OF ERISA,
OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA; (B)
BORROWER IS NOT SUBJECT TO ANY STATE STATUTE REGULATING INVESTMENTS OF, OR
FIDUCIARY OBLIGATIONS WITH RESPECT TO, GOVERNMENTAL PLANS; AND (C) ONE OR MORE
OF THE FOLLOWING CIRCUMSTANCES IS TRUE:

 

(I)            EQUITY INTERESTS IN BORROWER ARE PUBLICLY OFFERED SECURITIES,
WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

 

(II)           LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH OUTSTANDING CLASS OF
EQUITY INTERESTS IN BORROWER IS HELD BY “BENEFIT PLAN INVESTORS” WITHIN THE
MEANING OF 29 C.F.R. §2510.3-101(F)(2);

 

(III)          BORROWER QUALIFIES AS AN “OPERATING COMPANY” OR A “REAL ESTATE
OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(C) OR (E); OR

 

(IV)          THE ASSETS OF BORROWER ARE NOT OTHERWISE “PLAN ASSETS” OF ONE OR
MORE “EMPLOYEE BENEFIT PLANS” (AS DEFINED IN SECTION 3(3) OF ERISA) SUBJECT TO
TITLE I OF ERISA, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101.

 

4.2.12     Material Agreements.  Borrower shall not, without Lender’s prior
written consent, which consent will not be unreasonably withheld:  (a) enter
into, surrender or terminate any Material Agreement to which it is a party
(unless the other party thereto is in material default and the termination of
such agreement would be commercially reasonable), (b) increase or consent to the
increase of the amount of any charges under any Material Agreement to which it
is a party, except as provided therein or on an arms’-length basis and
commercially reasonable terms; or (c) otherwise modify, change, supplement,
alter or amend, or waive or release any of its

 

44

--------------------------------------------------------------------------------


 

rights and remedies under any Material Agreement to which it is a party in any
material respect, except on an arms’-length basis and commercially reasonable
terms.

 

V.                                    INSURANCE, CASUALTY AND CONDEMNATION

 

Section 5.1            Insurance.

 

5.1.1       Insurance Policies.  (a)  Borrower shall obtain and maintain, or
cause to be maintained, insurance for Borrower and the Property providing at
least the following coverages:

 

(I)            SO CALLED “ALL RISK” OR SPECIAL PERILS PROPERTY INSURANCE ON THE
IMPROVEMENTS AND THE PERSONAL PROPERTY AT THE PROPERTY (A) IN AN AMOUNT EQUAL TO
ONE HUNDRED PERCENT (100%) OF THE “FULL REPLACEMENT COST,” WHICH FOR PURPOSES OF
THIS AGREEMENT SHALL MEAN ACTUAL REPLACEMENT VALUE (EXCLUSIVE OF COSTS OF
EXCAVATIONS, FOUNDATIONS, UNDERGROUND UTILITIES AND FOOTINGS) WITH A WAIVER OF
DEPRECIATION, BUT THE AMOUNT SHALL IN NO EVENT BE LESS THAN THE AGGREGATE
OUTSTANDING PRINCIPAL BALANCE OF THE LOAN; (B) CONTAINING AN AGREED AMOUNT
ENDORSEMENT WITH RESPECT TO THE IMPROVEMENTS AND PERSONAL PROPERTY AT THE
PROPERTY WAIVING ALL CO-INSURANCE PROVISIONS; (C) PROVIDING FOR NO DEDUCTIBLE IN
EXCESS OF TWO HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) FOR ALL
SUCH INSURANCE COVERAGE; AND (D) INCLUDING CONTINGENT LIABILITY FROM THE
OPERATION OF BUILDING LAWS OR DEMOLITION COSTS AND INCREASED COST OF
CONSTRUCTION ENDORSEMENTS (IN EITHER CASE, “D&ICC ENDORSEMENT”), IN THE CASE OF
COVERAGE PARTS B AND C OF THE D&ICC ENDORSEMENT, WITH A SUBLIMIT OF NOT LESS
THAN TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00). IN ADDITION,
BORROWER SHALL OBTAIN: (Y) IF ANY PORTION OF THE IMPROVEMENTS IS CURRENTLY OR AT
ANY TIME IN THE FUTURE LOCATED IN A FEDERALLY DESIGNATED “SPECIAL FLOOD HAZARD
AREA,” FLOOD HAZARD INSURANCE IN AN AMOUNT EQUAL TO THE LESSER OF (1) THE
AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN OR (2) THE MAXIMUM AMOUNT OF
SUCH INSURANCE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968, THE
FLOOD DISASTER PROTECTION ACT OF 1973 OR THE NATIONAL FLOOD INSURANCE REFORM ACT
OF 1994, AS EACH MAY BE AMENDED OR SUCH GREATER AMOUNT AS LENDER SHALL REQUIRE;
AND (Z) EARTHQUAKE INSURANCE IN AMOUNTS AND IN FORM AND SUBSTANCE SATISFACTORY
TO LENDER IN THE EVENT THE PROPERTY IS LOCATED IN AN AREA WITH A HIGH DEGREE OF
SEISMIC ACTIVITY, PROVIDED THAT THE INSURANCE PURSUANT TO CLAUSES (Y) AND (Z)
HEREOF SHALL BE ON TERMS CONSISTENT WITH THE COMPREHENSIVE ALL RISK INSURANCE
POLICY REQUIRED UNDER THIS SUBSECTION (I) AND SHALL BE COMMERCIALLY AVAILABLE AT
A REASONABLE COST;

 

(II)           COMMERCIAL GENERAL LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING UPON, IN OR
ABOUT THE PROPERTY, SUCH INSURANCE (A) TO BE ON THE SO-CALLED “OCCURRENCE” FORM
WITH A COMBINED LIMIT, EXCLUDING UMBRELLA COVERAGE, OF NOT LESS THAN ONE MILLION
AND NO/100 DOLLARS ($1,000,000.00) PER OCCURRENCE AND TWO MILLION AND NO/100
DOLLARS ($2,000,000.00) IN THE AGGREGATE; (B) TO CONTINUE AT NOT LESS THAN THE
AFORESAID LIMIT UNTIL REQUIRED TO BE CHANGED BY LENDER BY REASON OF CHANGED
ECONOMIC CONDITIONS MAKING SUCH PROTECTION INADEQUATE; AND (C) TO COVER AT LEAST
THE FOLLOWING HAZARDS: (1) PREMISES AND OPERATIONS; (2) PRODUCTS AND COMPLETED
OPERATIONS ON AN “IF ANY” BASIS; (3) INDEPENDENT CONTRACTORS; (4) BLANKET
CONTRACTUAL LIABILITY FOR ALL LEGAL CONTRACTS; AND (5) CONTRACTUAL LIABILITY
COVERING THE INDEMNITIES CONTAINED IN ARTICLE 9 OF THE MORTGAGE TO THE EXTENT
THE SAME IS AVAILABLE;

 

45

--------------------------------------------------------------------------------


 

(III)          BUSINESS OR RENTAL INCOME INSURANCE WITH A LIMIT OF INSURANCE
ADEQUATE TO COVER A LOSS OF BUSINESS OR RENTAL INCOME FOR A PERIOD OF EIGHTEEN
(18) MONTHS INCLUSIVE OF THE EXTENDED PERIOD OF INDEMNITY REQUIRED BELOW (A)
WITH LOSS PAYABLE TO LENDER UNDER A LENDER LOSS PAYABLE OR STANDARD MORTGAGEE
ENDORSEMENT SATISFACTORY TO LENDER; (B) COVERING ALL RISKS REQUIRED TO BE
COVERED BY THE INSURANCE PROVIDED FOR IN SUBSECTION (I) ABOVE AND SUBSECTIONS
(VI) AND (XI) BELOW FOR A PERIOD COMMENCING AT THE TIME OF LOSS FOR SUCH LENGTH
OF TIME (NOT EXCEEDING TWELVE (12) MONTHS) AS IT TAKES TO REPAIR OR REPLACE WITH
THE EXERCISE OF DUE DILIGENCE AND DISPATCH; (C) CONTAINING AN EXTENDED PERIOD OF
INDEMNITY ENDORSEMENT WHICH PROVIDES THAT AFTER THE PHYSICAL LOSS TO THE
IMPROVEMENTS AND PERSONAL PROPERTY HAS BEEN REPAIRED, THE CONTINUED LOSS OF
INCOME WILL BE INSURED UNTIL SUCH INCOME EITHER RETURNS TO THE SAME LEVEL IT WAS
AT PRIOR TO THE LOSS, OR THE EXPIRATION OF SIX (6) MONTHS FROM THE DATE THAT THE
PROPERTY IS REPAIRED OR REPLACED AND OPERATIONS ARE RESUMED, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD. SUBJECT TO THE PROVISIONS OF SECTION 5.2 AND SECTION 5.3 OF THIS
AGREEMENT, ALL PROCEEDS PAYABLE TO LENDER PURSUANT TO THIS SUBSECTION SHALL BE
HELD BY LENDER AND SHALL BE APPLIED TO THE OBLIGATIONS SECURED BY THE LOAN
DOCUMENTS FROM TIME TO TIME DUE AND PAYABLE HEREUNDER AND UNDER THE NOTE;
PROVIDED, HOWEVER, THAT NOTHING HEREIN CONTAINED SHALL BE DEEMED TO RELIEVE
BORROWER OF ITS OBLIGATIONS TO PAY THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS
ON THE RESPECTIVE DATES OF PAYMENT PROVIDED FOR IN THE NOTE AND THE OTHER LOAN
DOCUMENTS EXCEPT TO THE EXTENT SUCH AMOUNTS ARE ACTUALLY PAID OUT OF THE
PROCEEDS OF SUCH BUSINESS INCOME INSURANCE;

 

(IV)          AT ALL TIMES DURING WHICH STRUCTURAL CONSTRUCTION, REPAIRS OR
ALTERATIONS ARE BEING MADE WITH RESPECT TO THE IMPROVEMENTS, AND ONLY IF THE
PROPERTY AND LIABILITY COVERAGE FORMS DO NOT OTHERWISE APPLY, (A) OWNER’S
CONTINGENT OR PROTECTIVE LIABILITY INSURANCE COVERING CLAIMS NOT COVERED BY OR
UNDER THE TERMS OR PROVISIONS OF THE ABOVE MENTIONED COMMERCIAL GENERAL
LIABILITY INSURANCE POLICY; AND (B) THE INSURANCE PROVIDED FOR IN SUBSECTION (I)
ABOVE WRITTEN IN A SO-CALLED BUILDER’S RISK COMPLETED VALUE FORM (1) ON A
NON-REPORTING BASIS, (2) AGAINST ALL RISKS INSURED AGAINST PURSUANT TO
SUBSECTION (I) ABOVE, (3) INCLUDING PERMISSION TO OCCUPY THE PROPERTY, AND (4)
WITH AN AGREED AMOUNT ENDORSEMENT WAIVING CO-INSURANCE PROVISIONS;

 

(V)           WORKERS’ COMPENSATION, SUBJECT TO THE STATUTORY LIMITS OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, AND EMPLOYER’S LIABILITY INSURANCE WITH
A LIMIT OF AT LEAST FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00) PER
ACCIDENT AND PER DISEASE PER EMPLOYEE, AND FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) FOR DISEASE AGGREGATE IN RESPECT OF ANY WORK OR OPERATIONS
ON OR ABOUT THE PROPERTY, OR IN CONNECTION WITH THE PROPERTY OR ITS OPERATION
(IF APPLICABLE);

 

(VI)          COMPREHENSIVE BOILER AND MACHINERY INSURANCE, IF APPLICABLE, IN
AMOUNTS AS SHALL BE REASONABLY REQUIRED BY LENDER ON TERMS CONSISTENT WITH THE
COMMERCIAL PROPERTY INSURANCE POLICY REQUIRED UNDER SUBSECTION (I) ABOVE;

 

(VII)         UMBRELLA LIABILITY INSURANCE IN ADDITION TO PRIMARY COVERAGE IN AN
AMOUNT NOT LESS THAN ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00)
PER OCCURRENCE ON TERMS CONSISTENT WITH THE COMMERCIAL GENERAL LIABILITY
INSURANCE POLICY REQUIRED UNDER SUBSECTION (II) ABOVE AND (VIII) BELOW (SUCH
LIMIT MAY BE ACHIEVED BY ANY COMBINATION OF PRIMARY AND EXCESS LIMITS);

 

46

--------------------------------------------------------------------------------


 

(VIII)        MOTOR VEHICLE LIABILITY COVERAGE FOR ALL OWNED AND NON-OWNED
VEHICLES, INCLUDING RENTED AND LEASED VEHICLES CONTAINING MINIMUM LIMITS PER
OCCURRENCE, INCLUDING UMBRELLA COVERAGE, OF ONE MILLION AND NO/100 DOLLARS
($1,000,000.00);

 

(IX)           SO-CALLED “DRAMSHOP” INSURANCE OR OTHER LIABILITY INSURANCE
REQUIRED IN CONNECTION WITH THE SALE OF ALCOHOLIC BEVERAGES, IF ANY;

 

(X)            INSURANCE AGAINST EMPLOYEE DISHONESTY IN AN AMOUNT NOT LESS THAN
ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) AND WITH A DEDUCTIBLE NOT GREATER
THAN TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($25,000.00);

 

(XI)           IF AT ANY TIME DURING THE TERM OF THE LOAN THE COMMERCIAL
PROPERTY AND BUSINESS INCOME INSURANCE POLICIES REQUIRED UNDER SUBSECTIONS (I)
AND (III) ABOVE DO NOT COVER PERILS OF TERRORISM OR ACTS OF TERRORISM, OR OTHER
SIMILAR ACTS OR EVENTS, BORROWER SHALL OBTAIN AN ENDORSEMENT TO SUCH POLICY, OR
A SEPARATE POLICY FROM AN INSURANCE PROVIDER WHICH MAINTAINS AT LEAST AN
INVESTMENT GRADE RATING, INSURING AGAINST ALL LOSS RESULTING FROM PERILS AND
ACTS OF TERRORISM AND “FIRE FOLLOWING”, TO THE EXTENT SUCH POLICY OR ENDORSEMENT
IS AVAILABLE, IN AN AMOUNT DETERMINED BY LENDER IN ITS SOLE DISCRETION (BUT IN
NO EVENT MORE THAN AN AMOUNT EQUAL TO THE SUM OF ONE HUNDRED PERCENT (100%) OF
THE CONSTRUCTION COSTS ASSOCIATED WITH THE RECONSTRUCTION OF THE IMPROVEMENTS
AND A MINIMUM OF EIGHTEEN (18) MONTHS OF BUSINESS OR RENTAL INTERRUPTION
INSURANCE (INCLUSIVE OF SIX (6) MONTHS EXTENDED PERIOD OF INDEMNITY) (THE
“TERRORISM COVERAGE AMOUNT”)); PROVIDED, HOWEVER, THE TOTAL ANNUAL PREMIUM
PAYABLE BY BORROWER FOR SUCH TERRORISM COVERAGE SHALL NOT EXCEED TWO HUNDRED
FIFTY THOUSAND AND NO/100 DOLLARS ($250,000.00) FOR SUCH COVERAGE. THE
ENDORSEMENT OR POLICY SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LENDER AND SHALL MEET RATING AGENCY CRITERIA FOR SECURITIZED LOANS; AND

 

(XII)          UPON SIXTY (60) DAYS’ NOTICE, SUCH OTHER REASONABLE INSURANCE AND
IN SUCH REASONABLE AMOUNTS AS LENDER FROM TIME TO TIME MAY REASONABLY REQUEST
AGAINST SUCH OTHER INSURABLE HAZARDS WHICH AT THE TIME ARE COMMONLY INSURED
AGAINST FOR PROPERTY SIMILAR TO THE PROPERTY LOCATED IN OR AROUND THE REGION IN
WHICH THE PROPERTY IS LOCATED.

 

(B)           ALL INSURANCE PROVIDED FOR IN SECTION 5.1.1(A) SHALL BE OBTAINED
UNDER VALID AND ENFORCEABLE POLICIES (COLLECTIVELY, THE “POLICIES” OR, IN THE
SINGULAR, THE “POLICY”) AND, TO THE EXTENT NOT SPECIFIED ABOVE, SHALL BE SUBJECT
TO THE APPROVAL OF LENDER AS TO DEDUCTIBLES, LOSS PAYEES AND INSUREDS. NOT LESS
THAN TEN (10) DAYS PRIOR TO THE EXPIRATION DATES OF THE POLICIES THERETOFORE
FURNISHED TO LENDER, OR AS SOON AS AVAILABLE, BUT IN NO EVENT LATER THAN SEVEN
(7) DAYS FOLLOWING SUCH DATE OF EXPIRATION, CERTIFICATES OF INSURANCE EVIDENCING
THE POLICIES ACCOMPANIED BY EVIDENCE SATISFACTORY TO LENDER OF PAYMENT OF THE
PREMIUMS THEN DUE THEREUNDER (THE “INSURANCE PREMIUMS”), SHALL BE DELIVERED BY
BORROWER TO LENDER; PROVIDED, HOWEVER, THAT BORROWER IS NOT REQUIRED TO FURNISH
RECEIPTS FOR PAYMENT OF INSURANCE PREMIUMS IN THE EVENT THAT SUCH INSURANCE
PREMIUMS ARE PAYABLE BY LENDER PURSUANT TO SECTION 6.3 HEREOF AND SUFFICIENT
FUNDS HAVE BEEN DEPOSITED WITH LENDER FOR THE PAYMENT THEREOF IN THE MANNER
REQUIRED BY SECTION 6.3.

 

(C)           ANY BLANKET INSURANCE POLICY SHALL SPECIFICALLY ALLOCATE TO THE
PROPERTY THE AMOUNT OF COVERAGE FROM TIME TO TIME REQUIRED HEREUNDER AND SHALL
OTHERWISE PROVIDE THE SAME

 

47

--------------------------------------------------------------------------------


 

PROTECTION AS WOULD A SEPARATE POLICY INSURING ONLY THE PROPERTY IN COMPLIANCE
WITH THE PROVISIONS OF SECTION 5.1.1(A).

 

(D)           ALL POLICIES OF INSURANCE PROVIDED FOR OR CONTEMPLATED BY
SECTION 5.1.1(A) SHALL BE PRIMARY COVERAGE AND, EXCEPT FOR THE POLICY REFERENCED
IN SECTIONS 5.1.1(A)(V), (VIII) AND (X), SHALL NAME BORROWER AS THE INSURED AND
LENDER AND ITS SUCCESSORS AND/OR ASSIGNS AS THE ADDITIONAL INSURED, AS ITS
INTERESTS MAY APPEAR, AND IN THE CASE OF PROPERTY DAMAGE, BOILER AND MACHINERY,
FLOOD, EARTHQUAKE AND TERRORISM INSURANCE AND RESULTING LOSS OF BUSINESS INCOME
OR RENTAL INCOME, SHALL CONTAIN A SO-CALLED NEW YORK STANDARD NON-CONTRIBUTING
MORTGAGEE OR LENDER LOSS PAYEE CLAUSE OR ENDORSEMENT IN FAVOR OF LENDER
PROVIDING THAT THE LOSS THEREUNDER SHALL BE PAYABLE TO LENDER SUBJECT TO THE
PROVISIONS OF SECTION 5.2 AND SECTION 5.3 HEREOF. BORROWER SHALL NOT PROCURE OR
PERMIT ANY OF ITS CONSTITUENT ENTITIES TO PROCURE ANY OTHER INSURANCE COVERAGE
WHICH WOULD BE ON THE SAME LEVEL OF PAYMENT AS THE POLICIES OR WOULD ADVERSELY
IMPACT IN ANY WAY THE ABILITY OF LENDER OR BORROWER TO COLLECT ANY PROCEEDS
UNDER ANY OF THE POLICIES.

 

(E)           ALL POLICIES OF INSURANCE PROVIDED FOR IN SECTION 5.1.1(A), EXCEPT
FOR THE POLICIES REFERENCED IN SECTION 5.1.1(A)(V) AND (A)(VIII) SHALL CONTAIN
CLAUSES OR ENDORSEMENTS TO THE EFFECT THAT:

 

(I)            NO ACT OR NEGLIGENCE OF BORROWER, OR ANYONE ACTING FOR BORROWER,
OR OF ANY TENANT OR OTHER OCCUPANT, OR FAILURE TO COMPLY WITH THE PROVISIONS OF
ANY POLICY, WHICH MIGHT OTHERWISE RESULT IN A FORFEITURE OF THE INSURANCE OR ANY
PART THEREOF, SHALL IN ANY WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
INSURANCE INSOFAR AS LENDER IS CONCERNED;

 

(II)           THE POLICY SHALL NOT BE CANCELED WITHOUT AT LEAST THIRTY (30)
DAYS’ (OR TEN (10) DAYS’ FOR NON-PAYMENT OF ANY PREMIUM) WRITTEN NOTICE TO
LENDER AND ANY OTHER PARTY NAMED THEREIN AS AN ADDITIONAL INSURED AND, IF
OBTAINABLE BY BORROWER USING COMMERCIALLY REASONABLE EFFORTS, SHALL NOT BE
MATERIALLY CHANGED (OTHER THAN TO INCREASE THE COVERAGE PROVIDED THEREBY)
WITHOUT SUCH A THIRTY (30) DAY NOTICE; AND

 

(III)          LENDER SHALL NOT BE LIABLE FOR ANY INSURANCE PREMIUMS THEREON OR
SUBJECT TO ANY ASSESSMENTS THEREUNDER.

 

(F)            IF AT ANY TIME LENDER IS NOT IN RECEIPT OF WRITTEN EVIDENCE THAT
ALL INSURANCE REQUIRED HEREUNDER IS IN FULL FORCE AND EFFECT, LENDER SHALL HAVE
THE RIGHT, WITH NOTICE TO BORROWER, TO TAKE SUCH ACTION AS LENDER DEEMS
NECESSARY TO PROTECT ITS INTEREST IN THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE OBTAINING OF SUCH INSURANCE COVERAGE AS LENDER IN ITS SOLE
DISCRETION DEEMS APPROPRIATE AND ALL PREMIUMS INCURRED BY LENDER IN CONNECTION
WITH SUCH ACTION OR IN OBTAINING SUCH INSURANCE AND KEEPING IT IN EFFECT SHALL
BE PAID BY BORROWER TO LENDER UPON DEMAND AND UNTIL PAID SHALL BE SECURED BY THE
MORTGAGE AND SHALL BEAR INTEREST AT THE DEFAULT RATE.

 

(G)           IN THE EVENT OF FORECLOSURE OF THE MORTGAGE OR OTHER TRANSFER OF
TITLE TO THE PROPERTY IN EXTINGUISHMENT IN WHOLE OR IN PART OF THE DEBT, ALL
RIGHT, TITLE AND INTEREST OF BORROWER IN AND TO THE POLICIES THAT ARE NOT
BLANKET POLICIES THEN IN FORCE CONCERNING THE PROPERTY

 

48

--------------------------------------------------------------------------------


 

AND ALL PROCEEDS PAYABLE THEREUNDER SHALL THEREUPON VEST IN THE PURCHASER AT
SUCH FORECLOSURE OR LENDER OR OTHER TRANSFEREE IN THE EVENT OF SUCH OTHER
TRANSFER OF TITLE.

 

(H)           NOTWITHSTANDING ANYTHING IN SECTION 5.1.1(A)(I) TO THE CONTRARY,
BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN POLICIES WHICH DO NOT CONTAIN
EXCLUSIONS FOR “FIRE FOLLOWING” TO THE EXTENT THAT INSURANCE COVERAGE IS
AVAILABLE WITHOUT SUCH EXCLUSIONS.

 

5.1.2       Insurance Company.  The Policies shall be issued by financially
sound and responsible insurance companies authorized to do business in the state
in which the Property is located and having a claims paying ability rating of
“A” or better by S&P and, to the extent rated by Moody’s and or Fitch, the
equivalent rating from each of Moody’s and/or Fitch, as applicable (provided,
however, that the Policies for general liability insurance set forth in
subsections (a)(ii), (a)(v), (a)(vii) and (a)(viii) above shall be issued by
insurance companies having a claims paying ability rating of “A-” or better by
S&P and, to the extent rated by Moody’s and or Fitch, the equivalent rating from
each of Moody’s and/or Fitch, as applicable). If a Securitization occurs, (i)
the foregoing required insurance company rating by a Rating Agency not rating
any Securities shall be disregarded and (ii) if the insurance company complies
with the aforesaid S&P required rating (and S&P is rating the Securities) and
the other Rating Agencies rating the Securities do not rate the insurance
company, such insurance company shall be deemed acceptable with respect to such
Rating Agency not rating such insurance company. Notwithstanding the foregoing,
Borrower shall be permitted to maintain the Policies with insurance companies
which do not meet the foregoing requirements (an “Otherwise Rated Insurer”),
provided Borrower obtains a “cut-through” endorsement (that is, an endorsement
which permits recovery against the provider of such endorsement) with respect to
any Otherwise Rated Insurer from an insurance company which meets the claims
paying ability ratings required above. Moreover, if Borrower desires to maintain
insurance required hereunder from an insurance company which does not meet the
claims paying ability ratings set forth herein but the parent of such insurance
company, which owns at least fifty-one percent (51%) of such insurance company,
maintains such ratings, Borrower may use such insurance companies if approved by
the Rating Agencies (such approval may be conditioned on items required by the
Rating Agencies including a requirement that the parent guarantee the
obligations of such insurance company).

 

Section 5.2            Casualty and Condemnation.

 

5.2.1       Casualty.  If the Property shall sustain a Casualty, Borrower shall
give prompt notice of such Casualty to Lender and shall, subject to Legal
Requirements of any Governmental Authorities, promptly commence and diligently
prosecute to completion the repair and restoration of the Property as nearly as
possible to the condition the Property was in immediately prior to such Casualty
(a “Restoration”) and otherwise in accordance with Section 5.3, it being
understood, however, that Borrower shall not be obligated to restore the
Property to the precise condition of the Property prior to such Casualty
provided the Property is restored, to the extent practicable, to be of at least
equal value and of substantially the same character as prior to the Casualty.
Borrower shall pay all costs of such Restoration whether or not such costs are
covered by insurance. Lender may, but shall not be obligated to, make proof of
loss if not made promptly by Borrower. In the event of a Casualty where the loss
does not exceed Restoration Threshold, Borrower may settle and adjust such
claim; provided that (a) no

 

49

--------------------------------------------------------------------------------


 

Event of Default has occurred and is continuing and (b) such adjustment is
carried out in a commercially reasonable and timely manner. In the event of a
Casualty where the loss exceeds the Restoration Threshold or if an Event of
Default then exists, Borrower may settle and adjust such claim only with the
consent of Lender (which consent shall not be unreasonably withheld or delayed)
and Lender shall have the opportunity to participate, at Borrower’s cost, in any
such adjustments. Notwithstanding any Casualty, Borrower shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this Agreement.

 

5.2.2       Condemnation.  Borrower shall give Lender prompt notice of any
actual or threatened Condemnation by any Governmental Authority of all or any
part of the Property and shall deliver to Lender a copy of any and all papers
served in connection with such proceedings. Provided no Event of Default has
occurred and is continuing, in the event of a Condemnation where the amount of
the taking does not exceed the Restoration Threshold, Borrower may settle and
compromise such Condemnation; provided that the same is effected in a
commercially reasonable and timely manner. In the event of a Condemnation where
the amount of the taking exceeds the Restoration Threshold or if an Event of
Default then exists, Borrower may settle and compromise the Condemnation only
with the consent of Lender (which consent shall not be unreasonably withheld or
delayed) and Lender shall have the opportunity to participate, at Borrower’s
cost, in any litigation and settlement discussions in respect thereof and
Borrower shall from time to time deliver to Lender all instruments requested by
Lender to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any Condemnation, Borrower shall continue to pay
the Debt at the time and in the manner provided for its payment in the Note and
in this Agreement. Lender shall not be limited to the interest paid on the Award
by any Governmental Authority but shall be entitled to receive out of the Award
interest at the rate or rates provided herein or in the Note. If the Property or
any portion thereof is taken by any Governmental Authority, Borrower shall,
subject to Legal Requirements of any Governmental Authorities, promptly commence
and diligently prosecute the Restoration of the Property and otherwise comply
with the provisions of Section 5.3. If the Property is sold, through foreclosure
or otherwise, prior to the receipt by Lender of the Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Award, or a portion thereof sufficient to
pay the outstanding Debt.

 

5.2.3       Casualty Proceeds.  Notwithstanding the last sentence of
Section 5.1.1(a)(iii) and provided no Event of Default exists hereunder,
proceeds received by Lender on account of the business interruption insurance
specified in Subsection 5.1.1(a)(iii) above with respect to any Casualty shall
be deposited by Lender directly into the Deposit Account (as defined in the Cash
Management Agreement) to be used to pay the Monthly Debt Service Payment Amount
as it becomes due under the Loan Documents. Provided no Event of Default exists
and Lender reasonably determines that sufficient other funds will remain
available for the payment of all other amounts due under the Loan Documents, all
business interruption insurance proceeds remaining after the payment of the
Monthly Debt Service Payment Amount shall be released to Mezzanine Lender, if a
Mezzanine Loan is outstanding, or to Borrower, if no Mezzanine Loan is
outstanding. Notwithstanding the foregoing, if such business interruption
insurance proceeds are paid to Lender in a lump sum, then, provided no Event of
Default exists, Lender shall disburse on a monthly basis (i) if a Mezzanine Loan
is outstanding, to Mezzanine

 

50

--------------------------------------------------------------------------------


 

Lender, or (ii) if no Mezzanine Loan is outstanding, to Borrower, a portion of
such proceeds in an amount equal to the amount of such proceeds which represent
the Rents for such month less the Monthly Debt Service Payment Amount due on the
Monthly Payment Date in such month. All other such proceeds shall be held by
Lender and disbursed in accordance with Section 5.3 hereof.

 

Section 5.3            Delivery of Net Proceeds.

 

5.3.1       Minor Casualty or Condemnation.  If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds (less any business interruption
proceeds) shall be less than the Restoration Threshold and the costs of
completing the Restoration shall be less than the Restoration Threshold, and
provided no Event of Default shall have occurred and remain uncured, the Net
Proceeds will be disbursed by Lender to Borrower. Promptly after receipt of the
Net Proceeds, subject to Legal Requirements of any Governmental Authorities,
Borrower shall commence and satisfactorily complete with due diligence the
Restoration in accordance with the terms of this Article V. If any Net Proceeds
(other than business interruption insurance proceeds released to Borrower
pursuant to Section 5.2.3) are received by Borrower and may be retained by
Borrower pursuant to the terms hereof, such Net Proceeds shall, until completion
of the Restoration, be held in trust for Lender and shall be segregated from
other funds of Borrower to be used to pay for the cost of Restoration in
accordance with the terms hereof.

 

5.3.2       Major Casualty or Condemnation.  (a)  If a Casualty or Condemnation
has occurred to the Property and the Net Proceeds (less any business
interruption proceeds) are equal to or greater than the Restoration Threshold or
the costs of completing the Restoration is equal to or greater than the
Restoration Threshold, Lender shall make the Net Proceeds available for the
Restoration, provided that each of the following conditions are met:

 

(I)            NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(II)           (A) IN THE EVENT THE NET PROCEEDS ARE INSURANCE PROCEEDS, LESS
THAN THIRTY PERCENT (30%) OF THE TOTAL FLOOR AREA OF THE IMPROVEMENTS AT THE
PROPERTY HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF SUCH
CASUALTY OR (B) IN THE EVENT THE NET PROCEEDS ARE AN AWARD, LESS THAN TEN
PERCENT (10%) OF THE LAND CONSTITUTING THE PROPERTY IS TAKEN, AND SUCH LAND IS
LOCATED ALONG THE PERIMETER OR PERIPHERY OF THE PROPERTY, AND NO PORTION OF THE
IMPROVEMENTS IS THE SUBJECT OF THE CONDEMNATION;

 

(III)          LEASES (OTHER THAN LEASES EXPIRING ON THEIR OWN TERMS AT THE END
OF THEIR THEN-CURRENT TERM) REQUIRING PAYMENT OF ANNUAL RENT EQUAL TO SEVENTY
PERCENT (70%) OF THE GROSS REVENUE RECEIVED BY BORROWER DURING THE TWELVE (12)
MONTH PERIOD IMMEDIATELY PRECEDING THE CASUALTY OR CONDEMNATION SHALL REMAIN IN
FULL FORCE AND EFFECT DURING AND AFTER COMPLETION OF THE RESTORATION WITHOUT
ABATEMENT OF RENT BEYOND THE TIME REQUIRED FOR RESTORATION, NOTWITHSTANDING THE
OCCURRENCE OF SUCH CASUALTY OR CONDEMNATION;

 

(IV)          BORROWER SHALL COMMENCE THE INITIAL PROCEEDINGS TO COMMENCE
RESTORATION (COMMENCEMENT FOR PURPOSES HEREOF SHALL BE DEEMED TO INCLUDE THE
FILING FOR A BUILDING PERMIT OR OTHER INITIAL PERMITS WITH RESPECT TO SUCH
RESTORATION) AS SOON AS REASONABLY PRACTICABLE (BUT IN NO EVENT LATER THAN SIXTY
(60) DAYS AFTER SUCH CASUALTY OR CONDEMNATION,

 

51

--------------------------------------------------------------------------------


 

WHICHEVER THE CASE MAY BE, OCCURS) AND SHALL DILIGENTLY PURSUE THE SAME TO
SATISFACTORY COMPLETION;

 

(V)           LENDER SHALL BE SATISFIED IN ITS GOOD FAITH OPINION THAT THE
PROPERTY SHALL PRODUCE SUFFICIENT CASH FLOW TO PAY ALL OPERATING EXPENSES AND
ALL PAYMENTS OF PRINCIPAL AND INTEREST UNDER THE NOTE WILL BE PAID DURING THE
PERIOD REQUIRED FOR RESTORATION FROM (A) THE NET PROCEEDS, OR (B) OTHER FUNDS OF
BORROWER;

 

(VI)          LENDER SHALL BE SATISFIED THAT THE RESTORATION WILL BE COMPLETED
ON OR BEFORE THE EARLIEST TO OCCUR OF (A) THE DATE SIX (6) MONTHS PRIOR TO THE
MATURITY DATE, (B) THE EARLIEST DATE REQUIRED FOR SUCH COMPLETION UNDER THE
TERMS OF ANY MAJOR LEASE, (C) SUCH TIME AS MAY BE REQUIRED UNDER APPLICABLE
LEGAL REQUIREMENTS IN ORDER TO REPAIR AND RESTORE THE PROPERTY TO THE CONDITION
IT WAS IN IMMEDIATELY PRIOR TO SUCH CASUALTY OR TO AS NEARLY AS POSSIBLE THE
CONDITION IT WAS IN IMMEDIATELY PRIOR TO SUCH CONDEMNATION, AS APPLICABLE OR (D)
THE EXPIRATION OF THE INSURANCE COVERAGE REFERRED TO IN SECTION 5.1.1(A)(III),
UNLESS BORROWER DEPOSITS SUFFICIENT ADDITIONAL FUNDS WITH LENDER AS DETERMINED
BY LENDER IN GOOD FAITH;

 

(VII)         THE PROPERTY AND THE USE THEREOF AFTER THE RESTORATION WILL BE IN
MATERIAL COMPLIANCE WITH AND PERMITTED UNDER ALL APPLICABLE LEGAL REQUIREMENTS;

 

(VIII)        THE RESTORATION SHALL BE DONE AND COMPLETED BY BORROWER IN AN
EXPEDITIOUS AND DILIGENT FASHION AND IN COMPLIANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS IN ALL MATERIAL RESPECTS; AND

 

(IX)           SUCH CASUALTY OR CONDEMNATION, AS APPLICABLE, DOES NOT RESULT IN
THE LOSS OF ACCESS TO THE PROPERTY OR THE RELATED IMPROVEMENTS.

 

(B)           THE NET PROCEEDS SHALL BE PAID DIRECTLY TO LENDER AND HELD BY
LENDER IN AN INTEREST-BEARING ACCOUNT AND, UNTIL DISBURSED IN ACCORDANCE WITH
THE PROVISIONS OF THIS SECTION 5.3.2, SHALL CONSTITUTE ADDITIONAL SECURITY FOR
THE DEBT. THE NET PROCEEDS SHALL BE DISBURSED BY LENDER TO, OR AS DIRECTED BY,
BORROWER FROM TIME TO TIME DURING THE COURSE OF THE RESTORATION, UPON RECEIPT OF
EVIDENCE SATISFACTORY TO LENDER THAT (A) ALL REQUIREMENTS SET FORTH IN
SECTION 5.3.2(A) HAVE BEEN SATISFIED IN ALL MATERIAL RESPECTS, (B) ALL MATERIALS
INSTALLED AND WORK AND LABOR PERFORMED (EXCEPT TO THE EXTENT THAT THEY ARE TO BE
PAID FOR OUT OF THE REQUESTED DISBURSEMENT) IN CONNECTION WITH THE RESTORATION
HAVE BEEN PAID FOR IN FULL (SUBJECT TO APPLICABLE RETAINAGE AMOUNTS), AND (C)
THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S
LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OR ENCUMBRANCES
OF ANY NATURE WHATSOEVER ON THE PROPERTY ARISING OUT OF THE RESTORATION WHICH
HAVE NOT EITHER BEEN FULLY BONDED TO THE SATISFACTION OF LENDER AND DISCHARGED
OF RECORD OR IN THE ALTERNATIVE FULLY INSURED TO THE SATISFACTION OF LENDER BY
THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY.

 

(C)           ALL PLANS AND SPECIFICATIONS REQUIRED IN CONNECTION WITH THE
RESTORATION SHALL BE SUBJECT TO PRIOR REASONABLE APPROVAL OF LENDER AND AN
INDEPENDENT ARCHITECT SELECTED BY LENDER (THE “CASUALTY CONSULTANT”). THE PLANS
AND SPECIFICATIONS SHALL REQUIRE THAT THE RESTORATION BE COMPLETED IN A
FIRST-CLASS WORKMANLIKE MANNER AT LEAST EQUIVALENT TO THE QUALITY AND CHARACTER
OF THE ORIGINAL WORK IN THE IMPROVEMENTS (PROVIDED, HOWEVER, THAT IN THE CASE OF
A PARTIAL CONDEMNATION, THE RESTORATION SHALL BE DONE TO THE EXTENT REASONABLY
PRACTICABLE AFTER

 

52

--------------------------------------------------------------------------------


 

TAKING INTO ACCOUNT THE CONSEQUENCES OF SUCH PARTIAL CONDEMNATION), SO THAT UPON
COMPLETION THEREOF, THE PROPERTY SHALL BE AT LEAST EQUAL IN VALUE AND GENERAL
UTILITY TO THE PROPERTY PRIOR TO THE DAMAGE OR DESTRUCTION; IT BEING UNDERSTOOD,
HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED TO RESTORE THE PROPERTY TO THE
PRECISE CONDITION OF THE PROPERTY PRIOR TO SUCH CASUALTY PROVIDED THE PROPERTY
IS RESTORED, TO THE EXTENT PRACTICABLE, TO BE OF AT LEAST EQUAL VALUE AND OF
SUBSTANTIALLY THE SAME CHARACTER AS PRIOR TO THE CASUALTY. BORROWER SHALL
RESTORE ALL IMPROVEMENTS SUCH THAT WHEN THEY ARE FULLY RESTORED AND/OR REPAIRED,
SUCH IMPROVEMENTS AND THEIR CONTEMPLATED USE FULLY COMPLY WITH ALL APPLICABLE
MATERIAL LEGAL REQUIREMENTS. THE IDENTITY OF THE CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER WHICH
THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO REASONABLE APPROVAL OF LENDER AND
THE CASUALTY CONSULTANT. ALL REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES
INCURRED BY LENDER IN CONNECTION WITH RECOVERING, HOLDING AND ADVANCING THE NET
PROCEEDS FOR THE RESTORATION INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS AND THE CASUALTY CONSULTANT’S FEES AND
DISBURSEMENTS, SHALL BE PAID BY BORROWER.

 

(D)           IN NO EVENT SHALL LENDER BE OBLIGATED TO MAKE DISBURSEMENTS OF THE
NET PROCEEDS IN EXCESS OF AN AMOUNT EQUAL TO THE COSTS ACTUALLY INCURRED FROM
TIME TO TIME FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE
CASUALTY CONSULTANT, LESS THE CASUALTY RETAINAGE. THE TERM “CASUALTY RETAINAGE”
SHALL MEAN, AS TO EACH CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE
RESTORATION, AN AMOUNT EQUAL TO TEN PERCENT (10%) OF THE COSTS ACTUALLY INCURRED
FOR WORK IN PLACE AS PART OF THE RESTORATION, AS CERTIFIED BY THE CASUALTY
CONSULTANT, UNTIL THE RESTORATION HAS BEEN COMPLETED. THE CASUALTY RETAINAGE
SHALL IN NO EVENT, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH ABOVE
IN THIS SECTION 5.3.2(D), BE LESS THAN THE AMOUNT ACTUALLY HELD BACK BY BORROWER
FROM CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN ENGAGED IN THE RESTORATION. THE
CASUALTY RETAINAGE SHALL NOT BE RELEASED UNTIL THE CASUALTY CONSULTANT CERTIFIES
TO LENDER THAT THE RESTORATION HAS BEEN COMPLETED IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 5.3.2(D) AND THAT ALL APPROVALS NECESSARY FOR THE
RE-OCCUPANCY AND USE OF THE PROPERTY HAVE BEEN OBTAINED FROM ALL APPROPRIATE
GOVERNMENTAL AUTHORITIES, AND LENDER RECEIVES EVIDENCE SATISFACTORY TO LENDER
THAT THE COSTS OF THE RESTORATION HAVE BEEN PAID IN FULL OR WILL BE PAID IN FULL
OUT OF THE CASUALTY RETAINAGE; PROVIDED, HOWEVER, THAT LENDER WILL RELEASE THE
PORTION OF THE CASUALTY RETAINAGE BEING HELD WITH RESPECT TO ANY CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN ENGAGED IN THE RESTORATION AS OF THE DATE UPON
WHICH THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE CONTRACTOR,
SUBCONTRACTOR OR MATERIALMAN HAS SATISFACTORILY COMPLETED ALL WORK AND HAS
SUPPLIED ALL MATERIALS IN ACCORDANCE WITH THE PROVISIONS OF THE CONTRACTOR’S,
SUBCONTRACTOR’S OR MATERIALMAN’S CONTRACT, THE CONTRACTOR, SUBCONTRACTOR OR
MATERIALMAN DELIVERS THE LIEN WAIVERS AND EVIDENCE OF PAYMENT IN FULL OF ALL
SUMS DUE TO THE CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN AS MAY BE REASONABLY
REQUESTED BY LENDER OR BY THE TITLE COMPANY ISSUING THE TITLE INSURANCE POLICY,
AND LENDER RECEIVES AN ENDORSEMENT TO THE TITLE INSURANCE POLICY INSURING THE
CONTINUED PRIORITY OF THE LIEN OF THE MORTGAGE AND EVIDENCE OF PAYMENT OF ANY
PREMIUM PAYABLE FOR SUCH ENDORSEMENT. IF REQUIRED BY LENDER, THE RELEASE OF ANY
SUCH PORTION OF THE CASUALTY RETAINAGE SHALL BE APPROVED BY THE SURETY COMPANY,
IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO THE
CONTRACTOR, SUBCONTRACTOR OR MATERIALMAN.

 

(E)           LENDER SHALL NOT BE OBLIGATED TO MAKE DISBURSEMENTS OF THE NET
PROCEEDS MORE FREQUENTLY THAN ONCE EVERY CALENDAR MONTH.

 

53

--------------------------------------------------------------------------------


 

(F)            IF AT ANY TIME THE NET PROCEEDS OR THE UNDISBURSED BALANCE
THEREOF SHALL NOT, IN THE GOOD FAITH OPINION OF LENDER IN CONSULTATION WITH THE
CASUALTY CONSULTANT, BE SUFFICIENT TO PAY IN FULL THE BALANCE OF THE COSTS WHICH
ARE ESTIMATED BY THE CASUALTY CONSULTANT TO BE INCURRED IN CONNECTION WITH THE
COMPLETION OF THE RESTORATION, BORROWER SHALL DEPOSIT THE DEFICIENCY (THE “NET
PROCEEDS DEFICIENCY”) WITH LENDER BEFORE ANY FURTHER DISBURSEMENT OF THE NET
PROCEEDS SHALL BE MADE. THE NET PROCEEDS DEFICIENCY DEPOSITED WITH LENDER SHALL
BE HELD BY LENDER IN AN INTEREST-BEARING ACCOUNT AND SHALL BE DISBURSED FOR
COSTS ACTUALLY INCURRED IN CONNECTION WITH THE RESTORATION ON THE SAME
CONDITIONS APPLICABLE TO THE DISBURSEMENT OF THE NET PROCEEDS, AND UNTIL SO
DISBURSED PURSUANT TO THIS SECTION 5.3.2 SHALL CONSTITUTE ADDITIONAL SECURITY
FOR THE DEBT.

 

(G)           THE EXCESS, IF ANY, OF THE NET PROCEEDS DEFICIENCY DEPOSITED WITH
LENDER AFTER THE CASUALTY CONSULTANT CERTIFIES TO LENDER THAT THE RESTORATION
HAS BEEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 5.3.2, AND
THE RECEIPT BY LENDER OF EVIDENCE SATISFACTORY TO LENDER THAT ALL COSTS INCURRED
IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL, SHALL BE REMITTED BY
LENDER TO BORROWER, PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND SHALL
BE CONTINUING UNDER ANY OF THE LOAN DOCUMENTS.

 

(H)           ALL NET PROCEEDS NOT REQUIRED TO BE MADE AVAILABLE FOR THE
RESTORATION MAY BE RETAINED AND APPLIED BY LENDER TOWARD THE PAYMENT OF THE DEBT
(AND BORROWER SHALL NOT BE REQUIRED TO PAY ANY YIELD MAINTENANCE PREMIUM IN
CONNECTION WITH SUCH PAYMENT), WHETHER OR NOT THEN DUE AND PAYABLE, FIRST TO
ACCRUED AND UNPAID INTEREST AND THEN TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOAN. UPON PAYMENT IN FULL OF THE DEBT AND IN THE EVENT A MEZZANINE LOAN IS
OUTSTANDING, ANY REMAINING NET PROCEEDS SHALL BE PAID TO MEZZANINE LENDER FOR
APPLICATION IN ACCORDANCE WITH THE MEZZANINE LOAN AGREEMENT.

 

VI.                                RESERVE FUNDS

 

Section 6.1            Intentionally Omitted.

 

Section 6.2            Tax Funds.

 

6.2.1       Deposits of Tax Funds.  Pursuant to the Cash Management Agreement,
upon the occurrence of an Escrow Reserve Trigger Event and during the
continuance of an Escrow Reserve Period, there shall be deposited with Agent on
each Monthly Payment Date an amount equal to one-twelfth of the Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months in
order to accumulate sufficient funds to pay all such Taxes at least ten (10)
days prior to their respective due dates. Amounts deposited pursuant to this
Section 6.2.1, together with interest earned thereon, are referred to herein as
the “Tax Funds”. If at any time Lender reasonably determines that the Tax Funds
will not be sufficient to pay the Taxes, Lender shall notify Borrower of such
determination and the monthly deposits for Taxes shall be increased by the
amount that Lender estimates is sufficient to make up the deficiency at least
ten (10) days prior to the respective due dates for the Taxes; provided that if
Borrower receives notice of any deficiency after the date that is ten (10) days
prior to the date that Taxes are due, Borrower will deposit such amount within
one (1) Business Day after its receipt of such notice. Provided no Escrow
Reserve Period exists, all Tax Funds on deposit shall be promptly returned to
Borrower on or before the following Monthly Payment Date. The Tax Funds shall be
held in an interest-bearing account.

 

54

--------------------------------------------------------------------------------


 

6.2.2       Release of Tax Funds.  During an Escrow Reserve Period, provided no
Event of Default exists, Lender shall apply the Tax Funds to the payment of
Taxes. In making any payment relating to Taxes, Lender shall do so according to
the bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax Funds. Any Tax Funds remaining after the Debt has been paid
in full shall be promptly returned to Borrower.

 

Section 6.3            Insurance Funds.

 

6.3.1       Deposits of Insurance Funds.  Pursuant to the Cash Management
Agreement, upon the occurrence of an Escrow Reserve Trigger Event and during the
continuance of an Escrow Reserve Period, there shall be deposited with Agent on
each Monthly Payment Date an amount equal to one-twelfth of the Insurance
Premiums that Lender estimates will be payable for the renewal of the coverage
afforded by the Policies upon the expiration thereof in order to accumulate
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies. Amounts deposited pursuant to this
Section 6.3.1, together with interest earned thereon, are referred to herein as
the “Insurance Funds”. If at any time Lender reasonably determines that the
Insurance Funds will not be sufficient to pay the Insurance Premiums, Lender
shall notify Borrower of such determination and the monthly deposits for
Insurance Premiums shall be increased by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to
expiration of the Policies. Provided no Escrow Reserve Period exists, all
Insurance Funds on deposit shall be promptly returned to Borrower on or before
the following Monthly Payment Date. The Insurance Funds shall be held in an
interest-bearing account.

 

6.3.2       Release of Insurance Funds.  During an Escrow Reserve Period,
provided no Event of Default exists, Lender shall apply the Insurance Funds to
the payment of Insurance Premiums. In making any payment relating to Insurance
Premiums, Lender shall do so according to the bill, statement or estimate
procured from the insurer or its agent, without inquiry into the accuracy of
such bill, statement or estimate. If the amount of the Insurance Funds shall
exceed the amounts due for Insurance Premiums, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds. Any Insurance Funds remaining after
the Debt has been paid in full shall be promptly returned to Borrower.

 

6.3.3       Waiver of Insurance Funds.  Notwithstanding anything to the contrary
set forth in this Section 6.3, Borrower shall not be required to make deposits
described in Section 6.3.1 above, provided Borrower delivers, throughout the
term of the Loan, evidence reasonably satisfactory to Lender that all Insurance
Premiums required to be made by Borrower hereunder shall have been paid under
the Beacon Entity’s or its Affiliate’s blanket insurance policy covering the
Property.

 

55

--------------------------------------------------------------------------------


 

Section 6.4            Capital Expenditure Funds.

 

6.4.1       Deposits of Capital Expenditure Funds.  Pursuant to the Cash
Management Agreement, upon the occurrence of an Escrow Reserve Trigger Event and
during the continuance of an Escrow Reserve Period, Borrower shall deposit with
Agent on each Monthly Payment Date an amount equal to $12,693 (the “Monthly
Capital Expenditures Deposit”) for annual Capital Expenditures reasonably
approved by Lender. Amounts deposited pursuant to this Section 6.4.1, together
with interest earned thereon, are referred to herein as the “Capital Expenditure
Funds.”  Provided no Escrow Reserve Period exists, all Capital Expenditure Funds
on deposit shall be promptly returned to Borrower on or before the following
Monthly Payment Date. The Capital Expenditure Funds shall be held in an
interest-bearing account.

 

6.4.2       Release of Capital Expenditure Funds.  (a)  Intentionally omitted.

 

(B)           DURING AN ESCROW RESERVE PERIOD, PROVIDED NO EVENT OF DEFAULT
EXISTS, LENDER SHALL DIRECT AGENT TO DISBURSE TO BORROWER THE CAPITAL
EXPENDITURE FUNDS IN ORDER TO PAY OR REIMBURSE BORROWER FOR CAPITAL EXPENDITURES
REASONABLY APPROVED BY LENDER. LENDER MAY REQUIRE THAT BORROWER SATISFY THE
FOLLOWING CONDITIONS PRIOR TO DIRECTING AGENT TO MAKE SUCH DISBURSEMENTS: (I) AT
LEAST TEN (10) DAYS PRIOR TO THE DISBURSEMENT, BORROWER SHALL SUBMIT TO LENDER A
REQUEST FOR PAYMENT, WHICH REQUEST SHALL SPECIFY THE CAPITAL EXPENDITURES TO BE
PAID, (II) LENDER SHALL RECEIVE A CERTIFICATE FROM BORROWER (A) STATING THAT THE
ITEMS TO BE FUNDED BY THE REQUESTED DISBURSEMENT ARE CAPITAL EXPENDITURES, (B)
STATING THAT ALL CAPITAL EXPENDITURES (OR PART THEREOF) AT THE PROPERTY TO BE
FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN A GOOD AND
WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS,
SUCH CERTIFICATE TO BE ACCOMPANIED BY A COPY OF ANY LICENSE, PERMIT OR OTHER
APPROVAL REQUIRED BY ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE CAPITAL
EXPENDITURES, (C) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH THE CAPITAL EXPENDITURES TO BE FUNDED BY THE REQUESTED
DISBURSEMENT, AND (D) STATING THAT EACH SUCH PERSON HAS BEEN PAID IN FULL OR
WILL BE PAID IN FULL (FOR ALL WORK PERFORMED TO DATE, EXCLUSIVE OF ANY
APPLICABLE RETAINAGE) UPON SUCH DISBURSEMENT, SUCH CERTIFICATE TO BE ACCOMPANIED
BY LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT REASONABLY SATISFACTORY TO LENDER
(WHICH MAY BE CONDITIONAL AS TO THE REQUESTED DISBURSEMENT), (IV) AT LENDER’S
OPTION, IF THE DISBURSEMENT IS IN EXCESS OF $100,000, LENDER SHALL RECEIVE A
TITLE SEARCH FOR THE PROPERTY INDICATING THAT THE PROPERTY IS FREE FROM ALL
LIENS, CLAIMS AND OTHER ENCUMBRANCES NOT PREVIOUSLY APPROVED BY LENDER OTHER
THAN PERMITTED ENCUMBRANCES, AND (V) LENDER SHALL RECEIVE SUCH OTHER EVIDENCE AS
LENDER SHALL REASONABLY REQUEST THAT THE CAPITAL EXPENDITURES AT THE PROPERTY TO
BE FUNDED BY THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND ARE PAID FOR OR
WILL BE PAID (OTHER THAN RETAINAGE, IF APPLICABLE) UPON SUCH DISBURSEMENT TO
BORROWER.

 

(C)           NOTHING IN THIS SECTION 6.4.2 SHALL (I) MAKE LENDER RESPONSIBLE
FOR MAKING OR COMPLETING THE CAPITAL EXPENDITURES WORK; (II) REQUIRE LENDER TO
EXPEND FUNDS IN ADDITION TO THE CAPITAL EXPENDITURE FUNDS TO COMPLETE ANY
CAPITAL EXPENDITURES WORK; (III) OBLIGATE LENDER TO PROCEED WITH THE CAPITAL
EXPENDITURES WORK; (IV) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS
TO COMPLETE ANY CAPITAL EXPENDITURES WORK; OR (V) IF AN EVENT OF DEFAULT EXISTS,
OBLIGATE LENDER IN ANY WAY TO DISBURSE ANY CAPITAL EXPENDITURE FUNDS.

 

56

--------------------------------------------------------------------------------


 

(D)           BORROWER SHALL PERMIT LENDER AND LENDER’S AGENTS AND
REPRESENTATIVES (INCLUDING, WITHOUT LIMITATION, LENDER’S ENGINEER, ARCHITECT, OR
INSPECTOR) OR THIRD PARTIES TO ENTER ONTO THE PROPERTY UPON REASONABLE ADVANCE
NOTICE DURING NORMAL BUSINESS HOURS (SUBJECT TO THE RIGHTS OF TENANTS UNDER
THEIR LEASES) TO INSPECT THE PROGRESS OF ANY CAPITAL EXPENDITURES WORK AND ALL
MATERIALS BEING USED IN CONNECTION THEREWITH AND TO EXAMINE ALL PLANS AND SHOP
DRAWINGS RELATING TO SUCH CAPITAL EXPENDITURES WORK. BORROWER SHALL USE
REASONABLE EFFORTS TO CAUSE ALL CONTRACTORS AND SUBCONTRACTORS TO COOPERATE WITH
LENDER OR LENDER’S REPRESENTATIVES OR SUCH OTHER PERSONS DESCRIBED ABOVE IN
CONNECTION WITH INSPECTIONS DESCRIBED IN THIS SECTION 6.4.2(D).

 

(E)           DURING AN ESCROW RESERVE PERIOD, IF BORROWER REQUESTS THAT CAPITAL
EXPENDITURE FUNDS IN EXCESS OF $500,000 BE PAID OR REIMBURSED TO BORROWER FOR A
CAPITAL EXPENDITURE REASONABLY APPROVED BY LENDER, LENDER MAY, UPON COMPLETION
OF SUCH CAPITAL EXPENDITURE AND AT ITS REASONABLE DISCRETION, REQUIRE AN
INSPECTION OF THE PROPERTY AT BORROWER’S EXPENSE PRIOR TO MAKING THE FINAL
DISBURSEMENT OF CAPITAL EXPENDITURE FUNDS FOR SUCH CAPITAL EXPENDITURE IN ORDER
TO VERIFY COMPLETION OF THE CAPITAL EXPENDITURES WORK FOR WHICH REIMBURSEMENT IS
SOUGHT. LENDER MAY REQUIRE THAT SUCH INSPECTION BE CONDUCTED BY AN APPROPRIATE
INDEPENDENT QUALIFIED PROFESSIONAL SELECTED BY LENDER AND MAY REQUIRE A
CERTIFICATE OF COMPLETION BY AN INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT
ACCEPTABLE TO LENDER PRIOR TO THE DISBURSEMENT OF SUCH CAPITAL EXPENDITURE
FUNDS. BORROWER SHALL PAY THE REASONABLE, OUT-OF-POCKET EXPENSE OF THE
INSPECTION AS REQUIRED HEREUNDER, WHETHER SUCH INSPECTION IS CONDUCTED BY LENDER
OR BY AN INDEPENDENT QUALIFIED PROFESSIONAL ARCHITECT.

 

(F)            IN ADDITION TO ANY INSURANCE REQUIRED UNDER THE LOAN DOCUMENTS,
BORROWER SHALL PROVIDE OR CAUSE TO BE PROVIDED WORKMEN’S COMPENSATION INSURANCE,
BUILDER’S RISK, AND PUBLIC LIABILITY INSURANCE AND OTHER INSURANCE TO THE EXTENT
REQUIRED UNDER APPLICABLE LAW IN CONNECTION WITH CAPITAL EXPENDITURES WORK. ALL
SUCH POLICIES SHALL BE IN FORM AND AMOUNT REASONABLY SATISFACTORY TO LENDER.

 

(G)           ANY CAPITAL EXPENDITURE FUNDS REMAINING AFTER THE DEBT HAS BEEN
PAID IN FULL SHALL BE PROMPTLY RETURNED TO BORROWER.

 

Section 6.5            Intentionally Omitted.

 

Section 6.6            Lease Termination Rollover Funds.

 

6.6.1       Deposits of Lease Termination Rollover Funds.  In the event that
Borrower receives any fees, payments or other compensation from any Tenant
relating to or in exchange for the termination of such Tenant’s Lease, which
fees, payments and compensation in the aggregate with respect to such Lease
exceed $350,000 (a “Lease Termination Fee”), Borrower shall immediately deposit
such Lease Termination Fee with Lender, which amounts shall be held in an
interest-bearing account, to be utilized for tenant improvements, leasing
commissions and other leasing costs that may be incurred with respect to the
space relating to such Lease Termination Fee (a “Termination Space”) and, in the
event that there is a Rent Deficiency (as hereinafter defined) for the
Termination Space from and after the date that the Lease for the Termination
Space was terminated, in replacement of Rent. Amounts deposited pursuant to this
Section 6.6.1, and any interest earned thereon, are referred to herein as the
“Lease Termination Rollover Funds”.

 

57

--------------------------------------------------------------------------------


 

6.6.2       Release of Lease Termination Rollover Funds.  (a)  Lender shall
direct Agent to disburse to Borrower the Lease Termination Rollover Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least ten (10) days prior to the date
on which Borrower requests such payment be made and (A) specifies the tenant
improvement costs, leasing commissions and other leasing costs to be paid for
the Termination Space or (B) specifies the amount by which the rent expected to
be obtained by Borrower for the Termination Space during the next succeeding
calendar month pursuant to the Lease or Leases (if any) for such Termination
Space (a “Replacement Lease”) is less than the amount of monthly rent received
from the previous Tenant in the Termination Space pursuant to its Lease prior to
such termination (the “Rent Deficiency”), (ii) on the date such request is
received by Lender and on the date such payment is to be made, no Event of
Default shall exist and remain uncured, (iii) Lender shall have approved, to the
extent required by Section 4.1.9 hereof, the Replacement Lease (or such
Replacement Lease shall have been deemed approved in accordance with
Section 4.1.9 hereof), in respect of which Borrower is obligated to pay or
reimburse certain tenant improvement costs and leasing commissions, (iv) with
respect to any Lease Termination Rollover Funds to be released by Lender for
tenant improvements or leasing commissions pursuant to a Replacement Lease,
Lender shall have received a budget for tenant improvement costs and a schedule
of leasing commissions payments and the requested disbursement will be used to
pay all or a portion of such costs and payments, (v) with respect to any Lease
Termination Rollover Funds to be released by Lender for tenant improvements or
leasing commissions pursuant to a Replacement Lease, Lender shall have received
a certificate from Borrower (A) stating that all tenant improvements at the
Property to be funded by the requested disbursement have been completed in good
and workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such certificate to be accompanied by a copy
of any license, permit or other approval by any Governmental Authority required
in connection with the tenant improvements, (B) identifying each Person that
supplied materials or labor in connection with the tenant improvements to be
funded by the requested disbursement, and (C) stating that each such Person has
been paid in full or will be paid in full upon such disbursement for work
performed to date subject to applicable retainage (if any), such certificate to
be accompanied by lien waivers or other evidence of payment reasonably
satisfactory to Lender (which may be conditional as to the requested
disbursement), (vi) with respect to any Lease Termination Rollover Funds to be
released by Lender for tenant improvements or leasing commissions pursuant to a
Replacement Lease, at Lender’s option, if the disbursement is in excess of
$100,000, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender
other than Permitted Encumbrances and (vii) with respect to any Lease
Termination Rollover Funds to be released by Lender for tenant improvements
pursuant to a Replacement Lease, Lender shall have received such other evidence
as Lender shall reasonably request that the tenant improvements at the Property
to be funded by the requested disbursement have been completed and are paid for
or will be paid upon such disbursement to Borrower (subject to retainage
amounts, if applicable). Lender shall not be required to disburse Lease
Termination Rollover Funds more frequently than once each calendar month, unless
such requested disbursement is in an amount greater than the Minimum
Disbursement Amount (or a lesser amount if the total amount of Lease Termination
Rollover Funds is less than the Minimum Disbursement Amount, in which case only
one disbursement of the amount remaining in the account shall be made). All Rent
Deficiency disbursements made by Lender shall be deposited

 

58

--------------------------------------------------------------------------------


 

into the Clearing Account as if such sums were received by Borrower as Rent
during the calendar month after such request is made by Borrower.

 

(B)           NOTWITHSTANDING THE FOREGOING, UPON RECEIPT BY LENDER OF EVIDENCE
THAT, WITH RESPECT TO ANY NEW REPLACEMENT LEASE WITH A TERM OF AT LEAST FIVE (5)
YEARS, ALL TENANT IMPROVEMENTS REQUIRED TO BE COMPLETED BY BORROWER PURSUANT TO
THE REPLACEMENT LEASE, IF ANY, HAVE BEEN COMPLETED AND ALL LEASING COMMISSIONS
REQUIRED TO BE PAID BY BORROWER WITH RESPECT TO THE REPLACEMENT LEASE, IF ANY,
HAVE BEEN PAID, AND PROVIDED NO EVENT OF DEFAULT THEN EXISTS, LENDER SHALL
DIRECT AGENT TO DISBURSE TO BORROWER THE LEASE TERMINATION ROLLOVER FUNDS ON
DEPOSIT WITH RESPECT TO SUCH TERMINATION SPACE. ANY LEASE TERMINATION ROLLOVER
FUNDS REMAINING AFTER THE DEBT HAS BEEN PAID IN FULL SHALL BE PROMPTLY RETURNED
TO BORROWER.

 

Section 6.7            Unfunded Tenant Allowances Fund.  On the Closing Date,
Borrower has deposited with Lender the sum of $578,508.44 to be held by Lender
in an interest-bearing account, which amount shall be disbursed to Borrower
pursuant to this Section 6.7 for Unfunded Tenant Allowances associated with the
Leases set forth on Schedule VI attached hereto, and the amount of such
disbursements shall not exceed the amount of Unfunded Tenant Allowances set
forth on Schedule VI. Amounts so deposited with Lender and all interest earned
thereon shall hereinafter be referred to as the “Unfunded Tenant Allowance
Reserve Funds” and the account to which such amounts are held shall hereinafter
be referred to as the “Unfunded Tenant Allowance Reserve Account”. Lender shall
disburse to Borrower Unfunded Tenant Allowance Reserve Funds for tenant
improvements or any other cost represented by the relevant Unfunded Tenant
Allowance provided (i) Borrower submits to Lender a request for payment on
Lender’s standard form of draw request or other form reasonably acceptable to
Lender at least five (5) Business Days prior to the date on which Borrower
requests such payment be made, (ii) on the date such payment is to be made, no
Event of Default shall exist and remain uncured, (iii) Lender shall have
received a certificate from Borrower certifying that any conditions to the
disbursement of funds set forth in the applicable Lease have been satisfied,
(iv) if applicable, such certificate is accompanied by paid invoices (or unpaid
invoices if such disbursement is being made to pay such invoices) for the
amounts requested, and (v) the aggregate amount of any such disbursements for
any Lease shall not exceed the amount of Unfunded Tenant Allowance designated
for each Lease on Schedule VI attached hereto. Lender shall not be required to
disburse funds more frequently than once each calendar month, and all
disbursements shall be in an amount greater than the Minimum Disbursement Amount
(provided, however, that the last disbursement of funds with respect to any
applicable Lease from the Unfunded Tenant Allowance Reserve Account may be less
than the Minimum Disbursement Amount). Provided no Event of Default exists, all
funds remaining in the Unfunded Tenant Allowance Reserve Account after all
disbursements of the Unfunded Tenant Allowance Reserve Funds have been made in
accordance with this Section 6.7 shall be released to Borrower, along with any
interest earned thereon; provided, however, if Borrower can demonstrate to
Lender’s reasonable satisfaction that the full amount of all Unfunded Tenant
Allowances owed to a tenant under a particular Lease have been funded by Lender
to Borrower pursuant to the terms set forth in this Section 6.7, then, provided
no Event of Default exists, any excess Unfunded Tenant Allowance Reserve Funds
remaining in the Unfunded Tenant Allowance Reserve Account and allocated to such
Lease shall be disbursed to Borrower.

 

59

--------------------------------------------------------------------------------


 

The funds deposited by Borrower into the Unfunded Tenant Allowance Reserve
Account represent Unfunded Tenant Allowances with respect to Leases for the
following tenant (collectively, the “UTA Leases”):  The University of Illinois
(in the amount of $578,508.44). Lender and Borrower acknowledge and agree that
Borrower is not required to deposit (and has not deposited with Lender) any
funds with respect to Unfunded Tenant Allowances applicable to any Lease other
than the UTA Leases, and no Unfunded Tenant Allowance Reserve Funds shall be
disbursed by Lender with respect to any Unfunded Tenant Allowances for any
Leases other than the UTA Leases.

 

Section 6.8            Intentionally Omitted.

 

Section 6.9            Application of Reserve Funds.  Upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may
withdraw the Reserve Funds and apply the Reserve Funds to the items for which
the Reserve Funds were established or to payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply the Reserve Funds shall be in addition to all other
rights and remedies provided to Lender under the Loan Documents.

 

Section 6.10         Security Interest in Reserve Funds.

 

6.10.1     Grant of Security Interest.  Borrower shall be the owner of the
Reserve Funds. Borrower hereby pledges, assigns and grants a security interest
to Lender, as security for payment of the Debt and the performance of all other
terms, conditions and covenants of the Loan Documents on Borrower’s part to be
paid and performed, in all of Borrower’s right, title and interest in and to the
Reserve Funds. The Reserve Funds shall be under the sole dominion and control of
Lender.

 

6.10.2     Income Taxes.  Borrower shall report on its federal, state and local
income tax returns all interest or income accrued on the Reserve Funds.

 

6.10.3     Prohibition Against Further Encumbrance.  Borrower shall not, without
the prior consent of Lender, further pledge, assign or grant any security
interest in the Reserve Funds or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.

 

Section 6.11         Letters of Credit.

 

6.11.1     Delivery of Letters of Credit.  (a)  In lieu of making the payments
to any of the Reserve Funds, Borrower may deliver to Lender a Letter of Credit
in accordance with the provisions of this Section 6.11. Additionally, Borrower
may deliver to Lender a Letter of Credit in accordance with the provisions of
this Section 6.11 in lieu of deposits previously made to the Reserve Funds. The
aggregate amount of any Letter of Credit and cash on deposit with respect to the
Capital Expenditure Funds, the Lease Termination Rollover Funds and/or the
Unfunded Tenant Allowance Reserve Funds shall at all times be at least equal to
the aggregate amount which Borrower is required to have on deposit in such
Reserve Fund pursuant to this Agreement. The aggregate amount of any Letter of
Credit and cash on deposit with respect to the Tax Funds shall at all times be
at least equal to the aggregate which Borrower would be required to deposit

 

60

--------------------------------------------------------------------------------


 

in such Reserve Fund over the next twelve (12) month period. The aggregate
amount of any Letter of Credit and cash on deposit with respect to the Insurance
Funds shall at all times be at least equal to the aggregate which Borrower would
be required to deposit in such Reserve Fund over the next twelve (12) month
period. In the event that a Letter of Credit is delivered in lieu of any portion
of the Tax Funds or the Insurance Funds, Borrower shall be responsible for the
payment of Taxes or Insurance Premiums, as applicable, and Lender shall not be
responsible therefor.

 

(b)           Borrower shall give Lender no less than thirty (30) days notice of
Borrower’s election to deliver a Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out-of-pocket costs and expenses in connection
therewith. Borrower shall not be entitled to draw from any such Letter of
Credit. Upon thirty (30) days notice to Lender, Borrower may replace a Letter of
Credit with a cash deposit to the applicable Reserve Fund if a Letter of Credit
has been outstanding for more than six (6) months. Prior to the return of a
Letter of Credit, Borrower shall deposit an amount equal to the amount that
would have accumulated in the applicable Reserve Fund and not been disbursed in
accordance with this Agreement if such Letter of Credit had not been delivered.

 

(c)           Borrower shall provide Lender with notice of any increases in the
annual payments for Taxes and Insurance Premiums thirty (30) days prior to the
effective date of any such increase and any applicable Letter of Credit shall be
increased by such increased amount at least ten (10) days prior to the effective
date of such increase.

 

Section 6.12         Provisions Regarding Letters of Credit.

 

6.12.1     Security for Debt.  Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Debt. Upon the
occurrence of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine. Any such application to the Debt shall be
subject to the Yield Maintenance Premium. On the Maturity Date, any such Letter
of Credit may be applied to reduce the Debt.

 

6.12.2     Additional Rights of Lender.  In addition to any other right Lender
may have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit:  (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (c) upon receipt of notice
from the issuing bank that the Letter of Credit will be terminated (except if
the termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(d) if

 

61

--------------------------------------------------------------------------------


 

Lender has received notice that the bank issuing the Letter of Credit shall
cease to be an Eligible Institution. Notwithstanding anything to the contrary
contained in the above, Lender is not obligated to draw any Letter of Credit
upon the happening of an event specified in (a), (b), (c) or (d) above and shall
not be liable for any losses sustained by Borrower due to the insolvency of the
bank issuing the Letter of Credit if Lender has not drawn the Letter of Credit.

 

VII.                            PROPERTY MANAGEMENT

 

Section 7.1            The Management Agreement.  Borrower shall cause Manager
to manage the Property in accordance with the Management Agreement and Lender
acknowledges that the Management Agreement has been approved by Lender. Borrower
shall (i) diligently perform and observe all of the terms, covenants and
conditions of the Management Agreement on the part of Borrower to be performed
and observed and (ii) promptly notify Lender of any notice to Borrower of any
default by Borrower in the performance or observance of any of the terms,
covenants or conditions of the Management Agreement on the part of Borrower to
be performed and observed. If Borrower shall default, beyond the expiration of
any applicable notice and cure period, in the performance or observance of any
material term, covenant or condition of the Management Agreement on the part of
Borrower to be performed or observed, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of its obligations hereunder or under the
Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause all the material terms, covenants and conditions of the Management
Agreement on the part of Borrower to be performed or observed.

 

Section 7.2            Prohibition Against Termination or Modification. 
Borrower shall not surrender, terminate, cancel or materially modify the
Management Agreement, or enter into any other agreement relating to the
management or operation of the Property with Manager or any other Person, or
consent to the assignment by the Manager of its interest under the Management
Agreement, in each case without the express consent of Lender, which consent
shall not be unreasonably withheld; provided, however, the Borrower shall have
the right at any time upon at least thirty (30) days notice to Lender to replace
the Manager with a new property manager provided (i) no Event of Default exists
or shall occur as a result of such replacement, (ii) either (A) such replacement
property manager is a Qualified Manager or (B) if such replacement property
manager is not a Qualified Manager and a Securitization has occurred, Borrower
delivers to Lender a Rating Agency Confirmation as to such new property manager
and property management agreement, and (iii) the property management agreement
entered into between the Borrower and such replacement property manager shall be
subject to Lender’s approval, which approval shall not be unreasonably withheld.
If any new property manager is an Affiliate of Borrower, then, as a further
condition to the replacement of the Manager, Borrower shall be required to
deliver to Lender a non-consolidation opinion acceptable to Lender (or, in the
event that a Securitization shall have occurred, acceptable to the Rating
Agencies). Any such new property manager and Borrower shall, as a further
condition to the replacement of the Manager, execute a subordination of
management agreement in the form delivered in connection with the Loan.

 

62

--------------------------------------------------------------------------------


 

Section 7.3            Replacement of Manager.  Lender shall have the right to
require Borrower to replace the Manager with a Person which is not an Affiliate
of, but is chosen by, Borrower and approved by Lender (which approval shall not
be unreasonably withheld or delayed) upon the occurrence of any one or more of
the following events: (i) at any time following the occurrence and during the
continuance of an Event of Default, (ii) the Maturity Date occurs and the Loan
has not been paid and satisfied in full, and/or (iii) if Manager shall be in
material default under the Management Agreement beyond any applicable notice and
cure period or if at any time the Manager has engaged in gross negligence, fraud
or willful misconduct.

 

VIII.                        PERMITTED TRANSFERS

 

Section 8.1            Permitted Transfer of the Property.  Lender shall not
withhold its consent to a conveyance of the Property in its entirety to any
transferee provided that (a) Lender has received an agreement, acceptable to it
in its reasonable discretion, pursuant to which such transferee assumes all of
Borrower’s obligations under the Loan Documents, (b) Lender receives a transfer
fee equal to Seventy-Five Thousand and No/100 Dollars ($75,000.00) if such
transfer is to an entity other than Beacon Entity or any entity at least fifty
one percent (51%) owned directly or indirectly by Beacon Entity, (c) Lender
shall have received such documents, certificates and legal opinions as it may
reasonably request, (d) no Event of Default shall have occurred and be
continuing hereunder, and, if a Mezzanine Loan is outstanding, no “Event of
Default” has occurred and is continuing under the Mezzanine Loan Agreement, (e)
Borrower shall pay all reasonable, out-of-pocket costs and expenses of Lender in
connection with such transfer, (f) either (i) such transferee is a Permitted
Transferee or (ii) if such transferee is not a Permitted Transferee, Lender
shall have approved such transferee (such approval not to be unreasonably
withheld, conditioned or delayed) and, if any Securities are outstanding, Lender
has received a Rating Agency Confirmation as to the conveyance of the Property,
(g) the transferee qualifies as a single purpose, bankruptcy remote entity under
criteria established by the Rating Agencies, and (h) there is delivered to
Lender a non-consolidation opinion acceptable to the Rating Agencies (or if no
Securities are outstanding at the time, acceptable to Lender in its reasonable
discretion). If a Mezzanine Loan is outstanding, Borrower shall not be permitted
to transfer the Property unless Borrower obtains the prior written consent of
Mezzanine Lender to the extent required by the Mezzanine Loan Agreement. In the
event that such conveyance is a transfer of the Property in its entirety to a
Person that is not an Affiliate of Borrower or Guarantor, the current Guarantor
shall be released from and relieved of any of its obligations under (x) the
Guaranty arising or occurring after the date of such conveyance or transfer
(other than for any acts or events which were caused by or arise out of any
acts, events or omissions of Guarantor, Borrower or its Affiliates occurring
prior to such conveyance) and (y) the Environmental Indemnity (other than for
any claims against such Guarantor existing on the date of such conveyance or
transfer) provided that, and as a condition to such release, (1) Borrower
delivers to Lender a Rating Agency Confirmation with respect to such replacement
Guarantor, (2) an Affiliate of the transferee of the Property approved by the
Lender (in its reasonable discretion) assumes the obligations of the current
Guarantor under the Guaranty (as to any acts or events which occur after the
conveyance or transfer) and the Environmental Indemnity (as to any liability
thereunder other than for any claims against the previous Guarantor existing on
the date of such conveyance or transfer) and (3) if applicable but subject to
the provisions in subsection

 

63

--------------------------------------------------------------------------------


 

(2) above, such new Guarantor executes, without any cost or expense to Lender, a
substitution agreement or a new Guaranty or a new Environmental Indemnity in
substantially the same form as the Guaranty and Environmental Indemnity executed
as of the date hereof.

 

Section 8.2            Permitted Transfers of Interest in Borrower.

 

(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE LOAN
DOCUMENTS, THE RESTRICTIONS ON TRANSFERS AND OTHER CONVEYANCES (EXCLUDING
PLEDGES) OF DIRECT OR INDIRECT OWNERSHIP INTERESTS IN BORROWER (INCLUDING,
WITHOUT LIMITATION, DIRECT OR INDIRECT INTERESTS IN BEACON ENTITY) SET FORTH
HEREIN, IN THE MORTGAGE OR IN ANY OTHER LOAN DOCUMENT SHALL NOT APPLY TO THE
TRANSFER (EXCLUDING PLEDGES) OF DIRECT OR INDIRECT INTERESTS IN BORROWER
(INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT INTERESTS IN BEACON ENTITY)
PROVIDED THAT (I) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
(II) BORROWER SHALL PAY ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF
LENDER IN CONNECTION WITH SUCH TRANSFER, (III) LENDER SHALL HAVE RECEIVED SUCH
DOCUMENTS, CERTIFICATES AND LEGAL OPINIONS AS IT MAY REASONABLY REQUEST, (IV)
AFTER SUCH TRANSFER BORROWER SHALL MAINTAIN ITS STATUS AS A SINGLE PURPOSE,
BANKRUPTCY REMOTE ENTITY UNDER CRITERIA ESTABLISHED HEREIN, (V) IF AFTER GIVING
EFFECT TO SUCH TRANSFER AND ALL PRIOR TRANSFERS, MORE THAN FORTY NINE PERCENT
(49%) IN THE AGGREGATE OF DIRECT OR INDIRECT INTERESTS IN BORROWER ARE OWNED BY
ANY PERSON AND ITS AFFILIATES THAT OWNED LESS THAN A FORTY NINE PERCENT (49%)
DIRECT OR INDIRECT INTEREST IN BORROWER AS OF THE CLOSING DATE, LENDER SHALL
RECEIVE A NON-CONSOLIDATION OPINION REASONABLY ACCEPTABLE TO LENDER AND
ACCEPTABLE TO THE RATING AGENCIES AND (VI) FOLLOWING SUCH TRANSFER (X) BEACON
ENTITY OWNS DIRECTLY OR INDIRECTLY TWENTY FIVE PERCENT (25%) OR MORE OF THE
INTERESTS IN BORROWER AND DIRECTLY OR INDIRECTLY CONTROLS BORROWER OR (Y)
PERMITTED TRANSFEREES OWN IN THE AGGREGATE DIRECTLY OR INDIRECTLY FIFTY-ONE
PERCENT (51%) OR MORE OF THE INTERESTS IN BORROWER AND DIRECTLY OR INDIRECTLY
CONTROLS BORROWER, PROVIDED MEZZANINE LENDER, IF ANY, APPROVES SUCH PERMITTED
TRANSFEREE IN ACCORDANCE WITH AND TO THE EXTENT REQUIRED BY THE MEZZANINE LOAN
AGREEMENT, OR (Z) ANOTHER PERSON (A) WHICH LENDER HAS APPROVED (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED), AND IF ANY SECURITIES
ARE OUTSTANDING, WITH RESPECT TO WHICH LENDER HAS RECEIVED A RATING AGENCY
CONFIRMATION; AND WHICH MEZZANINE LENDER, IF ANY, HAS APPROVED IN ACCORDANCE
WITH AND TO THE EXTENT REQUIRED BY THE MEZZANINE LOAN AGREEMENT, AND (B) OWNS IN
THE AGGREGATE DIRECTLY OR INDIRECTLY FIFTY-ONE PERCENT (51%) OR MORE OF THE
INTERESTS IN BORROWER AND DIRECTLY OR INDIRECTLY CONTROLS BORROWER. FOR PURPOSES
OF THIS SECTION 8.2, “CONTROL” SHALL MEAN THE ABILITY TO CONTROL THE DAY TO DAY
AND GENERAL MANAGEMENT DECISIONS REGARDING THE PROPERTY. IN THE EVENT THAT ANY
SUCH CONVEYANCE OR TRANSFER OF ANY DIRECT OR INDIRECT INTERESTS IN BORROWER
RESULTS IN THE THEN CURRENT GUARANTOR AND ITS AFFILIATES OWNING DIRECTLY OR
INDIRECTLY NO LEGAL OR BENEFICIAL INTERESTS IN BORROWER, THEN THE CURRENT
GUARANTOR SHALL BE RELEASED FROM AND RELIEVED OF ANY OF ITS OBLIGATIONS UNDER
THE (X) THE GUARANTY ARISING OR OCCURRING AFTER THE DATE OF SUCH CONVEYANCE OR
TRANSFER (OTHER THAN FOR ANY ACTS OR EVENTS WHICH WERE CAUSED BY OR ARISE OUT OF
ANY ACTS, EVENTS OR OMISSIONS OF GUARANTOR, BORROWER OR ITS AFFILIATES OCCURRING
PRIOR TO SUCH CONVEYANCE) AND (Y) THE ENVIRONMENTAL INDEMNITY (OTHER THAN FOR
ANY CLAIMS AGAINST SUCH GUARANTOR EXISTING ON THE DATE OF SUCH CONVEYANCE OR
TRANSFER) PROVIDED THAT, AND AS A CONDITION TO SUCH RELEASE, (1) BORROWER
DELIVERS TO LENDER A RATING AGENCY CONFIRMATION WITH RESPECT TO SUCH REPLACEMENT
GUARANTOR, (2) AN AFFILIATE OF THE TRANSFEREE OF THE PROPERTY APPROVED BY THE
LENDER (IN ITS REASONABLE DISCRETION) ASSUMES THE OBLIGATIONS OF THE CURRENT
GUARANTOR UNDER THE GUARANTY (AS TO ANY ACTS OR EVENTS WHICH OCCUR AFTER THE
CONVEYANCE OR TRANSFER) AND THE ENVIRONMENTAL INDEMNITY (AS TO ANY LIABILITY
THEREUNDER OTHER THAN FOR ANY CLAIMS AGAINST THE PREVIOUS GUARANTOR EXISTING ON
THE DATE

 

64

--------------------------------------------------------------------------------


 

OF SUCH CONVEYANCE OR TRANSFER) AND (3) IF APPLICABLE BUT SUBJECT TO THE
PROVISIONS IN SUBSECTION (2) ABOVE, SUCH NEW GUARANTOR EXECUTES, WITHOUT ANY
COST OR EXPENSE TO LENDER, A SUBSTITUTION AGREEMENT OR A NEW GUARANTY OR A NEW
ENVIRONMENTAL INDEMNITY IN SUBSTANTIALLY THE SAME FORM AS THE GUARANTY AND
ENVIRONMENTAL INDEMNITY EXECUTED AS OF THE DATE HEREOF.

 

(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS TO THE CONTRARY, THERE SHALL BE NO LIMIT ON THE ABILITY OF THE DIRECT
OR INDIRECT OWNERS OF BORROWER (INCLUDING, WITHOUT LIMITATION, THE DIRECT AND
INDIRECT OWNERS OF BEACON ENTITY) TO TRANSFER (INCLUDING, WITHOUT LIMITATION,
PLEDGE) THEIR DIRECT OR INDIRECT INTERESTS IN BORROWER (INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT INTERESTS IN BEACON ENTITY) WITHOUT THE CONSENT
OF OR NOTICE TO LENDER, THE RATING AGENCIES OR ANY OTHER PERSON PROVIDED THAT
IF, AFTER GIVING EFFECT TO SUCH PLEDGE OR TRANSFER AND ALL PRIOR PLEDGES OR
TRANSFERS, MORE THAN FORTY NINE PERCENT (49%) IN THE AGGREGATE OF DIRECT OR
INDIRECT INTERESTS IN BORROWER ARE OWNED BY ANY PERSON AND ITS AFFILIATES THAT
OWNED LESS THAN A FORTY NINE PERCENT (49%) DIRECT OR INDIRECT INTEREST IN
BORROWER AS OF THE CLOSING DATE, LENDER SHALL RECEIVE A NON-CONSOLIDATION
OPINION ACCEPTABLE TO THE RATING AGENCIES (OR IF NO SECURITIES ARE OUTSTANDING
AT THE TIME, ACCEPTABLE TO LENDER IN ITS REASONABLE DISCRETION); PROVIDED,
FURTHER, HOWEVER, THAT THE FOLLOWING ENTITIES MAY NOT PLEDGE THEIR DIRECT OR
INDIRECT INTERESTS IN BORROWER EXCEPT IN CONNECTION WITH A MEZZANINE LOAN: BCSP
IV ILLINOIS PROPERTIES BUSINESS TRUST, BCSP IV U.S. INVESTMENTS, L.P., BCSP REIT
IV, INC., AND BEACON ENTITY.

 

IX.                                SALE AND SECURITIZATION OF MORTGAGE

 

Section 9.1            Sale of Mortgage and Securitization.

 

(A)           LENDER SHALL HAVE THE RIGHT (I) TO SELL OR OTHERWISE TRANSFER THE
LOAN OR ANY PORTION THEREOF AS A WHOLE LOAN, (II) TO SELL PARTICIPATION
INTERESTS IN THE LOAN OR (III) TO SECURITIZE THE LOAN OR ANY PORTION THEREOF IN
A SINGLE ASSET SECURITIZATION OR A POOLED LOAN SECURITIZATION (THE TRANSACTIONS
REFERRED TO IN CLAUSES (I), (II) AND (III) SHALL HEREINAFTER BE REFERRED TO
COLLECTIVELY AS “SECONDARY MARKET TRANSACTIONS” AND THE TRANSACTIONS REFERRED TO
IN CLAUSE (III) SHALL HEREINAFTER BE REFERRED TO AS A “SECURITIZATION.”  ANY
CERTIFICATES, NOTES OR OTHER SECURITIES ISSUED IN CONNECTION WITH A
SECURITIZATION ARE HEREINAFTER REFERRED TO AS “SECURITIES”).

 

(B)           IF REQUESTED BY LENDER, FOR SO LONG AS THE LOAN IS OUTSTANDING,
BORROWER SHALL IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTION:

 

(I)            (A) PROVIDE UPDATED FINANCIAL AND OTHER INFORMATION WITH RESPECT
TO THE PROPERTY, THE BUSINESS OPERATED AT THE PROPERTY, BORROWER AND THE
MANAGER, (B) PROVIDE UPDATED BUDGETS RELATING TO THE PROPERTY AND (C) PROVIDE
UPDATED APPRAISALS, MARKET STUDIES, ENVIRONMENTAL REVIEWS (PHASE I’S AND, IF
APPROPRIATE, PHASE II’S), PROPERTY CONDITION REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTY (THE “UPDATED INFORMATION”), TOGETHER, IF
CUSTOMARY, WITH APPROPRIATE VERIFICATION OF THE UPDATED INFORMATION THROUGH
LETTERS OF AUDITORS OR OPINIONS OF COUNSEL ACCEPTABLE TO LENDER AND THE RATING
AGENCIES;

 

(II)           PROVIDE OPINIONS OF COUNSEL, WHICH MAY BE RELIED UPON BY LENDER
AND THE RATING AGENCIES, AS TO NON-CONSOLIDATION, FRAUDULENT CONVEYANCE, AND
TRUE SALE OR ANY OTHER OPINION CUSTOMARY IN SECONDARY MARKET TRANSACTIONS OR
REQUIRED BY THE RATING AGENCIES WITH

 

65

--------------------------------------------------------------------------------


 

RESPECT TO THE PROPERTY AND BORROWER AND AFFILIATES, WHICH COUNSEL AND OPINIONS
SHALL BE REASONABLY SATISFACTORY TO LENDER AND SATISFACTORY TO THE RATING
AGENCIES;

 

(III)          PROVIDE UPDATED, AS OF THE CLOSING DATE OF THE SECONDARY MARKET
TRANSACTION, REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS AND SUCH
ADDITIONAL REPRESENTATIONS AND WARRANTIES AS THE RATING AGENCIES MAY REQUIRE AND
CONSISTENT WITH THE FACTS COVERED BY THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN THIS AGREEMENT; AND

 

(IV)          EXECUTE AMENDMENTS TO THE LOAN DOCUMENTS AND BORROWER’S
ORGANIZATIONAL DOCUMENTS REASONABLY REQUESTED BY LENDER; PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT BE REQUIRED TO MODIFY OR AMEND ANY LOAN DOCUMENT IF SUCH
MODIFICATION OR AMENDMENT WOULD (A) CHANGE THE INTEREST RATE, THE STATED
MATURITY OR THE AMORTIZATION OF PRINCIPAL AS SET FORTH HEREIN OR IN THE NOTE,
(B) MODIFY OR AMEND ANY OTHER MATERIAL ECONOMIC TERM OF THE LOAN OR (C)
OTHERWISE MATERIALLY INCREASE THE OBLIGATIONS OR DECREASE THE RIGHTS OF BORROWER
UNDER THE LOAN DOCUMENTS.

 

Notwithstanding the foregoing, Lender shall (unless Borrower shall otherwise be
required to deliver any of the foregoing under another provision of this
Agreement at its cost and expense) (x) pay the costs and expenses incurred by
Lender with respect to the issuance of any Securities and any other costs and
expenses incurred by Lender in connection with a Securitization and (y)
reimburse Borrower for all reasonable third party fees (including the reasonable
fees and disbursements of Borrower’s attorneys) actually incurred by Borrower in
connection with Borrower’s cooperation with Lender pursuant to this
Section 9.1(b).

 

(C)           IF REQUESTED BY LENDER, BORROWER SHALL PROVIDE LENDER WITH THE
FOLLOWING FINANCIAL STATEMENTS:

 

(I)            IF, AT THE TIME A DISCLOSURE DOCUMENT IS BEING PREPARED FOR A
SECURITIZATION, LENDER EXPECTS THAT BORROWER ALONE OR BORROWER AND ONE OR MORE
AFFILIATES OF BORROWER COLLECTIVELY, OR THE PROPERTY ALONE OR THE PROPERTY AND
RELATED PROPERTY COLLECTIVELY, WILL BE A SIGNIFICANT OBLIGOR, BORROWER SHALL
FURNISH TO LENDER UPON REQUEST (X) THE SELECTED FINANCIAL DATA RELATING TO
BORROWER OR THE PROPERTY OR, IF APPLICABLE, NET OPERATING INCOME, REQUIRED UNDER
ITEM 1112(B)(1) OF REGULATION AB, IF LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF
THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH
SECURITIZATION MAY, OR IF THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY
RELATED LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION DOES, EQUAL OR
EXCEED TEN PERCENT (10%) (BUT LESS THAN TWENTY PERCENT (20%)) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION OR (Y) THE FINANCIAL STATEMENTS RELATING TO
BORROWER OR THE PROPERTY REQUIRED UNDER ITEM 1112(B)(2) OF REGULATION AB, IF
LENDER EXPECTS THAT THE PRINCIPAL AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED
LOANS AS OF THE CUT-OFF DATE FOR SUCH SECURITIZATION MAY, OR IF THE PRINCIPAL
AMOUNT OF THE LOAN TOGETHER WITH ANY RELATED LOANS AS OF THE CUT-OFF DATE FOR
SUCH SECURITIZATION DOES, EQUAL OR EXCEED TWENTY PERCENT (20%) OF THE AGGREGATE
PRINCIPAL AMOUNT OF ALL MORTGAGE LOANS INCLUDED OR EXPECTED TO BE INCLUDED, AS
APPLICABLE, IN THE SECURITIZATION. SUCH FINANCIAL DATA OR FINANCIAL STATEMENTS
SHALL BE FURNISHED TO LENDER (A) WITHIN TEN (10) BUSINESS DAYS AFTER NOTICE FROM
LENDER IN CONNECTION WITH THE PREPARATION OF DISCLOSURE DOCUMENTS FOR THE
SECURITIZATION, (B) NOT LATER THAN FORTY (40) DAYS AFTER THE END OF EACH FISCAL
QUARTER OF BORROWER AND (C) NOT LATER THAN EIGHTY-FIVE (85) DAYS AFTER THE END
OF EACH

 

66

--------------------------------------------------------------------------------


 

FISCAL YEAR OF BORROWER; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE OBLIGATED
TO FURNISH FINANCIAL DATA OR FINANCIAL STATEMENTS PURSUANT TO CLAUSES (B) OR (C)
OF THIS SENTENCE WITH RESPECT TO ANY PERIOD FOR WHICH A FILING PURSUANT TO THE
EXCHANGE ACT IN CONNECTION WITH OR RELATING TO THE SECURITIZATION (AN “EXCHANGE
ACT FILING”) IS NOT REQUIRED. IF REQUESTED BY LENDER, BORROWER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN AND DELIVER TO LENDER FINANCIAL DATA
AND/OR FINANCIAL STATEMENTS FOR ANY TENANT OF THE PROPERTY IF, IN CONNECTION
WITH A SECURITIZATION, LENDER EXPECTS THERE TO BE, WITH RESPECT TO SUCH TENANT
OR GROUP OF AFFILIATED TENANTS, A CONCENTRATION WITHIN ALL OF THE MORTGAGE LOANS
INCLUDED OR EXPECTED TO BE INCLUDED, AS APPLICABLE, IN THE SECURITIZATION SUCH
THAT SUCH TENANT OR GROUP OF AFFILIATED TENANTS WOULD CONSTITUTE A SIGNIFICANT
OBLIGOR.

 

(II)           ALL FINANCIAL DATA AND FINANCIAL STATEMENTS PROVIDED BY BORROWER
HEREUNDER PURSUANT TO THIS SECTION 9.1(C) SHALL MEET THE REQUIREMENTS OF
REGULATION AB AND OTHER APPLICABLE LEGAL REQUIREMENTS. ALL FINANCIAL STATEMENTS
REFERRED TO IN SECTION 9.1(C)(I)(Y) ABOVE SHALL BE AUDITED BY INDEPENDENT
ACCOUNTANTS OF BORROWER REASONABLY ACCEPTABLE TO LENDER IN ACCORDANCE WITH
REGULATION AB AND ALL OTHER APPLICABLE LEGAL REQUIREMENTS, SHALL BE ACCOMPANIED
BY THE MANUALLY EXECUTED REPORT OF THE INDEPENDENT ACCOUNTANTS THEREON, WHICH
REPORT SHALL MEET THE REQUIREMENTS OF REGULATION AB AND ALL OTHER APPLICABLE
LEGAL REQUIREMENTS, AND SHALL BE FURTHER ACCOMPANIED BY A MANUALLY EXECUTED
WRITTEN CONSENT OF THE INDEPENDENT ACCOUNTANTS, IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LENDER, TO THE INCLUSION OF SUCH FINANCIAL STATEMENTS IN ANY
DISCLOSURE DOCUMENT AND ANY EXCHANGE ACT FILING AND, IF AVAILABLE TO BORROWER ON
A COMMERCIALLY REASONABLE BASIS, TO THE USE OF THE NAME OF SUCH INDEPENDENT
ACCOUNTANTS AND THE REFERENCE TO SUCH INDEPENDENT ACCOUNTANTS AS “EXPERTS” IN
ANY DISCLOSURE DOCUMENT AND EXCHANGE ACT FILING, ALL OF WHICH SHALL BE PROVIDED
AT THE SAME TIME AS THE RELATED FINANCIAL STATEMENTS ARE REQUIRED TO BE
PROVIDED. ALL OTHER FINANCIAL DATA AND FINANCIAL STATEMENTS (I.E., UNAUDITED)
PROVIDED BY BORROWER PURSUANT TO THIS SECTION 9.1(C) SHALL BE ACCOMPANIED BY AN
OFFICER’S CERTIFICATE STATING THE FINANCIAL INFORMATION ATTACHED THERETO IS
TRUE, ACCURATE AND COMPLETE IN ALL MATERIAL RESPECTS, BUT WITH NO OBLIGATION TO
CERTIFY AS TO COMPLIANCE WITH REGULATION AB.

 

(III)          IF REQUESTED BY LENDER IN CONNECTION WITH A SECURITIZATION,
BORROWER SHALL PROVIDE LENDER, PROMPTLY UPON REQUEST, WITH ANY OTHER OR
ADDITIONAL FINANCIAL STATEMENTS, OR FINANCIAL, STATISTICAL OR OPERATING
INFORMATION, AS LENDER SHALL DETERMINE IN GOOD FAITH TO BE REQUIRED PURSUANT TO
REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR OTHER
LEGAL REQUIREMENTS IN CONNECTION WITH ANY DISCLOSURE DOCUMENT OR ANY EXCHANGE
ACT FILING OR AS SHALL OTHERWISE BE REASONABLY REQUESTED BY LENDER TO MEET
DISCLOSURE OR RATING AGENCY REQUIREMENTS.

 

(IV)          IN THE EVENT LENDER DETERMINES IN GOOD FAITH, IN CONNECTION WITH A
SECURITIZATION, THAT THE FINANCIAL STATEMENTS REQUIRED IN ORDER TO COMPLY WITH
REGULATION AB OR ANY AMENDMENT, MODIFICATION OR REPLACEMENT THERETO OR OTHER
LEGAL REQUIREMENTS ARE OTHER THAN AS PROVIDED HEREIN, THEN NOTWITHSTANDING THE
PROVISIONS OF SECTION 9.1(C)(II) HEREOF, LENDER MAY REQUEST, AND BORROWER SHALL
PROMPTLY PROVIDE, SUCH OTHER FINANCIAL DATA AND FINANCIAL STATEMENTS AS LENDER
DETERMINES IN GOOD FAITH TO BE NECESSARY OR APPROPRIATE FOR SUCH COMPLIANCE.

 

(V)           ANY REPORTS, STATEMENTS OR OTHER INFORMATION REQUIRED TO BE
DELIVERED PURSUANT TO THIS SECTION 9.1(C) SHALL BE DELIVERED (I) IN PAPER FORM,
(II) ON A DISKETTE, AND (III) IF

 

67

--------------------------------------------------------------------------------


 

REQUESTED BY LENDER AND WITHIN THE CAPABILITIES OF BORROWER’S DATA SYSTEMS
WITHOUT CHANGE OR MODIFICATION THERETO, IN ELECTRONIC FORM AND PREPARED USING A
MICROSOFT WORD FOR WINDOWS OR WORDPERFECT FOR WINDOWS FILES (WHICH FILES MAY BE
PREPARED USING A SPREADSHEET PROGRAM AND SAVED AS WORD PROCESSING FILES).
BORROWER AGREES THAT LENDER MAY DISCLOSE INFORMATION REGARDING THE PROPERTY AND
BORROWER THAT IS PROVIDED TO LENDER PURSUANT TO THIS SECTION 9.1(C)(V) IN
CONNECTION WITH THE SECURITIZATION TO SUCH PARTIES REQUESTING SUCH INFORMATION
IN CONNECTION WITH SUCH SECURITIZATION.

 

Lender shall (unless Borrower shall otherwise be required to deliver any of the
foregoing under another provision of this Agreement at its cost and expense)
reimburse Borrower for all reasonable third party fees (including the reasonable
fees and disbursements of Borrower’s attorneys) actually incurred by Borrower in
connection with Borrower’s delivery of financial statements and other materials
requested by Lender pursuant to this Section 9.1(c).

 

Section 9.2            Securitization Indemnification.

 

(A)           BORROWER UNDERSTANDS THAT INFORMATION PROVIDED TO LENDER BY
BORROWER AND ITS AGENTS, COUNSEL AND REPRESENTATIVES MAY BE INCLUDED IN
DISCLOSURE DOCUMENTS IN CONNECTION WITH THE SECURITIZATION, INCLUDING, WITHOUT
LIMITATION, AN OFFERING CIRCULAR, A PROSPECTUS, PROSPECTUS SUPPLEMENT, PRIVATE
PLACEMENT MEMORANDUM OR OTHER OFFERING DOCUMENT (EACH, AN “DISCLOSURE DOCUMENT”)
AND MAY ALSO BE INCLUDED IN FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), AND
MAY BE MADE AVAILABLE TO INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES,
THE RATING AGENCIES, AND SERVICE PROVIDERS RELATING TO THE SECURITIZATION.

 

(B)           BORROWER SHALL PROVIDE IN CONNECTION WITH EACH OF (I) A
PRELIMINARY AND A FINAL PRIVATE PLACEMENT MEMORANDUM OR (II) A PRELIMINARY AND
FINAL PROSPECTUS OR PROSPECTUS SUPPLEMENT, AS APPLICABLE, AN AGREEMENT (A)
CERTIFYING THAT BORROWER HAS EXAMINED THE SECTIONS OF THE DISCLOSURE DOCUMENTS
DELIVERED BY LENDER TO BORROWER RELATING SOLELY TO BORROWER, BORROWER
AFFILIATES, THE PROPERTY, AND THE MANAGER (THE “SPECIFIED SECTIONS”), AND THAT
SUCH SPECIFIED SECTIONS DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING OR
SPECIFYING SUCH UNTRUE STATEMENT (IT BEING AGREED THAT BORROWER SHALL NOT BE
REQUIRED TO REVIEW ANY OTHER SECTIONS OF THE DISCLOSURE DOCUMENT OTHER THAN THE
SPECIFIED SECTIONS), (B) INDEMNIFYING LENDER (AND FOR PURPOSES OF THIS
SECTION 9.2, LENDER HEREUNDER SHALL INCLUDE ITS OFFICERS AND DIRECTORS), THE
AFFILIATE OF LEHMAN BROTHERS INC. (“LEHMAN BROTHERS”) THAT HAS FILED THE
REGISTRATION STATEMENT RELATING TO THE SECURITIZATION (THE “REGISTRATION
STATEMENT”), EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO HAVE SIGNED THE
REGISTRATION STATEMENT AND EACH PERSON THAT CONTROLS THE AFFILIATE WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT
(COLLECTIVELY, THE “LEHMAN BROTHERS GROUP”), LEHMAN BROTHERS, ANY OTHER
PLACEMENT AGENT OR UNDERWRITER WITH RESPECT TO THE SECURITIZATION, EACH OF THEIR
RESPECTIVE DIRECTORS AND EACH PERSON WHO CONTROLS LEHMAN BROTHERS OR ANY OTHER
PLACEMENT AGENT OR UNDERWRITER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT (COLLECTIVELY, THE
“UNDERWRITER GROUP”) FOR ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES
(COLLECTIVELY, THE “LIABILITIES”) TO WHICH LENDER, THE LEHMAN BROTHERS GROUP OR
THE UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS

 

68

--------------------------------------------------------------------------------


 

THE LIABILITIES ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN SUCH SPECIFIED SECTIONS OR
ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN
A MATERIAL FACT REQUIRED TO BE STATED IN SUCH SECTIONS OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS IN SUCH SPECIFIED SECTIONS, IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING (IT BEING AGREED THAT BORROWER SHALL
NOT BE RESPONSIBLE FOR ANY LOSSES WHICH WOULD NOT HAVE BEEN SUFFERED IF LENDER
HAD CORRECTED ANY STATEMENTS CONTAINED IN THE SPECIFIED SECTIONS IDENTIFIED BY
BORROWER IN WRITING TO HAVE BEEN UNTRUE OR MISLEADING) AND (C) AGREEING TO
REIMBURSE LENDER, THE LEHMAN BROTHERS GROUP AND/OR THE UNDERWRITER GROUP FOR ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER, THE LEHMAN BROTHERS GROUP
AND THE UNDERWRITER GROUP IN CONNECTION WITH INVESTIGATING OR DEFENDING THE
LIABILITIES; PROVIDED, HOWEVER, THAT BORROWER WILL BE LIABLE IN ANY SUCH CASE
UNDER CLAUSES (B) OR (C) ABOVE ONLY TO THE EXTENT THAT ANY SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY ARISES OUT OF OR IS BASED UPON ANY SUCH UNTRUE STATEMENT OR
OMISSION MADE THEREIN IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
FURNISHED TO LENDER IN ITS CAPACITY AS “LENDER” HEREUNDER BY OR ON BEHALF OF
BORROWER IN CONNECTION WITH THE PREPARATION OF THE DISCLOSURE DOCUMENT OR IN
CONNECTION WITH THE UNDERWRITING OR CLOSING OF THE LOAN, INCLUDING, WITHOUT
LIMITATION, FINANCIAL STATEMENTS OF BORROWER, OPERATING STATEMENTS AND RENT
ROLLS WITH RESPECT TO THE PROPERTY AND PROVIDED FURTHER, HOWEVER, THAT WITH
RESPECT TO STATEMENTS MADE IN SUCH SPECIFIED SECTIONS THAT ARE BASED UPON
INFORMATION PROVIDED BY THIRD PARTIES, BORROWER WILL BE LIABLE ONLY IF BORROWER
KNEW THAT SUCH INFORMATION WAS FALSE OR OMITTED TO STATE A MATERIAL FACT KNOWN
TO BORROWER AND NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. THIS INDEMNITY
AGREEMENT WILL BE IN ADDITION TO ANY LIABILITY WHICH BORROWER MAY OTHERWISE
HAVE.

 

(C)           IN CONNECTION WITH EXCHANGE ACT FILINGS, BORROWER SHALL (I)
INDEMNIFY LENDER, THE LEHMAN BROTHERS GROUP AND THE UNDERWRITER GROUP FOR
LIABILITIES TO WHICH LENDER, THE LEHMAN BROTHERS GROUP OR THE UNDERWRITER GROUP
MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION OR ALLEGED OMISSION TO STATE IN THE SPECIFIED SECTIONS A MATERIAL FACT
REQUIRED TO BE STATED IN THE SPECIFIED SECTIONS IN ORDER TO MAKE THE STATEMENTS
IN THE SPECIFIED SECTIONS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING AND (II) REIMBURSE LENDER, THE LEHMAN BROTHERS GROUP OR THE
UNDERWRITER GROUP FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY LENDER,
THE LEHMAN BROTHERS GROUP OR THE UNDERWRITER GROUP IN CONNECTION WITH DEFENDING
OR INVESTIGATING THE LIABILITIES.

 

(D)           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY UNDER THIS
SECTION 9.2 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH INDEMNIFIED PARTY
WILL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST THE INDEMNIFYING PARTY
UNDER THIS SECTION 9.2, NOTIFY THE INDEMNIFYING PARTY IN WRITING OF THE
COMMENCEMENT THEREOF, BUT THE OMISSION TO SO NOTIFY THE INDEMNIFYING PARTY WILL
NOT RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY WHICH THE INDEMNIFYING
PARTY MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT
FAILURE TO NOTIFY CAUSES PREJUDICE TO THE INDEMNIFYING PARTY. IN THE EVENT THAT
ANY ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES THE
INDEMNIFYING PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY WILL BE
ENTITLED, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND,
TO THE EXTENT THAT IT (OR THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE
INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID NOTICE FROM SUCH
INDEMNIFIED PARTY, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL REASONABLY
SATISFACTORY TO SUCH INDEMNIFIED PARTY. AFTER NOTICE FROM THE INDEMNIFYING PARTY
TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 9.2, SUCH

 

69

--------------------------------------------------------------------------------


 

INDEMNIFIED PARTY SHALL PAY FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY
INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER
THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN
ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY
LEGAL DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY, THE
INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO
ASSERT SUCH LEGAL DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH
ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY AT THE COST OF THE INDEMNIFYING
PARTY. THE INDEMNIFYING PARTY SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN
ONE SEPARATE COUNSEL UNLESS AN INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED
THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM OR
ADDITIONAL TO THOSE AVAILABLE TO ANOTHER INDEMNIFIED PARTY.

 

(E)           IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN SECTION 9.2(B) OR
(C) IS FOR ANY REASON HELD TO BE UNENFORCEABLE AS TO AN INDEMNIFIED PARTY IN
RESPECT OF ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTION IN RESPECT
THEREOF) REFERRED TO THEREIN WHICH WOULD OTHERWISE BE INDEMNIFIABLE UNDER
SECTION 9.2(B) OR (C), THE INDEMNIFYING PARTY SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, CLAIMS,
DAMAGES OR LIABILITIES (OR ACTION IN RESPECT THEREOF); PROVIDED, HOWEVER, THAT
NO PERSON GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY
PERSON WHO WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION. IN DETERMINING
THE AMOUNT OF CONTRIBUTION TO WHICH THE RESPECTIVE PARTIES ARE ENTITLED, THE
FOLLOWING FACTORS SHALL BE CONSIDERED: (I) BORROWER’S RELATIVE KNOWLEDGE AND
ACCESS TO INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH THE CLAIM WAS
ASSERTED; (II) THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR OMISSION;
AND (III) ANY OTHER EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES.
LENDER AND BORROWER HEREBY AGREE THAT IT WOULD NOT BE EQUITABLE IF THE AMOUNT OF
SUCH CONTRIBUTION WERE DETERMINED BY PRO RATA OR PER CAPITA ALLOCATION.

 

(F)            THE LIABILITIES AND OBLIGATIONS OF BOTH BORROWER AND LENDER UNDER
THIS SECTION 9.2 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE
SATISFACTION AND DISCHARGE OF THE DEBT.

 

X.                                    DEFAULTS

 

Section 10.1         Event of Default.

 

(A)           EACH OF THE FOLLOWING EVENTS SHALL CONSTITUTE AN EVENT OF DEFAULT
HEREUNDER (AN “EVENT OF DEFAULT”):

 

(I)            IF (A) ANY MONTHLY INSTALLMENT OF INTEREST DUE UNDER THE NOTE OR
THE PAYMENT DUE ON THE MATURITY DATE IS NOT PAID WHEN DUE OR (B) ANY OTHER
PORTION OF THE DEBT IS NOT PAID WHEN DUE AND SUCH NON-PAYMENT CONTINUES FOR FIVE
(5) DAYS FOLLOWING NOTICE TO BORROWER THAT THE SAME IS DUE AND PAYABLE;

 

(II)           IF ANY OF THE TAXES OR OTHER CHARGES ARE NOT PAID WHEN DUE (OTHER
THAN TAXES AND OTHER CHARGES FOR WHICH FUNDS HAVE BEEN DEPOSITED WITH LENDER
PURSUANT TO ARTICLE VI AND THE RELEASE OF WHICH BORROWER IS NOT CONTESTING);

 

70

--------------------------------------------------------------------------------


 

(III)          IF THE POLICIES ARE NOT KEPT IN FULL FORCE AND EFFECT (OTHER THAN
AS A RESULT OF FAILURE TO PAY THE INSURANCE PREMIUMS FOR WHICH FUNDS HAVE BEEN
DEPOSITED WITH LENDER PURSUANT TO ARTICLE VI);

 

(IV)                              SUBJECT TO SECTION 4.2.2, IF BORROWER BREACHES
OR PERMITS OR SUFFERS A BREACH OF ARTICLE 6 OF THE MORTGAGE;

 

(V)                                 IF ANY REPRESENTATION OR WARRANTY MADE BY
BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED TO
LENDER BY OR ON BEHALF OF BORROWER SHALL HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY WAS MADE;

 

(VI)                              IF BORROWER, ANY SPC PARTY OR GUARANTOR SHALL
MAKE AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS;

 

(VII)                           IF A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE
APPOINTED FOR BORROWER, ANY SPC PARTY OR GUARANTOR OR IF BORROWER, ANY SPC PARTY
OR GUARANTOR SHALL BE ADJUDICATED A BANKRUPT OR INSOLVENT, OR IF ANY PETITION
FOR BANKRUPTCY, REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY
LAW, OR ANY SIMILAR FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST,
CONSENTED TO, OR ACQUIESCED IN BY, BORROWER, ANY SPC PARTY OR GUARANTOR, OR IF
ANY PROCEEDING FOR THE DISSOLUTION OR LIQUIDATION OF BORROWER, ANY SPC PARTY OR
GUARANTOR SHALL BE INSTITUTED; PROVIDED, HOWEVER, IF SUCH APPOINTMENT,
ADJUDICATION, PETITION OR PROCEEDING WAS INVOLUNTARY AND NOT CONSENTED TO BY
BORROWER, AND SPC PARTY OR GUARANTOR, UPON THE SAME NOT BEING DISCHARGED, STAYED
OR DISMISSED WITHIN NINETY (90) DAYS;

 

(VIII)                        IF BORROWER ATTEMPTS TO ASSIGN ITS RIGHTS UNDER
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY INTEREST HEREIN OR
THEREIN IN CONTRAVENTION OF THE LOAN DOCUMENTS;

 

(IX)                                IF ANY OF THE ASSUMPTIONS CONTAINED IN THE
INSOLVENCY OPINION, OR IN ANY OTHER NON-CONSOLIDATION OPINION DELIVERED TO
LENDER IN CONNECTION WITH THE LOAN, OR IN ANY OTHER NON-CONSOLIDATION OPINION
DELIVERED SUBSEQUENT TO THE CLOSING OF THE LOAN, IS OR SHALL BECOME UNTRUE IN
ANY MATERIAL RESPECT;

 

(X)                                   IF BORROWER BREACHES ANY REPRESENTATION,
WARRANTY OR COVENANT CONTAINED IN SECTION 3.1.24 HEREOF IN ANY MATERIAL RESPECT;

 

(XI)                                IF BORROWER FAILS TO COMPLY WITH THE
COVENANTS AS TO PRESCRIBED LAWS SET FORTH IN SECTION 4.1.1;

 

(XII)                             IF THERE SHALL BE DEFAULT UNDER ANY OF THE
LOAN DOCUMENTS BEYOND ANY APPLICABLE CURE PERIODS CONTAINED IN SUCH LOAN
DOCUMENTS, WHETHER AS TO BORROWER OR THE PROPERTY;

 

(XIII)                          INTENTIONALLY OMITTED.

 

(XIV)                         IF BORROWER OR ANY AFFILIATE SHALL CONTINUE TO BE
IN DEFAULT UNDER ANY OF THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT NOT

 

71

--------------------------------------------------------------------------------


 

SPECIFIED IN SUBSECTIONS (I) TO (XII) ABOVE, FOR TEN (10) DAYS AFTER NOTICE TO
BORROWER FROM LENDER, IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE
PAYMENT OF A SUM OF MONEY, OR FOR THIRTY (30) DAYS AFTER NOTICE FROM LENDER IN
THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER, THAT IF SUCH NON-MONETARY
DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY BE CURED WITHIN SUCH 30-DAY
PERIOD AND PROVIDED FURTHER THAT BORROWER SHALL HAVE COMMENCED TO CURE SUCH
DEFAULT WITHIN SUCH 30-DAY PERIOD AND THEREAFTER DILIGENTLY AND EXPEDITIOUSLY
PROCEEDS TO CURE THE SAME, SUCH 30-DAY PERIOD SHALL BE EXTENDED FOR SUCH TIME AS
IS REASONABLY NECESSARY FOR BORROWER IN THE EXERCISE OF DUE DILIGENCE TO CURE
SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED NINETY (90) DAYS PLUS TIME
PERMITTED FOR EXCUSABLE DELAYS; OR

 

(XV)                            IF ANY OTHER SUCH EVENT SHALL OCCUR OR CONDITION
SHALL EXIST, IF THE EFFECT OF SUCH EVENT OR CONDITION UNDER ANY LOAN DOCUMENT IS
TO ACCELERATE THE MATURITY OF ANY PORTION OF THE DEBT OR TO PERMIT LENDER TO
ACCELERATE THE MATURITY OF ALL OR ANY PORTION OF THE DEBT.

 

(B)                                 UPON THE OCCURRENCE OF AN EVENT OF DEFAULT
(OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN CLAUSE (VI), (VII) OR (VIII) ABOVE)
AND AT ANY TIME THEREAFTER DURING THE CONTINUANCE OF AN EVENT OF DEFAULT LENDER
MAY, IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR AT LAW OR IN EQUITY, TAKE SUCH
ACTION, WITHOUT NOTICE OR DEMAND, THAT LENDER DEEMS ADVISABLE TO PROTECT AND
ENFORCE ITS RIGHTS AGAINST BORROWER AND IN AND TO THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, DECLARING THE DEBT TO BE IMMEDIATELY DUE AND PAYABLE, AND
LENDER MAY ENFORCE OR AVAIL ITSELF OF ANY OR ALL RIGHTS OR REMEDIES PROVIDED IN
THE LOAN DOCUMENTS AGAINST BORROWER AND THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, ALL RIGHTS OR REMEDIES AVAILABLE AT LAW OR IN EQUITY; AND UPON ANY
EVENT OF DEFAULT DESCRIBED IN CLAUSE (VI), (VII) OR (VIII) ABOVE, THE DEBT AND
ALL OTHER OBLIGATIONS OF BORROWER HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE, WITHOUT NOTICE OR
DEMAND, AND BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.

 


SECTION 10.2                            REMEDIES.


 

(A)                                  UPON THE OCCURRENCE AND DURING THE
EXISTENCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS, POWERS,
PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED BY, OR
APPLICABLE TO, BORROWER OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY
TIME AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE
DECLARED DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE COMMENCED ANY
FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS RIGHTS AND
REMEDIES UNDER ANY OF THE LOAN DOCUMENTS WITH RESPECT TO THE PROPERTY. ANY SUCH
ACTIONS TAKEN BY LENDER SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED
INDEPENDENTLY, SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN
SUCH ORDER AS LENDER MAY DETERMINE IN ITS SOLE DISCRETION, TO THE FULLEST EXTENT
PERMITTED BY LAW, WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND
REMEDIES OF LENDER PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH HEREIN
OR IN THE OTHER LOAN DOCUMENTS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, IF AN EVENT OF DEFAULT IS CONTINUING (I) LENDER IS NOT SUBJECT TO ANY
“ONE ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE, AND (II) ALL LIENS AND OTHER
RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER SHALL REMAIN IN FULL FORCE AND
EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS REMEDIES AGAINST THE PROPERTY AND
THE MORTGAGE HAS BEEN

 

72

--------------------------------------------------------------------------------


 

FORECLOSED, SOLD AND/OR OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR
THE DEBT HAS BEEN PAID IN FULL.

 

(B)                                 DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO PARTIALLY FORECLOSE
THE MORTGAGE IN ANY MANNER AND FOR ANY AMOUNTS SECURED BY THE MORTGAGE THEN DUE
AND PAYABLE AS DETERMINED BY LENDER IN ITS SOLE DISCRETION INCLUDING, WITHOUT
LIMITATION, THE FOLLOWING CIRCUMSTANCES: (I) IN THE EVENT BORROWER DEFAULTS
BEYOND ANY APPLICABLE GRACE PERIOD IN THE PAYMENT OF ONE OR MORE SCHEDULED
PAYMENTS OF PRINCIPAL AND INTEREST, LENDER MAY FORECLOSE THE MORTGAGE TO RECOVER
SUCH DELINQUENT PAYMENTS, OR (II) IN THE EVENT LENDER ELECTS TO ACCELERATE LESS
THAN THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN, LENDER MAY FORECLOSE
THE MORTGAGE TO RECOVER SO MUCH OF THE PRINCIPAL BALANCE OF THE LOAN AS LENDER
MAY ACCELERATE AND SUCH OTHER SUMS SECURED BY THE MORTGAGE AS LENDER MAY ELECT.
NOTWITHSTANDING ONE OR MORE PARTIAL FORECLOSURES, THE PROPERTY SHALL REMAIN
SUBJECT TO THE MORTGAGE TO SECURE PAYMENT OF SUMS SECURED BY THE MORTGAGE AND
NOT PREVIOUSLY RECOVERED.

 

(C)                                  DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS (THE “SEVERED LOAN DOCUMENTS”) IN SUCH DENOMINATIONS AS
LENDER SHALL DETERMINE IN ITS SOLE DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES PROVIDED HEREUNDER. BORROWER SHALL EXECUTE AND
DELIVER TO LENDER FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A
SEVERANCE AGREEMENT AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO
EFFECT THE SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LENDER. BORROWER HEREBY ABSOLUTELY AND
IRREVOCABLY APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN
INTEREST, IN ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR
DESIRABLE TO EFFECT THE AFORESAID SEVERANCE, BORROWER RATIFYING ALL THAT ITS
SAID ATTORNEY SHALL DO BY VIRTUE THEREOF; PROVIDED, HOWEVER, LENDER SHALL NOT
MAKE OR EXECUTE ANY SUCH DOCUMENTS UNDER SUCH POWER UNTIL THREE (3) DAYS AFTER
NOTICE HAS BEEN GIVEN TO BORROWER BY LENDER OF LENDER’S INTENT TO EXERCISE ITS
RIGHTS UNDER SUCH POWER. EXCEPT AS MAY BE REQUIRED IN CONNECTION WITH A
SECURITIZATION PURSUANT TO SECTION 9.1 HEREOF, (I) BORROWER SHALL NOT BE
OBLIGATED TO PAY ANY COSTS OR EXPENSES INCURRED IN CONNECTION WITH THE
PREPARATION, EXECUTION, RECORDING OR FILING OF THE SEVERED LOAN DOCUMENTS, AND
(II) THE SEVERED LOAN DOCUMENTS SHALL NOT CONTAIN ANY REPRESENTATIONS,
WARRANTIES OR COVENANTS NOT CONTAINED IN THE LOAN DOCUMENTS AND ANY SUCH
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE SEVERED LOAN DOCUMENTS WILL BE
GIVEN BY BORROWER ONLY AS OF THE CLOSING DATE.

 

(d)                                 Any amounts recovered from the Property or
any other collateral for the Loan after an Event of Default may be applied by
Lender toward the payment of any interest and/or principal of the Debt and/or
any other amounts due under the Loan Documents in such order, priority and
proportions as Lender in its sole discretion shall determine.

 


SECTION 10.3                            RIGHT TO CURE DEFAULTS. UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY, BUT
WITHOUT ANY OBLIGATION TO DO SO AND WITHOUT NOTICE TO OR DEMAND ON BORROWER AND
WITHOUT RELEASING BORROWER FROM ANY OBLIGATION HEREUNDER OR BEING DEEMED TO HAVE
CURED ANY EVENT OF DEFAULT HEREUNDER, MAKE, DO OR PERFORM ANY OBLIGATION OF
BORROWER HEREUNDER IN SUCH MANNER AND TO SUCH EXTENT AS LENDER MAY DEEM
NECESSARY. LENDER IS AUTHORIZED TO ENTER UPON THE PROPERTY FOR SUCH PURPOSES, OR
APPEAR IN,

 

73

--------------------------------------------------------------------------------


 


DEFEND, OR BRING ANY ACTION OR PROCEEDING TO PROTECT ITS INTEREST IN THE
PROPERTY FOR SUCH PURPOSES, AND THE COST AND EXPENSE THEREOF (INCLUDING
REASONABLE ATTORNEYS’ FEES TO THE EXTENT PERMITTED BY LAW), WITH INTEREST AS
PROVIDED IN THIS SECTION 10.3, SHALL CONSTITUTE A PORTION OF THE DEBT AND SHALL
BE DUE AND PAYABLE TO LENDER UPON DEMAND. ALL SUCH COSTS AND EXPENSES INCURRED
BY LENDER IN REMEDYING SUCH EVENT OF DEFAULT OR SUCH FAILED PAYMENT OR ACT OR IN
APPEARING IN, DEFENDING, OR BRINGING ANY SUCH ACTION OR PROCEEDING SHALL BEAR
INTEREST AT THE DEFAULT RATE, FOR THE PERIOD AFTER SUCH COST OR EXPENSE WAS
INCURRED TO THE DATE OF PAYMENT TO LENDER. ALL SUCH COSTS AND EXPENSES INCURRED
BY LENDER TOGETHER WITH INTEREST THEREON CALCULATED AT THE DEFAULT RATE SHALL BE
DEEMED TO CONSTITUTE A PORTION OF THE DEBT AND BE SECURED BY THE LIENS, CLAIMS
AND SECURITY INTERESTS PROVIDED TO LENDER UNDER THE LOAN DOCUMENTS AND SHALL BE
IMMEDIATELY DUE AND PAYABLE UPON DEMAND BY LENDER THEREFORE.

 


SECTION 10.4                            REMEDIES CUMULATIVE. THE RIGHTS, POWERS
AND REMEDIES OF LENDER UNDER THIS AGREEMENT SHALL BE CUMULATIVE AND NOT
EXCLUSIVE OF ANY OTHER RIGHT, POWER OR REMEDY WHICH LENDER MAY HAVE AGAINST
BORROWER PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR EXISTING AT
LAW OR IN EQUITY OR OTHERWISE. LENDER’S RIGHTS, POWERS AND REMEDIES MAY BE
PURSUED SINGLY, CONCURRENTLY OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE IN LENDER’S SOLE DISCRETION. NO DELAY OR OMISSION TO
EXERCISE ANY REMEDY, RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT SHALL
IMPAIR ANY SUCH REMEDY, RIGHT OR POWER OR SHALL BE CONSTRUED AS A WAIVER
THEREOF, BUT ANY SUCH REMEDY, RIGHT OR POWER MAY BE EXERCISED FROM TIME TO TIME
AND AS OFTEN AS MAY BE DEEMED EXPEDIENT. A WAIVER OF ONE DEFAULT OR EVENT OF
DEFAULT WITH RESPECT TO BORROWER SHALL NOT BE CONSTRUED TO BE A WAIVER OF ANY
SUBSEQUENT DEFAULT OR EVENT OF DEFAULT BY BORROWER OR TO IMPAIR ANY REMEDY,
RIGHT OR POWER CONSEQUENT THEREON.

 


XI.                                MISCELLANEOUS


 


SECTION 11.1                            SUCCESSORS AND ASSIGNS. ALL COVENANTS,
PROMISES AND AGREEMENTS IN THIS AGREEMENT, BY OR ON BEHALF OF BORROWER, SHALL
INURE TO THE BENEFIT OF THE LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF
LENDER.

 


SECTION 11.2                            LENDER’S DISCRETION. WHENEVER PURSUANT
TO THIS AGREEMENT LENDER EXERCISES ANY RIGHT GIVEN TO IT TO APPROVE OR
DISAPPROVE, OR ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO LENDER, THE
DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR
TERMS ARE SATISFACTORY OR NOT SATISFACTORY SHALL (EXCEPT AS IS OTHERWISE
SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND SHALL BE
FINAL AND CONCLUSIVE. PRIOR TO A SECURITIZATION, WHENEVER PURSUANT TO THIS
AGREEMENT THE RATING AGENCIES ARE GIVEN ANY RIGHT TO APPROVE OR DISAPPROVE, OR
ANY ARRANGEMENT OR TERM IS TO BE SATISFACTORY TO THE RATING AGENCIES, THE
DECISION OF LENDER TO APPROVE OR DISAPPROVE OR TO DECIDE WHETHER ARRANGEMENTS OR
TERMS ARE SATISFACTORY OR NOT SATISFACTORY, BASED UPON LENDER’S DETERMINATION OF
RATING AGENCY CRITERIA, SHALL BE SUBSTITUTED THEREFORE.

 


SECTION 11.3                            GOVERNING LAW.


 

(A)                               THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, AND MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK,
AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE
STATE OF NEW YORK,

 

74

--------------------------------------------------------------------------------


 

WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND
THE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW.

 

(B)                               ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

GOULSTON & STORRS, PC
750 THIRD AVENUE, 22ND FLOOR
NEW YORK, NEW YORK 10017

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED

 

75

--------------------------------------------------------------------------------


 

OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 


SECTION 11.4                            MODIFICATION, WAIVER IN WRITING. NO
MODIFICATION, AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY
DEPARTURE BY BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME
SHALL BE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE, AND FOR THE PURPOSE, FOR WHICH GIVEN. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, NO NOTICE TO, OR DEMAND ON BORROWER, SHALL ENTITLE BORROWER TO
ANY OTHER OR FUTURE NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER
CIRCUMSTANCES.

 


SECTION 11.5                            DELAY NOT A WAIVER. NEITHER ANY FAILURE
NOR ANY DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE OF ANY
TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER, REMEDY
OR PRIVILEGE HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, SHALL OPERATE AS OR
CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE THEREOF
PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT, POWER,
REMEDY OR PRIVILEGE. IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY ACCEPTING
PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER
TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, OR TO DECLARE A DEFAULT FOR FAILURE TO EFFECT
PROMPT PAYMENT OF ANY SUCH OTHER AMOUNT. LENDER SHALL HAVE THE RIGHT TO WAIVE OR
REDUCE ANY TIME PERIODS THAT LENDER IS ENTITLED TO UNDER THE LOAN DOCUMENTS IN
ITS SOLE AND ABSOLUTE DISCRETION.

 


SECTION 11.6                            NOTICES. ALL NOTICES, DEMANDS, REQUESTS,
CONSENTS, APPROVALS OR OTHER COMMUNICATIONS (ANY OF THE FOREGOING, A “NOTICE”)
REQUIRED, PERMITTED, OR DESIRED TO BE GIVEN HEREUNDER SHALL BE IN WRITING SENT
BY TELEFAX (WITH ANSWER BACK ACKNOWLEDGED) OR BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, OR DELIVERED BY HAND OR REPUTABLE
OVERNIGHT COURIER ADDRESSED TO THE PARTY TO BE SO NOTIFIED AT ITS ADDRESS
HEREINAFTER SET FORTH, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY HEREAFTER
SPECIFY IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 11.6. ANY NOTICE SHALL
BE DEEMED TO HAVE BEEN RECEIVED: (A) THREE (3) DAYS AFTER THE DATE SUCH NOTICE
IS MAILED, (B) ON THE DATE OF SENDING BY TELEFAX IF SENT DURING BUSINESS HOURS
ON A BUSINESS DAY (OTHERWISE ON THE NEXT BUSINESS DAY), (C) ON THE DATE OF
DELIVERY BY HAND IF DELIVERED DURING BUSINESS HOURS ON A BUSINESS DAY (OTHERWISE
ON THE NEXT BUSINESS DAY), AND (D) ON THE NEXT BUSINESS DAY IF SENT BY AN
OVERNIGHT COMMERCIAL COURIER, IN EACH CASE ADDRESSED TO THE PARTIES AS FOLLOWS:

 

76

--------------------------------------------------------------------------------


 

If to Lehman:

 

Lehman Brothers Bank FSB

 

 

1000 West Street, Suite 200

 

 

Wilmington, Delaware 19801

 

 

Attention: Charles Manna

 

 

Facsimile No. (646) 758-4071

 

 

 

with a copy to:

 

Lehman Brothers Holdings Inc.

 

 

399 Park Avenue, 8th Floor

 

 

Commercial Mortgage Surveillance Group

 

 

New York, New York 10022

 

 

Attention: Charles Manna

 

 

Facsimile No. (646) 758-4071

 

 

 

with a copy to:

 

Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attention: Fredric L. Altschuler, Esq.

 

 

Facsimile No. (212) 504-6666

 

 

 

If to Borrower:

 

c/o Beacon Capital Partners, LLC

 

 

One Federal Street, 26th Floor

 

 

Boston, Massachusetts 02110

 

 

Attention: General Counsel

 

 

Facsimile No. (617) 457-0499

 

 

 

with a copy to:

 

Goulston & Storrs

 

 

400 Atlantic Avenue

 

 

Boston, Massachusetts 02110-3333

 

 

Attention: Robert J. Mack, Esq.

 

 

Facsimile No. (617) 574-6595

 


SECTION 11.7                            TRIAL BY JURY. BORROWER AND LENDER EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER.

 


SECTION 11.8                            HEADINGS. THE ARTICLE AND/OR SECTION
HEADINGS AND THE TABLE OF CONTENTS IN THIS AGREEMENT ARE INCLUDED HEREIN FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT
FOR ANY OTHER PURPOSE.

 

77

--------------------------------------------------------------------------------


 


SECTION 11.9                            SEVERABILITY. WHEREVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AGREEMENT.

 


SECTION 11.10                     PREFERENCES. TO THE EXTENT BORROWER MAKES A
PAYMENT OR PAYMENTS TO LENDER, WHICH PAYMENT OR PROCEEDS OR ANY PART THEREOF ARE
SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL, SET ASIDE
OR REQUIRED TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY UNDER ANY
BANKRUPTCY LAW, STATE OR FEDERAL LAW, COMMON LAW OR EQUITABLE CAUSE, THEN, TO
THE EXTENT OF SUCH PAYMENT OR PROCEEDS RECEIVED, THE OBLIGATIONS HEREUNDER OR
PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUE IN FULL
FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN RECEIVED BY
LENDER.

 


SECTION 11.11                     WAIVER OF NOTICE.  BORROWER SHALL NOT BE
ENTITLED TO ANY NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT
TO MATTERS FOR WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SPECIFICALLY AND
EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH
RESPECT TO MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL
REQUIREMENTS, PERMITTED TO WAIVE THE GIVING OF NOTICE. BORROWER HEREBY EXPRESSLY
WAIVES THE RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER
FOR WHICH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS DO NOT SPECIFICALLY AND
EXPRESSLY PROVIDE FOR THE GIVING OF NOTICE BY LENDER TO BORROWER.

 


SECTION 11.12                     REMEDIES OF BORROWER. IN THE EVENT THAT A
CLAIM OR ADJUDICATION IS MADE THAT LENDER OR ITS AGENTS HAVE ACTED UNREASONABLY
OR UNREASONABLY DELAYED ACTING IN ANY CASE WHERE, BY LAW OR UNDER THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, LENDER OR SUCH AGENT, AS THE CASE MAY BE, HAS AN
OBLIGATION TO ACT REASONABLY OR PROMPTLY, NEITHER LENDER NOR ITS AGENTS SHALL BE
LIABLE FOR ANY MONETARY DAMAGES, AND BORROWER’S SOLE REMEDY SHALL BE LIMITED TO
COMMENCING AN ACTION SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT. ANY
ACTION OR PROCEEDING TO DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE
DETERMINED BY AN ACTION SEEKING DECLARATORY JUDGMENT.

 


SECTION 11.13                     EXPENSES; INDEMNITY.


 

(A)                                  BORROWER SHALL PAY OR, IF BORROWER FAILS TO
PAY, REIMBURSE LENDER UPON RECEIPT OF NOTICE FROM LENDER, FOR ALL REASONABLE
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS)
INCURRED BY LENDER IN CONNECTION WITH (I) BORROWER’S ONGOING PERFORMANCE OF AND
COMPLIANCE WITH BORROWER’S AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER
THE CLOSING DATE, INCLUDING, WITHOUT LIMITATION, CONFIRMING COMPLIANCE WITH
ENVIRONMENTAL AND INSURANCE REQUIREMENTS; (II) LENDER’S ONGOING PERFORMANCE OF
AND COMPLIANCE WITH ALL AGREEMENTS AND COVENANTS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON ITS PART TO BE PERFORMED OR COMPLIED WITH AFTER THE
CLOSING DATE BUT NOT FOR PERIODIC NORMAL SITE VISITS AND ONLY FOR OUT-OF-POCKET
COSTS; (III) THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS TO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS OR MATTERS
REQUESTED BY BORROWER; (IV) THE FILING AND RECORDING FEES AND EXPENSES, TITLE
INSURANCE AND REASONABLE FEES AND EXPENSES OF

 

78

--------------------------------------------------------------------------------


 

COUNSEL FOR PROVIDING TO LENDER ALL REQUIRED LEGAL OPINIONS, AND OTHER SIMILAR
EXPENSES INCURRED, IN CREATING AND PERFECTING THE LIENS IN FAVOR OF LENDER
PURSUANT TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; (V) ENFORCING OR
PRESERVING ANY RIGHTS, IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION OR OTHERWISE, IN EACH
CASE AGAINST, UNDER OR AFFECTING BORROWER, THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, THE PROPERTY, OR ANY OTHER SECURITY GIVEN FOR THE LOAN; AND (VI)
ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR WITH RESPECT TO THE PROPERTY OR IN
CONNECTION WITH ANY REFINANCING OR RESTRUCTURING OF THE CREDIT ARRANGEMENTS
PROVIDED UNDER THIS AGREEMENT IN THE NATURE OF A “WORK-OUT” OR OF ANY INSOLVENCY
OR BANKRUPTCY PROCEEDINGS; PROVIDED, HOWEVER, THAT BORROWER SHALL NOT BE LIABLE
FOR THE PAYMENT OF ANY SUCH COSTS AND EXPENSES TO THE EXTENT THE SAME ARISE BY
REASON OF THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF
LENDER. ANY COSTS DUE AND PAYABLE TO LENDER MAY BE PAID TO LENDER PURSUANT TO
THE CASH MANAGEMENT AGREEMENT.

 

(B)                                 BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS LENDER AND ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES (AND THE
SUCCESSORS AND ASSIGNS OF THE FOREGOING) (THE “LENDER INDEMNITEES”) FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES (EXCLUDING
CONSEQUENTIAL DAMAGES), PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE LENDER
INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT THE LENDER INDEMNITEES SHALL
BE DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE LENDER INDEMNITEES IN ANY MANNER RELATING TO OR ARISING OUT OF (I)
ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE LOAN
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO THE LENDER INDEMNITEES HEREUNDER TO THE EXTENT
THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS,
FRAUD OR WILLFUL MISCONDUCT OF THE LENDER INDEMNITEES. TO THE EXTENT THAT THE
UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET FORTH IN THE PRECEDING
SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW OR PUBLIC POLICY,
BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY
UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED
LIABILITIES INCURRED BY THE LENDER INDEMNITEES.

 


SECTION 11.14                     SCHEDULES INCORPORATED. THE SCHEDULES ANNEXED
HERETO ARE HEREBY INCORPORATED HEREIN AS A PART OF THIS AGREEMENT WITH THE SAME
EFFECT AS IF SET FORTH IN THE BODY HEREOF.

 


SECTION 11.15                     OFFSETS, COUNTERCLAIMS AND DEFENSES. ANY
ASSIGNEE OF LENDER’S INTEREST IN AND TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS, COUNTERCLAIMS OR
DEFENSES WHICH ARE UNRELATED TO SUCH DOCUMENTS WHICH BORROWER MAY OTHERWISE HAVE
AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH UNRELATED COUNTERCLAIM OR
DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY ACTION OR PROCEEDING
BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS AND ANY SUCH RIGHT TO INTERPOSE
OR ASSERT ANY SUCH UNRELATED OFFSET, COUNTERCLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.

 

79

--------------------------------------------------------------------------------


 


SECTION 11.16                     NO JOINT VENTURE OR PARTNERSHIP; NO THIRD
PARTY BENEFICIARIES.


 

(A)                                  BORROWER AND LENDER INTEND THAT THE
RELATIONSHIPS CREATED HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS BE SOLELY
THAT OF BORROWER AND LENDER. NOTHING HEREIN OR THEREIN IS INTENDED TO CREATE A
JOINT VENTURE, PARTNERSHIP, TENANCY-IN-COMMON, OR JOINT TENANCY RELATIONSHIP
BETWEEN BORROWER AND LENDER NOR TO GRANT LENDER ANY INTEREST IN THE PROPERTY
OTHER THAN THAT OF MORTGAGEE, BENEFICIARY OR LENDER.

 

(B)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
ARE SOLELY FOR THE BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO CONFER UPON ANYONE
OTHER THAN LENDER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE OBLIGATIONS CONTAINED HEREIN OR THEREIN. ALL CONDITIONS
TO THE OBLIGATIONS OF LENDER TO MAKE THE LOAN HEREUNDER ARE IMPOSED SOLELY AND
EXCLUSIVELY FOR THE BENEFIT OF LENDER AND BORROWER AND NO OTHER PERSON SHALL
HAVE STANDING TO REQUIRE SATISFACTION OF SUCH CONDITIONS IN ACCORDANCE WITH
THEIR TERMS OR BE ENTITLED TO ASSUME THAT LENDER WILL REFUSE TO MAKE THE LOAN IN
THE ABSENCE OF STRICT COMPLIANCE WITH ANY OR ALL THEREOF AND NO OTHER PERSON
SHALL UNDER ANY CIRCUMSTANCES BE DEEMED TO BE A BENEFICIARY OF SUCH CONDITIONS,
ANY OR ALL OF WHICH MAY BE FREELY WAIVED IN WHOLE OR IN PART BY LENDER IF, IN
LENDER’S SOLE DISCRETION, LENDER DEEMS IT ADVISABLE OR DESIRABLE TO DO SO.

 


SECTION 11.17                     PUBLICITY. ALL NEWS RELEASES, PUBLICITY OR
ADVERTISING BY BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH
THE GENERAL PUBLIC WHICH REFERS TO THE LOAN DOCUMENTS OR THE FINANCING EVIDENCED
BY THE LOAN DOCUMENTS, TO LENDER OR ANY OF THEIR AFFILIATES SHALL BE SUBJECT TO
THE PRIOR APPROVAL OF LENDER.

 


SECTION 11.18                     WAIVER OF MARSHALLING OF ASSETS. TO THE
FULLEST EXTENT PERMITTED BY LAW, BORROWER, FOR ITSELF AND ITS SUCCESSORS AND
ASSIGNS, WAIVES ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF BORROWER,
BORROWER’S PARTNERS AND OTHERS WITH INTERESTS IN BORROWER, AND OF THE PROPERTY,
AND SHALL NOT ASSERT ANY RIGHT UNDER ANY LAWS PERTAINING TO THE MARSHALLING OF
ASSETS, THE SALE IN INVERSE ORDER OF ALIENATION, HOMESTEAD EXEMPTION, THE
ADMINISTRATION OF ESTATES OF DECEDENTS, OR ANY OTHER MATTERS WHATSOEVER TO
DEFEAT, REDUCE OR AFFECT THE RIGHT OF LENDER UNDER THE LOAN DOCUMENTS TO A SALE
OF THE PROPERTY FOR THE COLLECTION OF THE DEBT WITHOUT ANY PRIOR OR DIFFERENT
RESORT FOR COLLECTION OR OF THE RIGHT OF LENDER TO THE PAYMENT OF THE DEBT OUT
OF THE NET PROCEEDS OF THE PROPERTY IN PREFERENCE TO EVERY OTHER CLAIMANT
WHATSOEVER.

 


SECTION 11.19                     WAIVER OF OFFSETS/DEFENSES/COUNTERCLAIMS.
BORROWER HEREBY WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A
COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY
LENDER OR ITS AGENTS OR OTHERWISE TO OFFSET ANY OBLIGATIONS TO MAKE THE PAYMENTS
REQUIRED BY THE LOAN DOCUMENTS. NO FAILURE BY LENDER TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER SHALL BE A VALID DEFENSE TO, OR RESULT IN ANY OFFSET
AGAINST, ANY PAYMENTS WHICH BORROWER IS OBLIGATED TO MAKE UNDER ANY OF THE LOAN
DOCUMENTS.

 


SECTION 11.20                     CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE.
IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF
THE OTHER LOAN DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL. THE
PARTIES HERETO ACKNOWLEDGE THAT THEY WERE REPRESENTED BY COMPETENT COUNSEL IN
CONNECTION WITH THE NEGOTIATION, DRAFTING AND EXECUTION OF

 

80

--------------------------------------------------------------------------------


 


THE LOAN DOCUMENTS AND THAT SUCH LOAN DOCUMENTS SHALL NOT BE SUBJECT TO THE
PRINCIPLE OF CONSTRUING THEIR MEANING AGAINST THE PARTY WHICH DRAFTED SAME.
BORROWER ACKNOWLEDGES THAT, WITH RESPECT TO THE LOAN, BORROWER SHALL RELY SOLELY
ON ITS OWN JUDGMENT AND ADVISORS IN ENTERING INTO THE LOAN WITHOUT RELYING IN
ANY MANNER ON ANY STATEMENTS, REPRESENTATIONS OR RECOMMENDATIONS OF LENDER OR
ANY PARENT, SUBSIDIARY OR AFFILIATE OF LENDER. LENDER SHALL NOT BE SUBJECT TO
ANY LIMITATION WHATSOEVER IN THE EXERCISE OF ANY RIGHTS OR REMEDIES AVAILABLE TO
IT UNDER ANY OF THE LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS WHICH
GOVERN THE LOAN BY VIRTUE OF THE OWNERSHIP BY IT OR ANY PARENT, SUBSIDIARY OR
AFFILIATE OF LENDER OF ANY EQUITY INTEREST ANY OF THEM MAY ACQUIRE IN BORROWER,
AND BORROWER HEREBY IRREVOCABLY WAIVES THE RIGHT TO RAISE ANY DEFENSE OR TAKE
ANY ACTION ON THE BASIS OF THE FOREGOING WITH RESPECT TO LENDER’S EXERCISE OF
ANY SUCH RIGHTS OR REMEDIES. BORROWER ACKNOWLEDGES THAT LENDER ENGAGES IN THE
BUSINESS OF REAL ESTATE FINANCINGS AND OTHER REAL ESTATE TRANSACTIONS AND
INVESTMENTS WHICH MAY BE VIEWED AS ADVERSE TO OR COMPETITIVE WITH THE BUSINESS
OF BORROWER OR ITS AFFILIATES.

 


SECTION 11.21                     BROKERS AND FINANCIAL ADVISORS. BORROWER
HEREBY REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS,
UNDERWRITERS, PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. BORROWER SHALL INDEMNIFY, DEFEND
AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, LIABILITIES, COSTS
AND EXPENSES OF ANY KIND (INCLUDING LENDER’S ATTORNEYS’ FEES AND EXPENSES) IN
ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY PERSON THAT SUCH PERSON ACTED
ON BEHALF OF BORROWER OR LENDER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREIN. THE PROVISIONS OF THIS SECTION 11.21 SHALL SURVIVE THE EXPIRATION AND
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE DEBT.

 


SECTION 11.22                     EXCULPATION. SUBJECT TO THE QUALIFICATIONS
BELOW, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO
PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THE NOTE, THIS AGREEMENT, THE
MORTGAGE OR THE OTHER LOAN DOCUMENTS BY ANY ACTION OR PROCEEDING WHEREIN A MONEY
JUDGMENT SHALL BE SOUGHT AGAINST BORROWER, EXCEPT THAT LENDER MAY BRING A
FORECLOSURE ACTION, AN ACTION FOR SPECIFIC PERFORMANCE OR ANY OTHER APPROPRIATE
ACTION OR PROCEEDING TO ENABLE LENDER TO ENFORCE AND REALIZE UPON ITS INTEREST
UNDER THE NOTE, THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, OR IN
THE PROPERTY, THE RENTS, OR ANY OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE
LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST
BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST IN THE PROPERTY, IN THE RENTS
AND IN ANY OTHER COLLATERAL GIVEN TO LENDER, AND LENDER, BY ACCEPTING THE NOTE,
THIS AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS, SHALL NOT SUE FOR,
SEEK OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR
PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH THE NOTE, THIS
AGREEMENT, THE MORTGAGE OR THE OTHER LOAN DOCUMENTS. THE PROVISIONS OF THIS
SECTION SHALL NOT, HOWEVER, (A) CONSTITUTE A WAIVER, RELEASE OR IMPAIRMENT OF
ANY OBLIGATION EVIDENCED OR SECURED BY ANY OF THE LOAN DOCUMENTS; (B) IMPAIR THE
RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT IN ANY ACTION OR SUIT FOR
FORECLOSURE AND SALE UNDER THE MORTGAGE; (C) AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY GUARANTY MADE IN CONNECTION WITH THE LOAN OR ANY OF THE
RIGHTS AND REMEDIES OF LENDER THEREUNDER; (D) IMPAIR THE RIGHT OF LENDER TO
OBTAIN THE APPOINTMENT OF A RECEIVER; (E) IMPAIR THE ENFORCEMENT OF THE
ASSIGNMENT OF LEASES; (F) CONSTITUTE A PROHIBITION AGAINST LENDER TO COMMENCE
ANY APPROPRIATE ACTION OR PROCEEDING IN ORDER TO FULLY REALIZE ON ANY SECURITY
GIVEN BY BORROWER IN CONNECTION WITH THE LOAN OR TO COMMENCE ANY OTHER
APPROPRIATE ACTION OR PROCEEDING IN ORDER FOR LENDER TO

 

81

--------------------------------------------------------------------------------


 


EXERCISE ITS REMEDIES AGAINST SUCH SECURITY; OR (G) CONSTITUTE A WAIVER OF THE
RIGHT OF LENDER TO ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER, BY MONEY
JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY LOSS, DAMAGE (EXCLUDING
CONSEQUENTIAL DAMAGES), COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION
INCURRED BY LENDER (INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED)
ARISING OUT OF OR IN CONNECTION WITH THE FOLLOWING:

 

(A)                                  FRAUD OR INTENTIONAL MISREPRESENTATION BY
BORROWER OR ANY GUARANTOR IN CONNECTION WITH THE LOAN;

 

(B)                                 THE WILLFUL MISCONDUCT OF BORROWER;

 

(C)                                  THE BREACH OF ANY REPRESENTATION, WARRANTY,
COVENANT OR INDEMNIFICATION PROVISION IN THE ENVIRONMENTAL INDEMNITY OR IN THE
MORTGAGE CONCERNING ENVIRONMENTAL LAWS, HAZARDOUS SUBSTANCES AND ASBESTOS AND
ANY INDEMNIFICATION OF LENDER WITH RESPECT THERETO IN EITHER DOCUMENT;

 

(D)                                 THE REMOVAL OR DISPOSAL OF ANY PORTION OF
THE PROPERTY AFTER AN EVENT OF DEFAULT;

 

(E)                                  THE MISAPPLICATION OR CONVERSION BY
BORROWER OF (A) ANY INSURANCE PROCEEDS PAID BY REASON OF ANY LOSS, DAMAGE OR
DESTRUCTION TO THE PROPERTY, (B) ANY AWARDS OR OTHER AMOUNTS RECEIVED IN
CONNECTION WITH THE CONDEMNATION OF ALL OR A PORTION OF THE PROPERTY, OR (C) ANY
RENTS DURING THE EXISTENCE OF AN EVENT OF DEFAULT;

 

(F)                                    FAILURE TO PAY CHARGES FOR LABOR OR
MATERIALS OR OTHER CHARGES THAT CAN CREATE LIENS ON ANY PORTION OF THE PROPERTY;

 

(G)                                 ANY SECURITY DEPOSITS, ADVANCE DEPOSITS OR
ANY OTHER DEPOSITS COLLECTED WITH RESPECT TO THE PROPERTY WHICH ARE NOT
DELIVERED TO LENDER UPON A FORECLOSURE OF THE PROPERTY OR ACTION IN LIEU
THEREOF, EXCEPT TO THE EXTENT ANY SUCH DEPOSITS WERE APPLIED IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF ANY OF THE LEASES PRIOR TO THE OCCURRENCE OF THE
EVENT OF DEFAULT THAT GAVE RISE TO SUCH FORECLOSURE OR ACTION IN LIEU THEREOF;

 

(H)                                 BORROWER’S INDEMNIFICATION OF LENDER SET
FORTH IN SECTION 9.2 HEREOF;

 

(I)                                     THE BORROWER FILING A VOLUNTARY PETITION
UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY
LAW;

 

(J)                                     AN AFFILIATE, OFFICER, DIRECTOR, OR
REPRESENTATIVE WHICH CONTROLS, DIRECTLY OR INDIRECTLY, BORROWER FILING, OR
JOINING IN THE FILING OF, AN INVOLUNTARY PETITION AGAINST BORROWER UNDER THE
BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE BANKRUPTCY OR INSOLVENCY LAW, OR
THE SOLICITING, OR CAUSING TO BE SOLICITED, PETITIONING CREDITORS FOR ANY
INVOLUNTARY PETITION AGAINST BORROWER FROM ANY PERSON;

 

(K)                                  BORROWER FILING AN ANSWER CONSENTING TO OR
OTHERWISE ACQUIESCING IN OR JOINING IN ANY INVOLUNTARY PETITION FILED AGAINST
IT, BY ANY OTHER PERSON UNDER THE BANKRUPTCY CODE OR ANY OTHER FEDERAL OR STATE
BANKRUPTCY OR INSOLVENCY LAW, OR SOLICITING, OR CAUSING TO BE SOLICITED,
PETITIONING CREDITORS FOR ANY INVOLUNTARY PETITION FROM ANY PERSON;

 

82

--------------------------------------------------------------------------------


 

(L)                                     ANY AFFILIATE OF BORROWER CONSENTING TO
OR ACQUIESCING IN OR JOINING IN AN APPLICATION FOR THE APPOINTMENT OF A
CUSTODIAN, RECEIVER, TRUSTEE, OR EXAMINER FOR BORROWER OR ANY PORTION OF THE
PROPERTY;

 

(M)                               BORROWER MAKING AN ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, OR ADMITTING IN WRITING OR IN ANY LEGAL PROCEEDING ITS INSOLVENCY
OR INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(N)                                 FAILURE TO OBTAIN LENDER’S PRIOR CONSENT TO
ANY SUBORDINATE FINANCING OR OTHER VOLUNTARY LIEN ENCUMBERING THE PROPERTY,
EXCEPT TO THE EXTENT EXPRESSLY PERMITTED HEREIN; AND

 

(O)                                 FAILURE TO OBTAIN LENDER’S PRIOR CONSENT TO
ANY ASSIGNMENT, TRANSFER, OR CONVEYANCE OF THE PROPERTY OR ANY INTEREST THEREIN
AS REQUIRED BY THE MORTGAGE OR THIS AGREEMENT.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt owing to
Lender in accordance with the Loan Documents.

 


SECTION 11.23                     PRIOR AGREEMENTS. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING,
WITHOUT LIMITATION, THE TERM SHEET DATED JANUARY 6, 2006 BETWEEN BORROWER AND
LENDER, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 


SECTION 11.24                     SERVICER.


 

(A)                                  AT THE OPTION OF LENDER, THE LOAN MAY BE
SERVICED BY A SERVICER (THE “SERVICER”) SELECTED BY LENDER AND LENDER MAY
DELEGATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO THE SERVICER PURSUANT TO A SERVICING AGREEMENT (THE
“SERVICING AGREEMENT”) BETWEEN LENDER AND SERVICER. BORROWER SHALL NOT BE
RESPONSIBLE FOR ANY REASONABLE SET-UP FEES OR ANY OTHER INITIAL COSTS RELATING
TO OR ARISING UNDER THE SERVICING AGREEMENT NOR FOR PAYMENT OF THE MONTHLY
SERVICING FEE DUE TO THE SERVICER UNDER THE SERVICING AGREEMENT. SERVICER SHALL,
HOWEVER, BE ENTITLED TO REIMBURSEMENT OF COSTS AND EXPENSES AS AND TO THE SAME
EXTENT (BUT WITHOUT DUPLICATION) AS LENDER IS ENTITLED THERETO UNDER THE
APPLICABLE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(B)                                 UPON NOTICE THEREOF FROM LENDER, SERVICER
SHALL HAVE THE RIGHT TO EXERCISE ALL RIGHTS OF LENDER AND ENFORCE ALL
OBLIGATIONS OF BORROWER PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS.

 

(C)                                  PROVIDED BORROWER SHALL HAVE BEEN GIVEN
NOTICE OF SERVICER’S ADDRESS BY LENDER, BORROWER SHALL DELIVER TO SERVICER
DUPLICATE ORIGINALS OF ALL NOTICES AND OTHER INSTRUMENTS WHICH BORROWER MAY OR
SHALL BE REQUIRED TO DELIVER TO LENDER PURSUANT TO THIS AGREEMENT, THE

 

83

--------------------------------------------------------------------------------


 

NOTE AND THE OTHER LOAN DOCUMENTS (AND NO DELIVERY OF SUCH NOTICES OR OTHER
INSTRUMENTS BY BORROWER SHALL BE OF ANY FORCE OR EFFECT UNLESS DELIVERED TO
LENDER AND SERVICER AS PROVIDED ABOVE).

 


SECTION 11.25                     JOINT AND SEVERAL LIABILITY. IF MORE THAN ONE
PERSON HAS EXECUTED THIS AGREEMENT AS “BORROWER,” THE REPRESENTATIONS,
COVENANTS, WARRANTIES AND OBLIGATIONS OF ALL SUCH PERSONS HEREUNDER SHALL BE
JOINT AND SEVERAL.

 


SECTION 11.26                     CREATION OF SECURITY INTEREST. NOTWITHSTANDING
ANY OTHER PROVISION SET FORTH IN THIS AGREEMENT, THE NOTE, THE MORTGAGE OR ANY
OF THE OTHER LOAN DOCUMENTS, LENDER MAY AT ANY TIME CREATE A SECURITY INTEREST
IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, THE NOTE, THE MORTGAGE
AND ANY OTHER LOAN DOCUMENT (INCLUDING, WITHOUT LIMITATION, THE ADVANCES OWING
TO IT) IN FAVOR OF ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH REGULATION A OF
THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 


SECTION 11.27                     ASSIGNMENTS AND PARTICIPATIONS.


 

(A)                                  THE LENDER MAY ASSIGN TO ONE OR MORE
PERSONS ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS LOAN
AGREEMENT.

 

(B)                                 UPON SUCH EXECUTION AND DELIVERY, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN SUCH ASSIGNMENT AND ACCEPTANCE, THE
ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND HAVE THE RIGHTS AND OBLIGATIONS
OF LENDER HEREUNDER.

 

(C)                                  LENDER MAY SELL PARTICIPATIONS TO ONE OR
MORE PERSONS IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
LOAN AGREEMENT; PROVIDED, HOWEVER, THAT (I) LENDER’S OBLIGATIONS UNDER THIS LOAN
AGREEMENT SHALL REMAIN UNCHANGED, (II) LENDER SHALL REMAIN SOLELY RESPONSIBLE TO
THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) LENDER
SHALL REMAIN THE HOLDER OF ANY NOTE FOR ALL PURPOSES OF THIS LOAN AGREEMENT AND
(IV) BORROWER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH LENDER IN
CONNECTION WITH LENDER’S RIGHTS AND OBLIGATIONS UNDER AND IN RESPECT OF THIS
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

(D)                                 LENDER MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS SECTION 11.27, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT, AS THE CASE MAY BE, ANY INFORMATION RELATING TO BORROWER OR ANY
OF ITS AFFILIATES OR TO ANY ASPECT OF THE LOAN THAT HAS BEEN FURNISHED TO THE
LENDER BY OR ON BEHALF OF BORROWER OR ANY OF ITS AFFILIATES.

 


SECTION 11.28                     SECURITY INTEREST IN PARKING LEASE. IF AND TO
THE EXTENT PERMITTED UNDER THE PARKING LEASE, BORROWER HEREBY GRANTS TO LENDER,
TO SECURE ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, A SECURITY INTEREST IN THE
PARKING LEASE. IN THE EVENT THAT IT IS DETERMINED THAT THE FOREGOING GRANT OF
SECURITY INTEREST IS NOT PERMITTED BY THE PARKING LEASE, THEN THE FOREGOING
GRANT SHALL BE NULL AND VOID AB INITIO AND OF NO FORCE OR EFFECT WHATSOEVER, ALL
AS IF THE SAME WAS NEVER GRANTED. THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTIONS 3.1.3 AND 3.1.7 HEREOF EXCLUDE THE PARKING LEASE.

 

[NO FURTHER TEXT ON THIS PAGE]

 

84

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

 

 

BORROWER:

 

 

 

 

 

200 South Wacker Property LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

BCSP IV Illinois Manager LLC

 

 

a Delaware limited liability company

 

 

its Manager

 

 

 

 

 

By:

BCSP IV U.S. Investments, L.P., a Delaware limited
partnership, its sole Member

 

 

 

 

 

 

 

By:

BCSP REIT IV, Inc., a Maryland corporation, its
General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Nancy J. Broderick

 

 

 

 

 

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

LEHMAN BROTHERS BANK FSB,

 

 

a federal stock saving bank

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

RENT ROLL

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

ORGANIZATIONAL CHART

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

 

 

 

 

(Lender)

 

 

 

 

 

 

 

 

- and -

 

 

 

 

 

 

 

 

(Tenant)

 

 

--------------------------------------------------------------------------------

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Dated:

 

 

 

 

 

Location:

 

 

 

 

 

Section:

 

 

Block:

 

 

Lot:

 

 

County:

 

 

 

 

 

PREPARED BY AND UPON

 

 

RECORDATION RETURN TO:

 

 

 

 

 

Messrs. Cadwalader, Wickersham & Taft LLP

 

 

One World Financial Center

 

 

New York, New York 10281

 

 

Attention: Frederic L. Altschuler, Esq.

 

 

 

 

 

File No.:

 

 

Title No.:

 

 

--------------------------------------------------------------------------------


 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the          day of                       , 20   by and between
[LENDER], having an address at [LENDER’S ADDRESS] (“Lender”), and
                                                                , having an
address at
                                                                            (“Tenant”).

 

RECITALS:

 

A.                                   Lender has made a loan in the approximate
amount of $            to Landlord (defined below), which Loan is given pursuant
to the terms and conditions of that certain Loan Agreement dated
                            , 20  , between Lender and Landlord (the “Loan
Agreement”). The Loan is evidenced by a certain Promissory Note dated
                      , 20  , given by Landlord to Lender (the “Note”) and
secured by a certain [Mortgage][Deed of Trust] and Security Agreement dated
                      , 20  , given by Landlord to Lender (the “Mortgage”),
which encumbers the fee estate of Landlord in certain premises described in
Exhibit A attached hereto (the “Property”);

 

B.                                     Tenant occupies a portion of the Property
under and pursuant to the provisions of a certain lease dated
                                      ,        between
                                  , as landlord (“Landlord”) and Tenant, as
tenant (the “Lease”); and

 

C.                                     Tenant has agreed to subordinate the
Lease to the Mortgage and to the lien thereof and Lender has agreed to grant
non-disturbance to Tenant under the Lease on the terms and conditions
hereinafter set forth.

 

AGREEMENT:

 

For good and valuable consideration, Tenant and Lender agree as follows:

 

1.                                       Subordination. Tenant agrees that the
Lease and all of the terms, covenants and provisions thereof and all rights,
remedies and options of Tenant thereunder are and shall at all times continue to
be subject and subordinate in all respects to the Mortgage and to the lien
thereof and all terms, covenants and conditions set forth in the Mortgage and
the Loan Agreement including without limitation all renewals, increases,
modifications, spreaders, consolidations, replacements and extensions thereof
and to all sums secured thereby with the same force and effect as if the
Mortgage and Loan Agreement had been executed, delivered and (in the case of the
Mortgage) recorded prior to the execution and delivery of the Lease.

 

2.                                       Non-Disturbance. Lender agrees that if
any action or proceeding is commenced by Lender for the foreclosure of the
Mortgage or the sale of the Property, Tenant shall not be named as a party
therein unless such joinder shall be required by law, provided, however, such
joinder shall not result in the termination of the Lease or disturb the Tenant’s
possession or use of the premises demised thereunder, and the sale of the
Property in any such action or proceeding and the exercise by Lender of any of
its other rights under the Note, the Mortgage and the Loan Agreement shall be
made subject to all rights of Tenant under the Lease,

 

1

--------------------------------------------------------------------------------


 

provided that at the time of the commencement of any such action or proceeding
or at the time of any such sale or exercise of any such other rights the Lease
shall be in full force and effect and Tenant shall not be in default under any
of the terms, covenants or conditions of the Lease or of this Agreement on
Tenant’s part to be observed or performed beyond the expiration of any
applicable notice or grace periods.

 

3.                                       Attornment. Lender and Tenant agree
that upon the conveyance of the Property by reason of the foreclosure of the
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise, the Lease shall not be terminated or affected thereby (at the option
of the transferee of the Property (the “Transferee”) if the conditions set forth
in Section 2 above have not been met at the time of such transfer) but shall
continue in full force and effect as a direct lease between the Transferee and
Tenant upon all of the terms, covenants and conditions set forth in the Lease
and in that event, Tenant agrees to attorn to the Transferee and the Transferee
shall accept such attornment, provided, however, that the provisions of the
Mortgage and the Loan Agreement shall govern with respect to the disposition of
any casualty insurance proceeds or condemnation awards and the Transferee shall
not be (a) obligated to complete any construction work required to be done by
Landlord pursuant to the provisions of the Lease or to reimburse Tenant for any
construction work done by Tenant, (b) liable (i) for Landlord’s failure to
perform any of its obligations under the Lease which have accrued prior to the
date on which the Transferee shall become the owner of the Property, or (ii) for
any act or omission of Landlord, whether prior to or after such foreclosure or
sale, (c) required to make any repairs to the Property or to the premises
demised under the Lease required as a result of fire, or other casualty or by
reason of condemnation unless the Transferee shall be obligated under the Lease
to make such repairs and shall have received sufficient casualty insurance
proceeds or condemnation awards to finance the completion of such repairs, (d)
required to make any capital improvements to the Property or to the premises
demised under the Lease which Landlord may have agreed to make, but had not
completed, or to perform or provide any services not related to possession or
quiet enjoyment of the premises demised under the Lease, (e) subject to any
offsets, defenses, abatements or counterclaims which shall have accrued to
Tenant against Landlord prior to the date upon which the Transferee shall become
the owner of the Property, (f) liable for the return of rental security
deposits, if any, paid by Tenant to Landlord in accordance with the Lease unless
such sums are actually received by the Transferee, (g) bound by any payment of
rents, additional rents or other sums which Tenant may have paid more than one
(1) month in advance to any prior Landlord unless (i) such sums are actually
received by the Transferee or (ii) such prepayment shall have been expressly
approved of by the Transferee, (h) bound to make any payment to Tenant which was
required under the Lease, or otherwise, to be made prior to the time the
Transferee succeeded to Landlord’s interest, [(i) bound by any agreement
amending, modifying or terminating the Lease made without the Lender’s prior
written consent prior to the time the Transferee succeeded to Landlord’s
interest — INSERT THIS PROVISION ONLY IF THE CONSENT OF LENDER IS REQUIRED UNDER
THE LOAN DOCUMENTS] or (j) bound by any assignment of the Lease or sublease of
the Property, or any portion thereof, made prior to the time the Transferee
succeeded to Landlord’s interest other than if pursuant to the provisions of the
Lease.

 

4.                                       Notice to Tenant. After notice is given
to Tenant by Lender that the Landlord is in default beyond any applicable notice
and cure period under the Note and the Mortgage and that the rentals under the
Lease should be paid to Lender pursuant to the terms of

 

2

--------------------------------------------------------------------------------


 

the assignment of leases and rents executed and delivered by Landlord to Lender
in connection therewith, Tenant shall thereafter pay to Lender or as directed by
the Lender, all rentals and all other monies due or to become due to Landlord
under the Lease and Landlord hereby expressly authorizes Tenant to make such
payments to Lender and hereby releases and discharges Tenant from any liability
to Landlord on account of any such payments.

 

5.                                       Lender’s Consent. Tenant shall not,
without obtaining the prior written consent of Lender, [(a) enter into any
agreement amending, modifying or terminating the Lease INSERT THIS PROVISION
ONLY IF THE CONSENT OF LENDER IS REQUIRED UNDER THE LOAN DOCUMENTS], (b) prepay
any of the rents, additional rents or other sums due under the Lease for more
than one (1) month in advance of the due dates thereof, [(c) voluntarily
surrender the premises demised under the Lease or terminate the Lease without
cause or shorten the term thereof - INSERT THIS PROVISION ONLY IF THE CONSENT OF
LENDER IS REQUIRED UNDER THE LOAN DOCUMENTS], or (d) assign the Lease or sublet
the premises demised under the Lease or any part thereof other than pursuant to
the provisions of the Lease; and any such amendment, modification, termination,
prepayment, voluntary surrender, assignment or subletting, without Lender’s
prior consent, shall not be binding upon Lender.

 

6.                                       Lender to Receive Notices. Tenant shall
provide Lender with copies of all written notices sent to Landlord pursuant to
the Lease simultaneously with the transmission of such notices to the Landlord.
Tenant shall notify Lender of any default by Landlord under the Lease which
would entitle Tenant to cancel the Lease or to an abatement of the rents,
additional rents or other sums payable thereunder, and agrees that,
notwithstanding any provisions of the Lease to the contrary, no notice of
cancellation thereof or of such an abatement shall be effective unless Lender
shall have received notice of default giving rise to such cancellation or
abatement and shall have failed within sixty (60) days after receipt of such
notice to cure such default, or if such default cannot be cured within sixty
(60) days, shall have failed within sixty (60) days after receipt of such notice
to commence and thereafter diligently pursue any action necessary to cure such
default.

 

7.                                       Notices. All notices or other written
communications hereunder shall be deemed to have been properly given (i) upon
delivery, if delivered in person or by facsimile transmission with receipt
acknowledged by the recipient thereof and confirmed by telephone by sender, (ii)
one (1) Business Day (hereinafter defined) after having been deposited for
overnight delivery with any reputable overnight courier service, or (iii) three
(3) Business Days after having been deposited in any post office or mail
depository regularly maintained by the U.S. Postal Service and sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Tenant:

 

 

 

 

 

 

 

 

 

Attention:

 

 

 

Facsimile No.

 

 

 

 

If to Lender:

[Lender’s Notice]

 

3

--------------------------------------------------------------------------------


 

With a copy to:

Cadwalader, Wickersham & Taft LLP

 

One World Financial Center

 

New York, New York 10281

 

Attention: Frederic L. Altschuler, Esq.

 

Facsimile No. (212) 504-6666

 

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in New York, New York.

 

Either party by notice to the other may designate additional or different
addresses for subsequent notices or communications.

 

8.                                       Joint and Several Liability. If Tenant
consists of more than one person, the obligations and liabilities of each such
person hereunder shall be joint and several. This Agreement shall be binding
upon and inure to the benefit of Lender and Tenant and their respective
successors and assigns.

 

9.                                       Definitions. The term “Lender” as used
herein shall include the successors and assigns of Lender and any person, party
or entity which shall become the owner of the Property by reason of a
foreclosure of the Mortgage or the acceptance of a deed or assignment in lieu of
foreclosure or otherwise. The term “Landlord” as used herein shall mean and
include the present landlord under the Lease and such landlord’s predecessors
and successors in interest under the Lease, but shall not mean or include
Lender. The term “Property” as used herein shall mean the Property, the
improvements now or hereafter located thereon and the estates therein encumbered
by the Mortgage.

 

10.                                 No Oral Modifications. This Agreement may
not be modified in any manner or terminated except by an instrument in writing
executed by the parties hereto.

 

11.                                 Governing Law. This Agreement shall be
deemed to be a contract entered into pursuant to the laws of the State where the
Property is located and shall in all respects be governed, construed, applied
and enforced in accordance with the laws of the State where the Property is
located.

 

12.                                 Inapplicable Provisions. If any term,
covenant or condition of this Agreement is held to be invalid, illegal or
unenforceable in any respect, this Agreement shall be construed without such
provision.

 

13.                                 Duplicate Originals; Counterparts. This
Agreement may be executed in any number of duplicate originals and each
duplicate original shall be deemed to be an original. This Agreement may be
executed in several counterparts, each of which counterparts shall be deemed an
original instrument and all of which together shall constitute a single
Agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

 

4

--------------------------------------------------------------------------------


 

14.                                 Number and Gender. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

 

15.                                 Transfer of Loan. Lender may sell, transfer
and deliver the Note and assign the Mortgage, this Agreement and the other
documents executed in connection therewith to one or more investors in the
secondary mortgage market (“Investors”). In connection with such sale, Lender
may retain or assign responsibility for servicing the loan, including the Note,
the Mortgage, this Agreement and the other documents executed in connection
therewith, or may delegate some or all of such responsibility and/or obligations
to a servicer including, but not limited to, any subservicer or master servicer,
on behalf of the Investors. All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

 

16.                                 Further Acts. Tenant will, at the cost of
Tenant, and without expense to Lender, do, execute, acknowledge and deliver all
and every such further acts and assurances as Lender shall, from time to time,
reasonably require, for the better assuring and confirming unto Lender the
property and rights hereby intended now or hereafter so to be, or for carrying
out the intention or facilitating the performance of the terms of this Agreement
or for filing, registering or recording this Agreement, or for complying with
all applicable laws.

 

17.                                 Limitations on Lender’s Liability. Tenant
acknowledges that Lender is obligated only to Landlord to make the Loan upon the
terms and subject to the conditions set forth in the Loan Agreement. In no event
shall Lender or any purchaser of the Property at foreclosure sale or any grantee
of the Property named in a deed-in-lieu of foreclosure, nor any heir, legal
representative, successor, or assignee of Lender or any such purchaser or
grantee (collectively the Lender, such purchaser, grantee, heir, legal
representative, successor or assignee, the “Subsequent Landlord”) have any
personal liability for the obligations of Landlord under the Lease and should
the Subsequent Landlord succeed to the interests of the Landlord under the
Lease, Tenant shall look only to the estate and property of any such Subsequent
Landlord in the Property for the satisfaction of Tenant’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money in the event of any default by any Subsequent Landlord as landlord under
the Lease, and no other property or assets of any Subsequent Landlord shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to the Lease; provided, however, that
the Tenant may exercise any other right or remedy provided thereby or by law in
the event of any failure by Subsequent Landlord to perform any such material
obligation.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Tenant have duly executed this Agreement as of
the date first above written.

 

 

LENDER:

 

 

 

 

 

[Lender]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

a

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

The undersigned accepts and agrees to

 

the provisions of Section 4 hereof:

 

 

 

LANDLORD:

 

 

 

 

, a

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

[INSERT STATE SPECIFIC ACKNOWLEDGMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

UNFUNDED TENANT ALLOWANCES



Tenant

 

Leased Premises
(Sq.Ft.)

 

Type of
Expenditure

 

Unfunded Tenant
Allowance

 

 

 

 

 

 

 

 

 

The University of Illinois

 

22,048

 

HVAC Allowance

 

$

224,889.60

 

 

 

 

 

 

 

$

(10.20/sq.ft.

)

 

 

 

 

 

 

 

 

The University of Illinois

 

19,282

 

Tenant Improvements

 

$

166,210.84

 

 

 

 

 

 

 

$

(8.62/sq.ft.

)

 

 

 

 

 

 

 

 

The University of Illinois

 

22,048

 

Tenant Improvements

 

$

187,408.00

 

 

 

 

 

 

 

$

(8.50/sq.ft.

)

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

PHYSICAL CONDITION REPORT

 

SUBJECT OF REPORT

 

NAME OF PROVIDER

 

DATE OF REPORT

200 S. Wacker Drive Chicago, Illinois

 

EBI Consulting

 

January 25, 2006

 

--------------------------------------------------------------------------------